                 Case 20-22343                    Doc 2          Filed 04/17/20 Entered 04/17/20 11:45:26                       Desc Main
                                                                  Document     Page 1 of 184




 Fill in this information to identify the case:

 Debtor name         Auric Solar, LLC

 United States Bankruptcy Court for the:            DISTRICT OF UTAH

 Case number (if known)
                                                                                                                                  Check if this is an
                                                                                                                                  amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                         12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          April 17, 2020                          X /s/ Trenton J. Vansice
                                                                       Signature of individual signing on behalf of debtor

                                                                       Trenton J. Vansice
                                                                       Printed name

                                                                       President
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                   Case 20-22343                            Doc 2              Filed 04/17/20 Entered 04/17/20 11:45:26                                                            Desc Main
                                                                                Document     Page 2 of 184
 Fill in this information to identify the case:

 Debtor name            Auric Solar, LLC

 United States Bankruptcy Court for the:                       DISTRICT OF UTAH

 Case number (if known)
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $       22,074,311.46

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $       22,074,311.46


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $        9,667,165.24


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $           417,961.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$       45,941,618.19


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $         56,026,744.43




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
                  Case 20-22343                   Doc 2          Filed 04/17/20 Entered 04/17/20 11:45:26                    Desc Main
                                                                  Document     Page 3 of 184
 Fill in this information to identify the case:

 Debtor name         Auric Solar, LLC

 United States Bankruptcy Court for the:            DISTRICT OF UTAH

 Case number (if known)
                                                                                                                                    Check if this is an
                                                                                                                                    amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                   12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                Current value of
                                                                                                                                    debtor's interest

 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                          Last 4 digits of account
                                                                                                         number
                   JP Morgan Chase
                   3430 Redwood Rd.
           3.1.    Salt Lake City, UT 84119                                 Checking Account             5628                                     $5,329.75


                   JP Morgan Chase
                   3430 Redwood Rd.
           3.2.    Salt Lake City, UT 84119                                 Checking Account             3909                                             $0.00


                   JP Morgan Chase
                   3430 Redwood Rd.
           3.3.    Salt Lake City, UT 84119                                 Checking Account             1369                                    $19,212.09


                   Capital Community Bank
                   3280 N University Ave.
           3.4.    Provo, UT 84604                                          Checking Account             4750                                    $13,437.11


                   JP Morgan Chase
                   3430 Redwood Rd.
           3.5.    Salt Lake City, UT 84119                                 Checking Account             8739                                             $0.00


                   First Utah Bank
                   3826 South 2300 East
           3.6.    Salt Lake City, Utah 84109                               Checking                     4014                                    $11,662.34




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                            page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
                  Case 20-22343                   Doc 2          Filed 04/17/20 Entered 04/17/20 11:45:26                  Desc Main
                                                                  Document     Page 4 of 184
 Debtor           Auric Solar, LLC                                                             Case number (If known)
                  Name

 4.        Other cash equivalents (Identify all)


           4.1.     Capital Community Bank                                                                                              $1,113.08




 5.        Total of Part 1.                                                                                                       $50,754.37
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.

 7.        Deposits, including security deposits and utility deposits
           Description, including name of holder of deposit
                    Security deposit for Utah location held by: Metroprops, LLC, c/o Cushman & Wakefield,
           7.1.     PO Box 413139, Salt Lake City, UT 84141-3139                                                                        $9,137.00



 8.        Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
           Description, including name of holder of prepayment


 9.        Total of Part 2.                                                                                                        $9,137.00
           Add lines 7 through 8. Copy the total to line 81.

 Part 3:          Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.

 11.       Accounts receivable
           11a. 90 days old or less:                            627,189.34   -                          94,078.40 = ....             $533,110.94
                                              face amount                        doubtful or uncollectible accounts




           11b. Over 90 days old:                               974,255.15   -                       146,138.27 =....               $828,116.88
                                              face amount                        doubtful or uncollectible accounts



 12.       Total of Part 3.                                                                                                     $1,361,227.82
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:          Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:          Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                               page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
                 Case 20-22343                    Doc 2          Filed 04/17/20 Entered 04/17/20 11:45:26                        Desc Main
                                                                  Document     Page 5 of 184
 Debtor         Auric Solar, LLC                                                                  Case number (If known)
                Name



           General description                        Date of the last           Net book value of       Valuation method used      Current value of
                                                      physical inventory         debtor's interest       for current value          debtor's interest
                                                                                 (Where available)

 19.       Raw materials

 20.       Work in progress

 21.       Finished goods, including goods held for resale

 22.       Other inventory or supplies
           Inventory [solar
           batteries, panels, and
           racks] in the possesion
           of several vendors,
           including: Sonnen, Inc.,
           UI Supplies, Spano
           Energy Storage
           Consolidator, CO
           AVANA, Solaria, and/or
           Codale Electric Supply.                                                      $20,000,000.00   Recent cost                     $20,000,000.00


           See Exhibit 1, attached
           hereto.                                    April 2020                          $291,547.27                                        $291,547.27




 23.       Total of Part 5.                                                                                                           $20,291,547.27
           Add lines 19 through 22. Copy the total to line 84.

 24.       Is any of the property listed in Part 5 perishable?
               No
               Yes

 25.       Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
               No
               Yes. Book value                                       Valuation method                         Current Value

 26.       Has any of the property listed in Part 5 been appraised by a professional within the last year?
               No
               Yes

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                   Net book value of       Valuation method used      Current value of
                                                                                 debtor's interest       for current value          debtor's interest
                                                                                 (Where available)

 39.       Office furniture


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                       page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                 Case 20-22343                    Doc 2          Filed 04/17/20 Entered 04/17/20 11:45:26                    Desc Main
                                                                  Document     Page 6 of 184
 Debtor         Auric Solar, LLC                                                              Case number (If known)
                Name

           Cubicles (41 at $100), desks (15 at $200),
           conference tables (4 at $300), chairs (112 at
           $25), laptops (5 at $75), laptops (3 at $600),
           televisions (3 at $150), file cabinets (8 at $50),
           photo booth (1 at $1,500), white boards (23 at
           $50), sonnen battery (1 at $7,500), projector
           screens (2 at $200), security equipment (1 at
           $2,000), misc. IT equipment ($1,000), phones
           (42 at $25), conference phones (3 at $150),
           marketing items ($600), cameras ($150), office
           supplies ($250), couches (3 at $100), solar
           panels on roof (7 at $300), and other misc.
           items ($1,000).                                                             Unknown       Liquidation                          $33,575.00



 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software

 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                              $33,575.00
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
               No
               Yes

 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
               Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used      Current value of
           Include year, make, model, and identification numbers              debtor's interest      for current value          debtor's interest
           (i.e., VIN, HIN, or N-number)                                      (Where available)

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

           47.1.     2015 Dodge Ram ProMaster 2500
                     (Leased Vehicle - No Equity)                                           $0.00                                                 $0.00


           47.2.     2015 Toyota Prius                                                  $7,870.00                                           $7,870.00


           47.3.     2020 Chevrolet Equinox (Leased - No
                     Equity)                                                                $0.00                                                 $0.00


           47.4.     2019 Toyota Prius (Leased - No Equity)                                 $0.00                                                 $0.00


           47.5.     2019 Toyota Prius (Leased - No Equity)                           $19,300.00                                                  $0.00

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                 Case 20-22343                    Doc 2          Filed 04/17/20 Entered 04/17/20 11:45:26             Desc Main
                                                                  Document     Page 7 of 184
 Debtor         Auric Solar, LLC                                                             Case number (If known)
                Name



            47.6.    2015 Ford Transit-350 (Leased - No
                     Equity)                                                                $0.00                                       $0.00


            47.7.    2014 Ford F-150 (Leased - No Equity)                                   $0.00                                       $0.00


            47.8.    2014 Ford Econoline                                              $18,500.00                                  $18,500.00


            47.9.    2016 Toyota Prius (has hail damage)                                $3,500.00                                  $3,500.00


            47.10
            .     2013 Toyota Prius                                                     $4,000.00                                  $4,000.00


            47.11
            .     2013 Toyota Prius                                                     $3,000.00                                  $3,000.00


            47.12
            .     2014 Chevrolet Express G1500                                          $7,200.00                                  $7,200.00


            47.13 2013 Toyota Prius (total loss - in active
            .     settlement with USAA)                                                 $3,000.00                                  $3,000.00



 48.        Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
            floating homes, personal watercraft, and fishing vessels

 49.        Aircraft and accessories


 50.        Other machinery, fixtures, and equipment (excluding farm
            machinery and equipment)

 51.        Total of Part 8.                                                                                                 $47,070.00
            Add lines 47 through 50. Copy the total to line 87.

 52.        Is a depreciation schedule available for any of the property listed in Part 8?
               No
               Yes

 53.        Has any of the property listed in Part 8 been appraised by a professional within the last year?
               No
               Yes

 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.


 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                         page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
                 Case 20-22343                    Doc 2          Filed 04/17/20 Entered 04/17/20 11:45:26                      Desc Main
                                                                  Document     Page 8 of 184
 Debtor         Auric Solar, LLC                                                              Case number (If known)
                Name

            General description                                               Net book value of        Valuation method used      Current value of
                                                                              debtor's interest        for current value          debtor's interest
                                                                              (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets
            Oracle software- internally created
            No patents                                                                      $0.00                                             Unknown



 61.        Internet domain names and websites
            www.auricsolar.com                                                              $0.00      N/A                                          $0.00


            www.auricenergy.com (no longer active)                                          $0.00      N/A                                          $0.00



 62.        Licenses, franchises, and royalties

 63.        Customer lists, mailing lists, or other compilations

 64.        Other intangibles, or intellectual property

 65.        Goodwill

 66.        Total of Part 10.                                                                                                                    $0.00
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
               No
               Yes

 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
               No
               Yes

 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
               No
               Yes

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.

                                                                                                                                  Current value of
                                                                                                                                  debtor's interest


 71.        Notes receivable
            Description (include name of obligor)

 72.        Tax refunds and unused net operating losses (NOLs)
            Description (for example, federal, state, local)
            Potential tax credits and/or refunds associated with
            Soleil Lofts project--value unknown, but best estimate
            provided.                                                                             Tax year Various                         $281,000.00



 73.        Interests in insurance policies or annuities

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                     page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
                 Case 20-22343                    Doc 2          Filed 04/17/20 Entered 04/17/20 11:45:26             Desc Main
                                                                  Document     Page 9 of 184
 Debtor         Auric Solar, LLC                                                             Case number (If known)
                Name

           Commercial General Liability, Automobile Liability,
           Umbrella Liability, and Workers Compensation and
           Employers' Liability Insurance with Cincinnati Insurance
           Company, Colony Insurance Company, WCF Mutual
           Insurance Company, and/or WCF National Insurance
           Company.                                                                                                                     $0.00



 74.       Causes of action against third parties (whether or not a lawsuit
           has been filed)

 75.       Other contingent and unliquidated claims or causes of action of
           every nature, including counterclaims of the debtor and rights to
           set off claims

 76.       Trusts, equitable or future interests in property

 77.       Other property of any kind not already listed Examples: Season tickets,
           country club membership

 78.       Total of Part 11.                                                                                                $281,000.00
           Add lines 71 through 77. Copy the total to line 90.

 79.       Has any of the property listed in Part 11 been appraised by a professional within the last year?
               No
               Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                         page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
                  Case 20-22343                       Doc 2           Filed 04/17/20 Entered 04/17/20 11:45:26                                         Desc Main
                                                                      Document      Page 10 of 184
 Debtor          Auric Solar, LLC                                                                                    Case number (If known)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                            $50,754.37

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                   $9,137.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                 $1,361,227.82

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                         $20,291,547.27

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                          $33,575.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                      $47,070.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                 $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                $281,000.00

 91. Total. Add lines 80 through 90 for each column                                                       $22,074,311.46             + 91b.                       $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $22,074,311.46




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                            page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy
Case 20-22343   Doc 2   Filed 04/17/20 Entered 04/17/20 11:45:26   Desc Main
                        Document      Page 11 of 184




      EXHIBIT 1
   Case 20-22343      Doc 2    Filed 04/17/20 Entered 04/17/20 11:45:26       Desc Main
                               Document      Page 12 of 184


Item                                 Pallets/Items   Count      Cost           Total
Snake Tray                                  5         245    $    36.95   $   45,263.75
Enphsae M250                               20          12    $    80.00   $   19,200.00
PEIMAR 290                                  1         290    $     0.40   $      116.00
PEIMAR 300                                  4         1200   $     0.40   $      480.00
JINKO 295                                   5         1475   $     0.40   $      590.00
Q CELL 295                                  2         590    $     0.40   $      236.00
Q CELL 310                                  5         1550   $     0.40   $      620.00
REC 355                                     3         1065   $     0.40   $      426.00
HT 380                                     23         8740   $     0.40   $    3,496.00
MITSUBISHI 275                              3         825    $     0.40   $      330.00
MITSUBISHI 270                              2         540    $     0.40   $      216.00
JINKO 295                                   1         295    $     0.40   $      118.00
REC 330                                    17         5610   $     0.40   $    2,244.00
REC 345                                    33        11385   $     0.40   $    4,554.00
PEIMAR 310                                  4         1240   $     0.40   $      496.00
PAN 325 B ON B                              3         975    $     0.40   $      390.00
PEIMAR 280                                  9         2610   $     0.40   $    1,044.00
PEIMAR 270                                  2         540    $     0.40   $      216.00
SILFAB 370                                  4         1480   $     0.40   $      592.00
SUN EDISON 330                             10         3300   $     0.40   $    1,320.00
JINKO 305                                   9         2745   $     0.40   $    1,098.00
HEL 370                                     4         1480   $     0.40   $      592.00
 CANADA 345                                 2         690    $     0.40   $      276.00
REC 315                                     2         630    $     0.40   $      252.00
SILFAB 350                                  5         1750   $     0.40   $      700.00
SILFAB 360                                 10         3600   $     0.40   $    1,440.00
SUN EDISON 270                              8         2160   $     0.40   $      864.00
TRINA 380                                   5        51300   $     0.40   $   20,520.00
SMA Universal Mounting System              40          10    $ 165.00     $   66,000.00
QuickMount PV Misc                          1          10    $    50.00   $      500.00
Snapnrack Standoffs and flashing            1          10    $    50.00   $      500.00
Misc                                        1          4     $ 100.00     $      400.00
Enphase Aggregator Single Phase             4          12    $ 200.00     $    9,600.00
Construction cones                          1         100    $    12.50   $    1,250.00
Conex                                       1         20ft   $     1.00   $    1,800.00
Snapnrack rail silver 30x15                 1          30    $    60.00   $    1,800.00
Siemens Disconnects ‐ 1200 Amps/60          1          4     $ 4,800.00   $   19,200.00
Snapnrack 100 series ‐ 112 inch             1          60    $    60.00   $    3,600.00
Misc ‐ pipe                                 1          70    $    10.00   $      700.00
8 AWG White                                           1300   $     0.44   $      572.00
8 AWG Black                                           1400   $     0.44   $      616.00
8 AWG Red                                             150    $     0.44   $       66.00
8 AWG Gray                                            1100   $     0.44   $      484.00
8 AWG Blue                                            2100   $     0.44   $      924.00
8 AWG Orange                                          150    $     0.44   $       66.00
  Case 20-22343    Doc 2   Filed 04/17/20 Entered 04/17/20 11:45:26       Desc Main
                           Document      Page 13 of 184

8 AWG Brown                                      1500   $       0.44   $     660.00
10 AWG Orange                                    1000   $       0.35   $     350.00
10 AWG Yellow                                    1000   $       0.35   $     350.00
10 AWG Green                                      500   $       0.35   $     175.00
6 AWG White                                      2400   $       0.52   $ 1,248.00
6 AWG Black                                      3500   $       0.52   $ 1,820.00
6 AWG Red                                        1000   $       0.52   $     520.00
6 AWG Blue                                       1000   $       0.52   $     520.00
6 AWG Brown                                      1400   $       0.52   $     728.00
6 AWG Yellow                                     2000   $       0.52   $ 1,040.00
6 AWG Gray                                       3500   $       0.52   $ 1,820.00
6 AWG Orange                                     2500   $       0.52   $ 1,300.00
6 AWG Green                                      1500   $       0.52   $     780.00
4 AWG Blue                                       600    $       0.42   $     252.00
4 AWG Red                                        150    $       0.42   $      63.00
14 AWG Mix                                      10000   $       0.10   $ 1,000.00
12 AWG Mix                                      15000   $       0.12   $ 1,800.00
10 AWG Mix                                      10000   $       0.16   $ 1,600.00
Big wire roles ‐                                                       $ 18,000.00
Random Large wire                                                      $ 5,000.00
End Shelf items                                                        $ 1,500.00
SquareD 200 A                                     1            90.00   $      90.00
Homeline 100                                      4            57.00   $     228.00
Homeline 125                                      1           120.00   $     120.00
Homeline 100                                      1            83.00   $      83.00
Homeline 150                                      1         1,100.00   $ 1,100.00
Homeline 225                                      1           107.00   $     107.00
Homeline 100                                      2            65.00   $     130.00
150 a p2030L1150CU                                2            85.00   $     170.00
125 a PW12243L3125CU                              3           286.00   $     858.00
125 A MM0406l1125esc                              2           256.00   $     512.00
150 a mc0816b1150est                              1           430.00   $     430.00
200 A MM0406L1200ESC                              4           390.00   $ 1,560.00
200 Amp GF324NR                                   4           315.00   $ 1,260.00
                                                                       $ 262,941.75
TOTAL
          Case 20-22343                     Doc 2            Filed 04/17/20 Entered 04/17/20 11:45:26                                          Desc Main
                                                             Document      Page 14 of 184

Column1   Column2         Column3        Column4     Column5                      Column6     Column7    Column8    Column9              Column10            Column11
                          Manu             Part #    Description                  Cost        Mid        Max        Quanity
S                    1    ARL             LT9075     3/4 90D L/T FLX CONN               $2.89         10         30                                  $0.00        $0.00
S                    1    BPT             1521DC     3/4 D/C OFFSET NIPPLE              $0.96         10         30              91                 $87.36
S                    1    FIT        NIPGAL‐3/4X6    3/4X6‐GALV‐NIP                     $1.38         10         30               1                  $1.38
S                    1    BPT               902S     3/4 1H COND STRAP                  $0.10         10         30                                  $0.00
S                    1    BPT              152DC     3/4 ZINC D/C W/T HUB               $2.61         10         30              15                 $39.15
S                    1    BPT             251RT2     3/4 R/T CMPRSN                     $0.82         10         30              50                 $41.00
S                    1    BPT              261RT     3/4 R/T CMPRS CPL                  $0.85         10         30                                  $0.00
S                    1    FIT        NIPGAL‐3/4X2    3/4X2‐GALV‐NIP                     $0.71         10         30               0                  $0.00
S                    1    FIT        NIPGAL‐3/4X4    3/4X4‐GALV‐NIP                     $1.02         10         30               6                  $6.12
S                    1    ARL               842      3/4 2‐SCR SEC CONN                 $0.56         10         30             175                 $98.00
S                    1    FIT          CPLGAL‐3/4    3/4 GALV CPL                       $1.05         10         30                                  $0.00
S                    1    ARL               LT75     3/4 STR L/T FLEX CONN              $1.89         10         30                                  $0.00
S                    1    BPT             1522DC     1‐IN D/C OFFSET NIPPLE             $1.64         10         30              32                 $52.48
S                    1    FIT          NIPGAL1X4     1X4‐GALV‐NIP                       $1.84         10         30               6                 $11.04
S                    1    BPT               903S     1‐IN 1H COND STRAP                 $0.15         10         30                                  $0.00
X                    1    ARL               2020     1‐IN COND HANGER W/BOLT            $0.31         10         30              90                 $27.90
S                    1    BPT             252RT2     1 R/T CMPRN CONN                   $1.29         10         30                                  $0.00
S                    1    BPT              262RT     1 R/T CMPRSN CPL                   $1.36         10         30                                  $0.00
X                    1    FIT          NIPGAL1X2     1X2‐GALV‐NIP                       $1.35         10         30                  3               $4.05
S                    1    FIT          NIPGAL1XCL    1XCLOSEX1‐1/2‐GALV‐NIP             $1.14         10         30                  0               $0.00
S                    1    BPT              153DC     1IN ZINC D/C W/T HUB               $2.66         10         30                  8              $21.28
S                    1    ARL              LT100     1‐IN STR L/T FLEX CONN             $3.08         10         30                                  $0.00
S                    1    FIT            CPLGAL1     1‐IN‐GALV‐CPLG                     $1.55         10         30              17                 $26.35
*                    0                      2010                                        $0.00                                    92                  $0.00
*                    0                      9225                                        $0.00                                    35                  $0.00
                                            9035                                                                                 20                  $0.00
S                     1   FIT       NIPGAL1‐1/4XCL   1‐1/4XCLOSEX1‐5/8‐GALV‐NIP        $1.08         10         30                3                  $3.24
X                     1   FIT       NIPGAL1‐1/4X2    1‐1/4X2‐GALV‐NIP                  $1.72         10         30                3                  $5.16
S                     1   BPT              154DC     1‐1/4 ZINC D/C W/T HUB            $3.35         10         30                                   $0.00
S                     1   BPT               104S     1‐1/4 STEEL LOCKNUT               $0.18         10         30              100                 $18.00
X                     1   ARL               2025     1‐1/4 EMT HANGER W/BOLT           $0.38         10         30               62                 $23.56
S                     1   BPT               923S     1‐1/4 1H STL EMT STRAP            $0.16         10         30                                   $0.00
S                     1   BPT              263RT     1‐1/4 CMPRSN CPLG                 $2.50         10         30                                   $0.00
S                     1   FIT       NIPGAL1‐1/4X6    1‐1/4X6‐GALV‐NIP                  $1.91         10         30               40                 $76.40
S                     1   BPT             253RT2     1‐1/4 CMPRSN CONN                 $1.73         10         30               14                 $24.22
S                     1   BPT              SR125     1‐1/4 SEAL RNG&RTNR               $0.62         10         30                                   $0.00
*                     0                    SL125                                       $0.00                                     60                  $0.00
*                     0                  LT90125                                       $0.00                                     11                  $0.00
S                     1   STRUT         STRPEMT1     1IN EMT CND CLMP                  $0.59         10         30                                   $0.00
S                     1   STRUT      STRPEMT1‐1/4    1‐1/4IN EMT CND CLMP              $0.59         10         30                                   $0.00
X                     1   ARL            NMUF50      1/2 UF CABLE COMP CONN            $2.49         10         30               25                 $62.25
X                     1   ARL             LPCG50     1/2 STR STRN RLF CRD CON          $1.55         10         30                                   $0.00
X                     1   DOT             DRC75      34KO NM CABLE CONN                $0.00         10         30               53                  $0.00
S                     1   STRUT       STRPEMT‐3/4    3/4IN EMT CND CLMP                $0.57         10         30                                   $0.00
X                     1   STRUT        SPRING‐3/8    3/8 SPRING NUT                    $0.00         10         30                                   $0.00
S                     1   SNRAC         232‐01106    WIRE CLIP                         $0.30         10         30 21 boxes
S                     1   NSI             ITO1/0     1/0‐14AWG INSD‐TAP CON           $14.57         10         30                                   $0.00
S                     1   ARL              40AST     SNAP‐IN CABLE CONNECTOR           $0.79         10         30                                   $0.00
*                     0                                                                $0.00         10         30                                   $0.00
*                     0                                                                $0.00         10         30                                   $0.00
S                     1   ARL           902          1‐IN SNAP‐IN KO BLANK             $0.43         10         30                                   $0.00
S                     1   BPT          383DC         1‐IN D/C INS COND BUSH            $1.62         10         30                                   $0.00
S                     1   ARL         EMT100         1‐IN NM TERMINATOR                $0.28         10         30               40                 $11.20
S                     1   BPT           1163         1X3/4 RED BUSH                    $0.64         10         30                                   $0.00
S                     1   BPT         1104DC         1‐IN D/C BUSHED NIPPLE            $0.65         10         30               50                 $32.50
S                     1   ARL           442          1‐IN PLSTC INS BUSHING            $0.10         10         30                                   $0.00
S                     1   BPT           103S         1‐IN STEEL LOCKNUT                $0.09         10         30              247                 $22.23
S                     1   ARL           843          1‐IN 2‐SCR SEC CONN               $0.94         10         30                                   $0.00
S                     1   BPT          SR100         1IN SEAL RNG&RTNR                 $0.44         10         30                                   $0.00
*                     0                SL100                                           $0.00                                    200                  $0.00
*                     0                 4402                                           $0.00                                     15                  $0.00
S                   100   DOT          MB381         MACHINE BOLT                     $12.17         25        100                                   $0.00
X                   100   DOT          MB382         MACHINE BOLT                      $0.00         25        100                                   $0.00
X                   100   DOT         MB14112        MACHINE BOLT                      $0.00         25        100                                   $0.00
X                   100   DOT         MB14114        MACHINE BOLT                      $0.00         25        100                                   $0.00
S                     1   SQD         PK9GTA         GRND BAR KIT                      $6.93         25        100                                   $0.00
X                   100   DOT          FW14          FLAT STEEL WASHER                 $0.00         25        100                                   $0.00
X                   100   DOT          FW38          FLAT STEEL WASHER                 $0.00         25        100                                   $0.00
*                     0                381DC                                           $0.00                                     25                  $0.00
*                     0                 SL75                                           $0.00                                     48                  $0.00
S                     1   ARL           902          1‐IN SNAP‐IN KO BLANK             $0.43         10         30               32                 $13.76
S                     1   BPT           102S         3/4 STEEL LOCKNUT                 $0.08         10         30              476                 $38.08
S                     1   BPT          382DC         3/4 INS GRND BUSH                 $1.43         10         30               12                 $17.16
S                     1   ARL          EMT75         3/4IN NM TERMINATOR               $0.08         10         30                                   $0.00
S                     1   BPT         1521DC         3/4 D/C OFFSET NIPPLE             $0.96         10         30                                   $0.00
S                     1   ARL           441          3/4 PLSTC INS BUSHING             $0.05         10         30                                   $0.00
S                     1   ARL           440          1/2 PLSTC INS BUSHING             $0.04         10         30                                   $0.00
S                     1   BPT           102S         3/4 STEEL LOCKNUT                 $0.08         10         30                                   $0.00
S                     1   BPT          SR075         3/4 L/T SEALING RING              $0.37         10         30                                   $0.00
*                     0                                                                $0.00                                                         $0.00
*                     0                                                                $0.00                                                         $0.00
X                   100   IDEAL         2014         WIRE CONNECTOR                   $69.40         50        100 1 box 30 pieces
X                   100   IDEAL         2011S        OPEN‐END WIRE CONN               $23.24         50        100                                   $0.00
X                   100   DOT            121         TAPERED W/WINGS ANCHOR            $0.00         50        100                                   $0.00
    Case 20-22343           Doc 2          Filed 04/17/20 Entered 04/17/20 11:45:26       Desc Main
                                           Document      Page 15 of 184

S       25   IDEAL      30454      BLU TW WIRE NUT‐25BX          $11.50   50   100             $0.00
S        1   SGP         UGC       UNIVERSAL GROUND ROD CLAMP     $1.70   50   100             $0.00
X        1   PVC        TA‐3/4     3/4‐PVC‐TERM‐ADPT              $0.00   50   100             $0.00
*        0                                                        $0.00                        $0.00
*        0                                                        $0.00                        $0.00
S        1   SQD       HOM115      MINIATURE CIRCUIT              $4.89   2    10    23      $112.47
S        1   SQD       HOM215      MINIATURE CIRCUIT             $12.13   2     2              $0.00
S        1   SQD       HOM120      MINIATURE CIRCUIT              $4.89   2     2     7       $34.23
S        1   SQD       HOM220      MINIATURE CIRCUIT             $12.13   2    20    13      $157.69
S        1   SQD       HOM225      MINIATURE CIRCUIT             $12.91   2     2     1       $12.91
S        1   SQD       HOM130      MINIATURE CIRCUIT              $5.20   2     2    12       $62.40
                                                                                               $0.00
S       1    SQD       HOM230      MINIATURE CIRCUIT             $12.13   2    10     3       $36.39
S       1    SQD       HOM235      MINIATURE CIRCUIT             $12.91   2     2     1       $12.91
S       1    SQD       HOM240      MINIATURE CIRCUIT             $12.13   2    10     8       $97.04
S       1    SQD       HOM245      MINIATURE CIRCUIT             $11.83   2     2     0        $0.00
S       1    SQD       HOM250      MINIATURE CIRCUIT             $12.13   2     2     6       $72.78
S       1    SQD       HOM260      MINIATURE CIRCUIT             $12.13   2     2     2       $24.26
S       1    SQD       HOM270      MINIATURE CIRCUIT             $44.14   2     2     2       $88.28
S       1    SQD       HOM280      MINIATURE CIRCUIT             $58.54   2     2     1       $58.54
S       1    SQD       HOM290      MINIATURE CIRCUIT             $53.61   2     2     7      $375.27
S       1    SQD       HOM2100     MINIATURE CIRCUIT             $46.67   2     2     3      $140.01
*       0              HOM2150                                    $0.00               2        $0.00
*       0              HOM2200                                    $0.00               4        $0.00
S       1    SQD       HOM2125     MINIATURE CIRCUIT             $86.27   2     2     3      $258.81
S       1    SQD      HOMT1515     MINIATURE CIRCUIT             $11.29   2     2    15      $169.35
S       1    SQD      HOMT2020     MINIATURE CIRCUIT             $11.29   2     2     8       $90.32
S       1    SQD     HOMT1515215   MINIATURE CIRCUIT             $29.51   0     0     1       $29.51
S       1    SQD     HOMT1515220   MINIATURE CIRCUIT             $29.51   0     0     1       $29.51
S       1    SQD     HOMT1515230   MINIATURE CIRCUIT             $29.51   0     0     4      $118.04
S       1    SQD     HOMT2020220   MINIATURE CIRCUIT             $32.24   0     0     2       $64.48
S       1    SQD     HOMT1515250   MINIATURE CIRCUIT             $29.51   0     0     2       $59.02
S       1    SQD     HOMT2020230   MINIATURE CIRCUIT             $32.24   0     0     1       $32.24
S       1    SQD     HOMT2020240   MINIATURE CIRCUIT             $32.24   0     0     1       $32.24
S       1    SQD     HOMT2020250   MINIATURE CIRCUIT             $30.70   0     0     1       $30.70
*       0                                                         $0.00                        $0.00
*       0                                                         $0.00                        $0.00
X       1    SQD       QO115       MINIATURE CIRCUIT BREAKER     $10.19   2     2     4       $40.76
X       1    SQD       QO215       MINIATURE CIRCUIT BREAKER     $22.33   2     2     1       $22.33
X       1    SQD       QO120       MINIATURE CIRCUIT BREAKER     $10.19   0     0    15      $152.85
X       1    SQD       QOB120      MINIATURE CIRCUIT             $34.51   0     0     6      $207.06
S       1    SQD       QO220       MINIATURE CIRCUIT BREAKER     $20.46   0     0    10      $204.60
X       1    SQD       QO130       MINIATURE CIRCUIT BREAKER     $10.19   0     0     3       $30.57
S       1    SQD       QO230       MINIATURE CIRCUIT BREAKER     $22.33   0     0     5      $111.65
S       1    SQD       QO240       MINIATURE CIRCUIT BREAKER     $22.33   0     0     4       $89.32
S       1    SQD       QO260       MINIATURE CIRCUIT BREAKER     $20.46   0     0     0        $0.00
S       1    SQD       QO270       MINIATURE CIRCUIT BREAKER     $47.56   0     0     6      $285.36
X       1    SQD       QO290       MINIATURE CIRCUIT BREAKER    $103.84   0     0     0        $0.00
X       1    SQD       QO2100      MINIATURE CIRCUIT            $103.84   0     0     9      $934.56
*       0                                                         $0.00                        $0.00
*       0                                                         $0.00                        $0.00
X       1    SQD     QOM2100MM     MINIATURE CIRCUIT              $0.00   0     0              $0.00
S       1    SQD      QOM100VH     MINIATURE CIRCUIT             $70.67   0     0              $0.00
S       1    SQD      QOM125VH     MINIATURE CIRCUIT            $172.76   0     0    3       $518.28
X       1    SQD     QOM2150MM     MINIATURE CIRCUIT              $0.00   0     0              $0.00
S       1    SQD     QOM2175VH     MINIATURE CIRCUIT            $177.97   0     0              $0.00
X       1    SQD       QO2175      MINIATURE CIRCUIT              $0.00   0     0              $0.00
X       1    SQD       QO2200      MINIATURE CIRCUIT              $0.00   0     0              $0.00
*       0                                                         $0.00                        $0.00
*       0                                                         $0.00                        $0.00
X       1 SQD        LK225ANHOM                                  $19.33
                                                                                               $0.00
X       1 SQD           S106       LC SCREWS                      $0.00
                                                                                     70        $0.00
S       1    SQD       PK27GTA     LOAD CENTER EQUIPMENT         $18.19   5    10              $0.00
S       1    SQD        HOMFP      LOAD CENTER HOM FILLER         $2.74   5    10              $0.00
S       1    SQD       PK9GTA      GRND BAR KIT                   $6.93   5    10              $0.00
X       1    SQD       PK5GTA      LOAD CENTER EQUIPMENT          $6.81   5    10    2        $13.62
X       1    SQD        LK70AN     LOAD CENTER NEUTRAL LUG        $5.87   5    15              $0.00
S       1    SQD        QOTHT      CIRCUIT BREAKER HANDLE         $2.91   2     5     9       $26.19
X       1    SQD       HOM1HT      CIRCUIT BREAKER HANDLE         $3.51   5    10    20       $70.20
S       1    ARL         GBB50     BRZ GROUNDING BRIDGE          $15.45   5    10    13      $200.85
*       0                          IPLD600‐5                      $0.00               9        $0.00
*       0                          IT750                          $0.00              19        $0.00
                                   IPLD350‐5                                         24        $0.00
                                   ISR250                                             3        $0.00
S       1    CH        BR115       SP‐120/240V‐15A CB             $4.64    0    0    27      $125.28
X       1    CH        BR1515      2P 15A CB                     $15.36    5   20              $0.00
S       1    CH        BR120       SP‐120/240V‐20A CB             $4.64    0    0    25      $116.00
X       1    CH        BR2020      2P 20A CB                     $15.36    0    0    13      $199.68
S       1    CH        BR220       2P‐120/240V‐20A CB            $11.43   10   20     4       $45.72
S       1    CH        BR230       2P‐120/240V‐30A CB            $10.64    5   10     5       $53.20
X       1    CH        BR235       2P‐120/240V‐35A CB            $12.57    5   10              $0.00
S       1    CH        BR240       2P‐120/240V‐40A CB            $10.64    5   10     1       $10.64
S       1    CH        BR250       2P‐120/240V‐50A CB            $10.64    0    0    18      $191.52
S       1    CH        BR260       2P‐120/240V‐60A CB            $10.64    0    0     9       $95.76
    Case 20-22343         Doc 2            Filed 04/17/20 Entered 04/17/20 11:45:26      Desc Main
                                           Document      Page 16 of 184

X       1   CH       BR2100        2P‐120/240V‐100A CB           $40.00   0    0    4       $160.00
X       1   CH       BR2125        2P‐120/240V‐125A CB           $75.00   0    0              $0.00
*       0            BR210                                        $0.00             12        $0.00
*       0                                                         $0.00                       $0.00
X       1   CH      BQ230215       4P 30/15A CB                  $39.29   0    0     3      $117.87
S       1   CH      BQ220220       4P 20A CB                     $27.86   0    0    15      $417.90
S       1   CH      BQ220230       4P 20/30A CB                  $27.86   0    0     7      $195.02
S       1   CH      BQ220240       4P 20/40A CB                  $27.86   0    0     2       $55.72
S       1   CH      BQ220250       4P 20/50A CB                  $27.86   0    0     4      $111.44
S       1   CH      BQ230230       4P 30A CB                     $27.86   0    0     3       $83.58
S       1   CH      BQ230240       4P 30/40A CB                  $27.86   0    0     3       $83.58
S       1   CH      BQ240240       4P 40/40A CB                  $28.29   0    0              $0.00
S       1   CH      BQ240250       4P 40/50A CB                  $27.86   0    0    1        $27.86
*       0                                                         $0.00                       $0.00
*       0                                                         $0.00                       $0.00
X       1   CH         CHF115      1P 15A CB                      $6.86   0    0    1         $6.86
X       1   CH        CHT1515      1P 15A PLUG‐ON CB             $28.21   0    0    1        $28.21
X       1   CH         CHF215      2P 15A CB                     $16.86   0    0    2        $33.72
X       1   CH         CHF120      1P 20A CB                      $6.86   0    0    2        $13.72
X       1   CH         CHF220      2P 20A CB                     $16.86   0    0    3        $50.58
X       1   CH         CHF230      2P 30A CB                     $16.86   0    0              $0.00
X       1   CH         CHF240      2P 40A CB                     $16.86   0    0              $0.00
X       1   CH         CHF250      2P 50A CB                     $16.86   0    0     4       $67.44
X       1   CH        CH2125       2P 125A PLUG‐ON CB           $114.29   0    0     8      $914.32
X       1   GED      THQL1115      1P 15A 120V PLUG‐IN CB         $5.14   0    0     4       $20.56
X       1   GED      THQL2115      2P15A 120/240 PLG‐IN CB       $13.93   0    0     3       $41.79
X       1   GED      THQP120       1P 20A 120V PLUG‐IN CB         $5.14   0    0    14       $71.96
X       1   GED      THQL1120      1P 20A 120V PLUG‐IN CB         $5.14   0    0    23      $118.22
X       1   GED      THQP220       2P 20A 120/240 PLG‐IN CB      $11.07   0    0              $0.00
X       1   GED      THQL2120      2P20A 120/240 PLG‐IN CB       $13.93   0    0    10      $139.30
X       1   GED      THQL1130      1P 30A 120V PLUG‐IN CB         $5.14   0    0     2       $10.28
*       0             QOB140                                      $0.00              2        $0.00
*       0             QOB130                                      $0.00              3        $0.00
X       1   GED      THQP230       2P 30A 120/240 PLG‐IN CB      $13.93   0    0    15      $208.95
X       1   GED      THQL2130      2P30A 120/240 PLG‐IN CB       $13.93   0    0    25      $348.25
X       1   GED      THQP240       2P 40A 120/240 PLG‐IN CB      $13.93   0    0     4       $55.72
X       1   GED      THQL2140      2P40A 120/240 PLG‐IN CB       $13.93   0    0    16      $222.88
X       1   GED      THQL2150      2P50A 120/240 PLG‐IN CB       $13.93   0    0     4       $55.72
X       1   GED      THQL2170      2P70A 120/240 PLG‐IN CB       $28.57   0    0     2       $57.14
X       1   GED      THQL2160      2P60A 120/240 PLG‐IN CB       $13.93   0    0     3       $41.79
X       1   GED     THQL21100      2P 100A 120/240V CB           $39.71   0    0     9      $357.39
X       1   GED     THQL21125      2P 125A 120/240V CB           $77.86   0    0     3      $233.58
X       1   GED         THT2       TQP HNDL TIE                   $0.00   0    0              $0.00
X       1   GED       THQPFP                                      $0.00   0    0              $0.00
*       0           THQB1120                                      $0.00             12        $0.00
*       0                                                         $0.00                       $0.00
X       1   BPT       1111DC       4‐IN DC BUSHED NIP             $0.00   10   25             $0.00
X       1   BPT       1108DC       2‐1/2 BUSHED NIP               $0.00   10   25             $0.00
S       1   BPT       1107DC       2‐IN D/C BUSHED NIPPLE         $2.82   10   25   17       $47.94
S       1   BPT       1106DC       1‐1/2 D/C BUSHED NIPPLE        $2.11   10   25    6       $12.66
S       1   BPT       1105DC       1‐1/4 BUSHED NIP               $1.66   10   25   37       $61.42
S       1   BPT       1104DC       1‐IN D/C BUSHED NIPPLE         $0.65   10   25             $0.00
S       1   BPT       1103DC       3/4 D/C BUSHED NIPPLE          $0.29   10   25   30        $8.70
S       1   FIT     NIPGAL2XCL     2XCLOSEX2‐GALV‐NIP             $1.54   10   25    2        $3.08
S       1   FIT   NIPGAL1‐1/2XCL   1‐1/2XCLOSE NIPPLE             $1.20   10   25   20       $24.00
S       1   FIT   NIPGAL1‐1/4XCL   1‐1/4XCLOSEX1‐5/8‐GALV‐NIP     $1.08   10   25             $0.00
S       1   FIT     NIPGAL1XCL     1XCLOSEX1‐1/2‐GALV‐NIP         $1.14   10   25             $0.00
S       1   FIT   NIPGAL‐3/4XCL    3/4XCLOSEX1‐3/8‐GALV‐NIP       $0.76   10   25             $0.00
X       1   FIT   NIPGAL1‐1/2X2    1‐1/2X2‐GALV‐NIP               $2.04   10   25   8        $16.32
X       1   FIT   NIPGAL1‐1/4X2    1‐1/4X2‐GALV‐NIP               $1.72   10   25             $0.00
X       1   FIT     NIPGAL1X2      1X2‐GALV‐NIP                   $1.35   10   25   13       $17.55
S       1   FIT    NIPGAL‐3/4X2    3/4X2‐GALV‐NIP                 $0.71   10   25             $0.00
*       0                                                         $0.00   10   25             $0.00
*       0                                                         $0.00   10   25             $0.00
X       1   BPT      1525DC        2‐IN OFFSET NIP                $0.00   10   25    2        $0.00
X       1   BPT      1524DC        1‐1/2 OFFSET NIP               $0.00   10   25    3        $0.00
S       1   BPT      1523DC        1‐1/4 D/C OFFSET NIPPLE        $2.11   10   25   51      $107.61
S       1   BPT      1522DC        1‐IN D/C OFFSET NIPPLE         $1.55   10   25             $0.00
S       1   BPT      1521DC        3/4 D/C OFFSET NIPPLE          $0.96   10   25             $0.00
X       1   BPT      1520DC        1/2 D/C OFFSET NIP             $0.00   10   25   43        $0.00
S       1   FIT     NIPGAL2X6      2X6‐GALV‐NIP                   $3.52   10   25             $0.00
S       1   FIT     NIPGAL2X4      GALV NIPPLE                    $2.64   10   25             $0.00
S       1   FIT   NIPGAL1‐1/2X4    1‐1/2X4‐GALV‐NIP               $1.59   10   25   15       $23.85
S       1   FIT   NIPGAL1‐1/2X6    GALV NIPPLE                    $3.23   10   25    2        $6.46
S       1   FIT     NIPGAL1X4      1X4‐GALV‐NIP                   $1.84   10   25             $0.00
S       1   FIT   NIPGAL‐3/4X4     3/4X4‐GALV‐NIP                 $1.02   10   25             $0.00
S       1   FIT   NIPGAL1‐1/4X6    1‐1/4X6‐GALV‐NIP               $1.91   10   25             $0.00
S       1   FIT     NIPGAL1X6      1X6‐GALV‐NIP                   $2.29   10   25   18       $41.22
S       1   FIT   NIPGAL‐3/4X6     3/4X6‐GALV‐NIP                 $1.38   10   25             $0.00
*       0           242‐02054                                     $0.00             50        $0.00
*       0           242‐02101                                     $0.00             16        $0.00
X       1   BPT        110S        4IN STL CND LOCKNUT            $0.00   10   25             $0.00
S       1   BPT       SR200        2IN SEAL RNG&RTNR              $0.73   10   25             $0.00
S       1   BPT        105S        1‐1/2 STEEL LOCKNUT            $0.25   10   25   54       $13.50
S       1   BPT        104S        1‐1/4 STEEL LOCKNUT            $0.16   10   25             $0.00
S       1   BPT        103S        1‐IN STEEL LOCKNUT             $0.09   10   25             $0.00
    Case 20-22343            Doc 2             Filed 04/17/20 Entered 04/17/20 11:45:26                                              Desc Main
                                               Document      Page 17 of 184

S       1    BPT          102S        3/4 STEEL LOCKNUT                             $0.07   10            25                              $0.00
S       1    BPT         SR125        1‐1/4 SEAL RNG&RTNR                           $0.59   10            25                              $0.00
S       1    BPT         SR100        1IN SEAL RNG&RTNR                             $0.38   10            25                              $0.00
S       1    BPT          101S        1/2 STEEL LOCKNUT                             $0.07   10            25                    80        $5.60
*       0              242‐02215                                                    $0.00                                       15        $0.00
*       0              242‐01214                                                    $0.00                                       10        $0.00
                       242‐01230                                                                 1 box                                    $0.00
                       242‐01220                                                                                             0            $0.00
                       232‐01375                                                                                            16            $0.00
                                      CRMC dark                                                                            127            $0.00
                                      Everest Rail connecter                        $6.00                                   58          $348.00
                                      OCD Protection rail black                                                             10            $0.00
                                      OCD Protection rail grey                                                               7            $0.00
                       172‐05804                                                                                            13            $0.00
                        smr‐100                                                                                             13            $0.00
                       242‐02041                                                                                            84
                                      Model jumper 8 inches                                      7 bags
                                      Fail wireable connector for q cable female                                                30
                                      Fail wireable connector for q cable male                                                  30
                                      Pipe clamp 3/4 inch                                                      3 boxes of 100
                                      PVC wrapping tape                                                                     15
                      STrpGAL3‐1/2                                                                                           3
                           S6438      Sun screen clip black                                                                800
                        242‐04015                                                                                          557
                          310751                                                                                           391
                          310760                                                                                             0
                         008114m                                                                               12 boxes
                         QMAFBU                                                                                             27
                        015‐11176                                                                                            8
                         4000426                                                                                            80
                           8014                                                                                             36
                          310750                                                                                           104
                        242‐92266                                                                              3 bags
X        1   ARL          NM940       3/8 NM PLSTC CABLE CONN                       $0.16   10            25                50             $8.00
X        1   ARL           4403       1‐1/4 KO BUSHING                              $0.24   10            25                51            $12.24
X        1   ARL           4401       3/4 KO BUSHING                                $0.11   10            25                53             $5.83
X        1   ARL           4400       1/2 KO BUSHING                                $0.09   10            25                30             $2.70
X        1   PS          WPBP75       3/4 GRY CLOSURE PLUG                          $0.00   10            25               100             $0.00
X        1   ARL            904       1‐1/2 SNAP‐IN KO BLANK                        $0.93   10            25                 5             $4.65
S        1   ARL            903       1‐1/4 SNAP‐IN KO BLANK                        $0.52   10            25                72            $37.44
S        1   ARL            902       1‐IN SNAP‐IN KO BLANK                         $0.43   10            25                               $0.00
S        1   ARL            901       3/4 SNAP‐IN KO BLANK                          $0.26   10            25                     4         $1.04
X        1   ARL            900       1/2 SNAP‐IN KO BLANK                          $0.21   10            25                    59        $12.39
S        1   ARL            849       2‐IN 2‐SCR SEC CONN                           $2.68   10            25                     5        $13.40
S        1   ARL            848       1‐1/2 2‐SCR SEC CONN                          $2.29   10            25                               $0.00
*        0              WPBP100                                                     $0.00                                       39         $0.00
*        0             WPBP50‐CC                                                    $0.00                                       40         $0.00
X        1   FIT       NIPGAL1X12     1X12‐GALV‐NIP                                 $5.71   10            25                               $0.00
X        1   FIT     NIPGAL1‐1/2X12   1‐1/2X12‐GALV‐NIP                             $8.52   10            25                               $0.00
S        1   ARL         5010AST      CBL CONN W/INS THROAT                         $0.98   10            25               109          $106.82
X        1   ARL            856       2‐IN 90D SQZ FLEX CONN                       $17.68   10            25                 1            $17.68
X        1   ARL            853       1‐IN 90D SQZ FLEX CONN                        $4.56   10            25                35          $159.60
S        1   ARL            852       3/4 90D SQZ FLEX CONN                         $1.75   10            25                30            $52.50
X        1   ARL            851       1/2 90D SQZ FLEX CONN                         $0.83   10            25                49            $40.67
X       50   IDEAL        303496      12AWG SOL GRD WR                             $14.13   10            25               168         $2,373.84
S        1   ILSCO         TA6S       14‐6 ALCU LUG                                 $1.19   10            25                               $0.00
S        1   WILEY   WEEB LUG 6.7AS   WEEB LUG 6.7AS                                $8.14   10            25                               $0.00
X        1   BPT          390DC       4‐IN INS GRD BUSH                             $0.00   10            25                               $0.00
X        1   BPT          388DC       3‐IN INS GRD BUSH                             $0.00   10            25                               $0.00
*        0                                                                          $0.00                                                  $0.00
*        0                                                                          $0.00                                                  $0.00
S        1   ARL         40AST        SNAP‐IN CABLE CONNECTOR                       $0.79   10            25                    40        $31.60
X        1   BPT         269RT        4IN COUPLING                                  $0.00   10            25                               $0.00
X        1   BPT         267RT        3IN R/T CPLG                                  $0.00   10            25                               $0.00
X        1   BPT         266RT        2‐1/2 R/T CPLG                                $0.00   10            25                               $0.00
S        1   BPT         265RT        2IN CMPRSN CPLG                               $4.55   10            25                    30      $136.50
S        1   BPT         264RT        1‐1/2 CMPRSN CPLG                             $3.75   10            25                    40      $150.00
S        1   BPT         263RT        1‐1/4 CMPRSN CPLG                             $2.52   10            25                    16        $40.32
*        0                                                                          $0.00                                                  $0.00
*        0                                                                          $0.00                                                  $0.00
X        1   ARL         LT125        1‐1/4 STR L/T FLEX CONN                       $4.29   10            25                               $0.00
X        1   BPT         160DC        4‐IN D/C KO HUB                               $0.00   10            25                               $0.00
S        1   BPT         156DC        2IN ZINC D/C W/T HUB                          $5.03   10            25                    11        $55.33
S        1   BPT         155DC        1‐1/2 ZINC D/C W/T HUB                        $3.63   10            25                    16        $58.08
S        1   BPT         154DC        1‐1/4 ZINC D/C W/T HUB                        $3.35   10            25                     1         $3.35
S        1   BPT         153DC        1IN ZINC D/C W/T HUB                          $2.80   10            25                               $0.00
S        1   BPT         152DC        3/4 ZINC D/C W/T HUB                          $2.48   10            25                               $0.00
X        1   BPT         151DC        1/2 D/C KO HUB                                $0.00   10            25                    8          $0.00
X        1   EGS         4100S        1‐IN S/SCR EMT CONN                           $0.00   10            25                               $0.00
X        1   EGS         4075S        3/4 S/SCR EMT CONN                            $0.00   10            25                               $0.00
X        1   EGS         5125S        1‐1/4 S/SCR EMT CPLG                          $0.00   10            25                    20         $0.00
X        1   EGS         5100S        1‐IN S/SCR EMT CPLG                           $0.00   10            25                               $0.00
X        1   EGS         5075S        3/4 S/SCR EMT CPLG                            $0.00   10            25               100             $0.00
S        1   FIT        CPLGAL2       2‐IN‐GALV‐CPLG                                $3.49   10            25                47          $164.03
*        0                                                                          $0.00                                                  $0.00
*        0                                                                          $0.00                                                  $0.00
    Case 20-22343           Doc 2          Filed 04/17/20 Entered 04/17/20 11:45:26    Desc Main
                                           Document      Page 18 of 184

S        1   ARL       GF100       1‐IN D/C SCR‐IN FLEXCONN    $1.65   10   25   26         $42.90
S        1   ARL       GFC75       3/4 D/C SCR‐IN FLEX CPLG    $1.13   10   25    2          $2.26
S        1   ARL       GF862       3/4 FLEX TO EMT COUPLING    $2.01   10   25   39         $78.39
S        1   ARL       GF75        3/4 D/C SCR‐IN FLEX CONN    $0.43   10   25   69         $29.67
*        0                                                     $0.00   10   25               $0.00
*        0                                                     $0.00   10   25               $0.00
S        1   ARL         844       1‐1/4 2‐SCR SEC CONN        $1.39   10   25               $0.00
S        1   ARL         843       1‐IN 2‐SCR SEC CONN         $0.94   10   25               $0.00
S        1   ARL         842       3/4 2‐SCR SEC CONN          $0.56   10   25               $0.00
S        1   ARL         841       3/8‐IN NMC CONN             $0.23   10   25     6         $1.38
X      100   3M       T/R+BOX      SPRING CONN 100/BOX         $0.00   10   25   405         $0.00
S       25   IDEAL      30454      BLU TW WIRE NUT‐25BX       $11.50   10   25    40      $460.00
X      100   IDEAL      30292      SIZE 92 GRN WIRECONN       $15.38   10   25               $0.00
X      100   IDEAL      30076      RED 76B WIRE NUT‐100BX     $18.60   10   25   262     $4,873.20
X      100   DOT       DRC75       34KO NM CABLE CONN          $0.00   10   25               $0.00
S      100   DOT       DRC50       1/2KO NM CABLE CONN        $23.70   10   25   134     $3,175.80
X        1   ARL      LPCG757      3/4 .375/.750 NMCRDCONN     $2.33   10   25    25        $58.25
X        1   ARL      LPCG507      1/2 .375/.750 NMCRDCONN     $1.86   10   25    13        $24.18
X        1   ARL       LPCG50      1/2 STR STRN RLF CRD CON    $1.55   10   25               $0.00
X        1   ARL      NMUF50       1/2 UF CABLE COMP CONN      $2.49   10   25    13        $32.37
*        0              30092                                  $0.00             330         $0.00
*        0                                                     $0.00                         $0.00
S        1   BPT        386DC      2‐IN D/C INS COND BUSH      $3.50   10   25   21         $73.50
S        1   BPT        385DC      1‐1/2 D/C INS COND BUSH     $2.76   10   25   27         $74.52
S        1   BPT        384DC      1‐1/4 D/C INS COND BUSH     $1.74   10   25   11         $19.14
S        1   BPT        383DC      1‐IN D/C INS COND BUSH      $1.01   10   25   13         $13.13
S        1   BPT        382DC      3/4 INS GRND BUSH           $0.94   10   25               $0.00
S        1   ARL         447       3‐IN PLSTC INS BUSHING      $0.71   10   25               $0.00
X        1   ARL         446       2‐1/2 PLSTC INS BUSHING     $0.66   10   25               $0.00
S        1   ARL         445       2‐IN PLSTC INS BUSHING      $0.31   10   25    0          $0.00
S        1   ARL         444       1‐1/2 PLSTC INS BUSHING     $0.18   10   25   64         $11.52
S        1   ARL         443       1‐1/4 PLSTC INS BUSHING     $0.13   10   25    9          $1.17
S        1   ARL         442       1‐IN PLSTC INS BUSHING      $0.10   10   25   30          $3.00
S        1   ARL         441       3/4 PLSTC INS BUSHING       $0.05   10   25   37          $1.85
S        1   ARL         440       1/2 PLSTC INS BUSHING       $0.04   10   25               $0.00
X        1   ARL       EMT125      1‐1/4 NM TERMINATOR         $0.51   10   25   200      $102.00
S        1   ARL       EMT100      1‐IN NM TERMINATOR          $0.28   10   25    49        $13.72
S        1   ARL        EMT75      3/4IN NM TERMINATOR         $0.08   10   25   102         $8.16
*        0                                                     $0.00                         $0.00
*        0                                                     $0.00                         $0.00
S        1   BPT       262RT       1 R/T CMPRSN CPL            $1.48   10   25               $0.00
S        1   BPT       261RT       3/4 R/T CMPRS CPL           $0.85   10   25   296      $251.60
X        1   EGS        4200S      2‐IN S/SCR EMT CONN         $0.00   10   25     0         $0.00
S        1   BPT       254RT2      1‐1/2 CMPRSN CONN           $1.86   10   25    16        $29.76
S        1   BPT       253RT2      1‐1/4 CMPRSN CONN           $1.73   10   25               $0.00
S        1   BPT       252RT2      1 R/T CMPRN CONN            $1.21   10   25   24         $29.04
S        1   BPT       251RT2      3/4 R/T CMPRSN              $0.82   10   25               $0.00
*        0                                                     $0.00                         $0.00
*        0                                                     $0.00                         $0.00
S        1   FIT       CPLGAL2     2‐IN‐GALV‐CPLG              $3.49   10   25               $0.00
X        1   FIT       CPLGAL3     3‐IN‐GALV‐CPLG             $13.23   10   25               $0.00
X        1   FIT     CPLGAL1‐1/4   1‐1/4‐GALV‐CPLG             $2.47   10   25    9         $22.23
S        1   FIT       CPLGAL1     1‐IN‐GALV‐CPLG              $1.55   10   25               $0.00
S        1   FIT     CPLGAL‐3/4    3/4 GALV CPL                $1.05   10   25   36         $37.80
X        1   FIT     CPLGAL‐1/2    1/2‐GALV‐CPLG               $0.94   10   25   49         $46.06
X        1   ARL       LT90200     2‐IN 90D L/T FLX CONN      $19.82   10   25               $0.00
X        1   ARL       LT90150     1‐1/2 90D L/T FLX CONN     $13.53   10   25               $0.00
S        1   ARL       LT90100     1‐IN 90D L/T FLX CONN       $5.75   10   25   41       $235.75
S        1   ARL        LT9075     3/4 90D L/T FLX CONN        $2.89   10   25   34         $98.26
X        1   ARL        LT9050     1/2 90D L/T FLX CONN        $1.95   10   25   49         $95.55
X        1   ARL         LT125     1‐1/4 STR L/T FLEX CONN     $4.28   10   25   28       $119.84
S        1   ARL         LT100     1‐IN STR L/T FLEX CONN      $3.08   10   25    7         $21.56
S        1   ARL          LT75     3/4 STR L/T FLEX CONN       $1.89   10   25   30         $56.70
*        0                                                     $0.00                         $0.00
*        0                                                     $0.00                         $0.00
X        1   STRUT   SPRING‐3/8                                $0.00    0    0               $0.00
X        1   STRUT   SPRING‐1/4                                $0.00    0    0               $0.00
X        1   BPT       257RT2      3IN R/T CONN                $0.00   10   25               $0.00
X        1   BPT       250RT2      1/2 R/T CMPRSN              $0.00   10   25   35          $0.00
X        1   EGS        4300S      3‐IN S/SCR EMT CONN         $0.00   10   25               $0.00
S        1   BPT        SR075      3/4 L/T SEALING RING        $0.32   10   25               $0.00
*        0              260RT                                  $0.00             98          $0.00
*        0               LT50                                  $0.00             35          $0.00
S        1   BPT       LB41CG      1/2 AL BODY ASBLY           $1.67   5    15   11         $18.37
S        1   BPT       LB42CG      3/4 AL BODY ASBLY           $2.18   5    15    3          $6.54
S        1   BPT       LB43CG      1IN CONDUIT BODY            $2.93   5    15   15         $43.95
S        1   BPT       LB44CG      1‐1/4 AL BODY ASSY          $4.85   5    15   34       $164.90
S        1   BPT       LB45CG      1‐1/2 AL BODY ASSY          $5.91   5    15    1          $5.91
S        1   BPT       LB46CG      2IN AL BODY ASBLY          $10.36   5    15    6         $62.16
X        1   BPT       LB47CG      2‐1/2 CND‐BDY               $0.00   5    15               $0.00
X        1   BPT       LB48CG      3IN CND‐BDY W/CVR           $0.00   5    15               $0.00
*        0              C44CG                                  $0.00              2          $0.00
*        0                                                     $0.00                         $0.00
S        1   BPT       LR41CG      1/2IN RGD CNDT BDY          $1.67   5    15               $0.00
S        1   BPT       LR42CG      3/4IN COND BODY             $2.18   5    15    8         $17.44
S        1   BPT       LR43CG      1IN COND BODY               $2.74   5    15   21         $57.54
    Case 20-22343             Doc 2            Filed 04/17/20 Entered 04/17/20 11:45:26                Desc Main
                                               Document      Page 19 of 184

S        1   BPT         LR44CG        1 1/4IN CNDUIT BDY                   $4.85    5    15      8        $38.80
S        1   BPT         LR45CG        1/2IN RGD CNDT BDY                   $5.91    5    15                $0.00
S        1   BPT         LR46CG        2IN RGD CNDT BDY                    $10.35    5    15                $0.00
S        1   BPT          C42CG        3/4IN COND BODY                      $2.04    5    15     12        $24.48
S        1   BPT          C43CG        1IN COND BODY                        $2.74    5    15     19        $52.06
S        1   BPT         LL41CG        1/2IN RGD CNDT BDY                   $1.67    5    15      4         $6.68
S        1   BPT         LL42CG        3/4IN COND BODY                      $2.04    5    15      0         $0.00
S        1   BPT         LL43CG        1IN COND BODY                        $2.93    5    15     16        $46.88
S        1   BPT         LL44CG        1 1/4IN CNDUIT BDY                   $4.85    5    15      9        $43.65
S        1   BPT         LL45CG        1 1/2IN CNDUIT BDY                   $5.91    5    15      1         $5.91
S        1   BPT         LL46CG        2IN RGD CNDT BDY                     $9.49    5    15      2        $18.98
*        0                                                                  $0.00                           $0.00
*        0                                                                  $0.00                           $0.00
S        1   BPT         T41CG         1/2IN RGD CNDT BDY                   $2.05    5    15      2         $4.10
S        1   BPT         T42CG         3/4IN COND BODY                      $2.58    5    15      6        $15.48
S        1   BPT         T43CG         1IN COND BODY                        $3.64    5    15      8        $29.12
S        1   BPT         T44CG         1 1/4IN CNDT BDY                     $6.28    5    15      9        $56.52
X        1   BPT         T45CG         1 1/2IN CNDT BDY                     $0.00    5    15      1         $0.00
S        1   ARL         HL7500        3/4 SS EMT/RID ELL                   $3.29    5    15      2         $6.58
X        1   BPT          1255         1‐1/2 CLAMP ENTR CAP                 $0.00    5    15                $0.00
S        1   SGP           UGC         UNIVERSAL GROUND ROD CLAMP           $1.70    5    15                $0.00
*        0                5100s                                             $0.00                 1         $0.00
*        0                                                                  $0.00                           $0.00
S        1   HEYCO       M3234GA       3/4 CORDGRIP (.42"‐.63")             $1.13    5    15    230       $259.90
S        1   HEYCO    M8437GBT‐SM      1" 5‐HOLE PV WIRE CONNECTOR          $2.79    5    15      8        $22.32
S        1   HEYCO        M3231        1 HOLE 1/2" CABLE GLAND              $0.55    5    15     14         $7.70
S        1   MULTI   32.0016P0001‐UR   FEMALE CABLE COUPLER                 $1.40    5    15     40        $56.00
S        1   MULTI   32.0017P0001‐UR   MALE CABLE COUPLER                   $1.23    5    15     90       $110.70
*        0                                                                  $0.00                           $0.00
*        0                                                                  $0.00                           $0.00
S        1   HEYCO       S6405         CABLE CLIP FOR 1&2 USE OR PV WIRE    $0.24   10    30    2200      $528.00
S        1   BPT          901S         1/2 1H COND STRAP                    $0.07   10    30                $0.00
S        1   BPT          902S         3/4 1H COND STRAP                    $0.09   10    30                $0.00
S        1   BPT          903S         1‐IN 1H COND STRAP                   $0.14   10    30     30         $4.20
S        1   BPT          904S         1‐1/4 1H STEEL COND STRAP            $0.20   10    30     70        $14.00
S        1   BPT          905S         1‐1/2 1H COND STRAP                  $0.63   10    30     60        $37.80
S        1   BPT          906S         2‐IN 1H STEEL COND STRAP             $0.85   10    30      5         $4.25
S        1   BPT          920S         1/2 1H STL EMT STRAP                 $0.04   10    30     35         $1.40
S        1   BPT          921S         3/4 1H STL EMT STRAP                 $0.06   10    30     30         $1.80
S        1   BPT          922S         1‐IN 1H STL EMTSTRAP                 $0.09   10    30     35         $3.15
S        1   BPT          923S         1‐1/4 1H STL EMT STRAP               $0.16   10    30                $0.00
S        1   BPT          924S         1‐1/2 1H STL EMT STRAP               $0.27   10    30     45        $12.15
S        1   BPT          925S         2‐IN 1H STL EMT STRAP                $0.31   10    30      3         $0.93
S        1   BPT          1901         1/2 2H STEEL COND STRAP              $0.09   10    30                $0.00
S        1   BPT         1902          3/4 2H STEEL COND STRAP              $0.10   10    30      1         $0.10
S        1   BPT         1903          1‐IN 2H STEEL COND STRAP             $0.14   10    30     18         $2.52
S        1   BPT         1904          1‐1/4 2H STEEL COND STRAP            $0.23   10    30      7         $1.61
S        1   BPT         1905          1‐1/2 2H COND STRAP                  $0.25   10    30     90        $22.50
S        1   BPT          1906         2‐IN 2H STEEL COND STRAP             $0.39   10    30     30        $11.70
*        0                106S                                              $0.00                54         $0.00
*        0                                                                  $0.00                           $0.00
X        1   PVC          FA‐1/2       1/2‐PVC‐FEMALE‐ADPT                  $0.00    10    30     9         $0.00
X        1   PVC          FA‐3/4       3/4‐PVC‐FEMALE‐ADPT                  $0.00    10    30    32         $0.00
X        1   PVC           FA1         1‐IN‐PVC‐FEMALE‐ADPT                 $0.00    10    30    62         $0.00
X        1   PVC         FA1‐1/4       1‐1/4‐PVC‐FEMALE‐ADPT                $0.00    10    30    22         $0.00
X        1   PVC         FA1‐1/2       1‐1/2‐PVC‐FEMALE‐ADPT                $0.00    10    30    15         $0.00
X        1   PVC           FA2         2‐IN‐PVC‐FEMALE‐ADPT                 $0.00    10    30    30         $0.00
X        1   PVC          TA‐1/2       1/2‐PVC‐TERM‐ADPT                    $0.00    10    30    41         $0.00
X        1   PVC          TA‐3/4       3/4‐PVC‐TERM‐ADPT                    $0.00    10    30               $0.00
X        1   PVC           TA1         1‐IN‐PVC‐TERM‐ADPT                   $0.00    10    30    22         $0.00
X        1   PVC         TA1‐1/4       1‐1/4‐PVC‐TERM‐ADPT                  $0.00    10    30     0         $0.00
X        1   PVC         TA1‐1/2       1‐1/2‐PVC‐TERM‐ADPT                  $0.00    10    30     3         $0.00
X        1   PVC           TA2         2‐IN‐PVC‐TERM‐ADPT                   $0.00    10    30     4         $0.00
X        1   PVC         CPL‐1/2       1/2‐PVC‐COND‐CPLG                    $0.00    10    30    18         $0.00
X        1   PVC         CPL‐3/4       3/4‐PVC‐COND‐CPLG                    $0.00    10    30    46         $0.00
X        1   PVC           CPL1        1‐IN‐PVC‐COND‐CPLG                   $0.00    10    30    52         $0.00
X        1   PVC         CPL1‐1/4      1‐1/4‐PVC‐COND‐CPLG                  $0.00    10    30     1         $0.00
X        1   PVC         CPL1‐1/2      1‐1/2‐PVC‐COND‐CPLG                  $0.00    10    30    28         $0.00
X        1   PVC           CPL2        2‐IN‐PVC‐COND‐CPLG                   $0.00    10    30    56         $0.00
S      100   NSI          11500        11.1IN BLK CABLE TIE                 $9.83   100   200               $0.00
X        1   STRUT     STRPEMT‐1/2                                          $0.00    10    30   125         $0.00
S        1   STRUT     STRPEMT‐3/4     3/4IN EMT CND CLMP                   $0.57    10    30   150        $85.50
S        1   STRUT      STRPEMT1       1IN EMT CND CLMP                     $0.59    10    30   180       $106.20
S        1   STRUT    STRPEMT1‐1/4     1‐1/4IN EMT CND CLMP                 $0.59    10    30   100        $59.00
S        1   STRUT    STRPEMT1‐1/2     1‐1/2IN EMT CND CLMP                 $0.53    10    30   120        $63.60
X        1   STRUT      STRPEMT2                                            $0.00    10    30               $0.00
X        1   STRUT     STRPGAL‐1/2                                          $0.00    10    30               $0.00
X        1   STRUT     STRPGAL‐3/4                                          $0.00    10    30               $0.00
X        1   STRUT      STRPGAL1                                            $0.00    10    30               $0.00
X        1   STRUT    STRPGAL1‐1/4                                          $0.00    10    30               $0.00
                        STRPGAL3                                                                  9
X       1 STRUT       STRPGAL1‐1/2                                          $0.00   10    30                $0.00
                       STRpgal2‐1/2                                                               4
d       1 STRUT         STRPGAL2       2IN CND CLMP                         $0.72   10    30     12         $8.64
X       1 PVC             EL‐1/2       1/2‐90D‐SCH‐40‐COND‐ELL              $0.00   10    30      0         $0.00
X       1 PVC             EL‐3/4       3/4‐90D‐SCH‐40‐COND‐ELL              $0.00   10    30      4         $0.00
    Case 20-22343          Doc 2               Filed 04/17/20 Entered 04/17/20 11:45:26                   Desc Main
                                               Document      Page 20 of 184

X       1   PVC         EL1         1‐IN‐90D‐SCH‐40‐COND‐ELL            $0.00   10             30    2           $0.00
X       1   PVC       EL1‐1/4       1‐1/4‐90D‐SCH‐40‐COND‐ELL           $0.00   10             30    2           $0.00
X       1   PVC       EL1‐1/2       1‐1/2‐90D‐SCH‐40‐COND‐ELL           $0.00   10             30   23           $0.00
S       1   PVC         EL2         2‐IN‐90D‐SCH‐40‐COND‐ELL            $1.61   10             30    0           $0.00
S       1   SQD      DU222RB        SWITCH NOT FUSIBLE GD 60 AMP 3R   $134.29   10             30                $0.00
                    THQB32050                                                                         2          $0.00
                    THQB23100                                                                         1          $0.00
                       TLK20                                                                          2          $0.00
                      BR23100                                                                         1          $0.00
                       CH115                                                                          1          $0.00
                    Q24030CT2                                                                         2          $0.00
                    Q24020CT2                                                                         3          $0.00
                    Q23050CT2                                                                         5          $0.00
                    Q24040CT2                                                                         2          $0.00
                      Q23030                                                                          2          $0.00
                     Q22050CT                                                                         2          $0.00
                     Q22040CT                                                                         1          $0.00
                     Q22030CT                                                                         4          $0.00
                    Q22020CT2                                                                        12          $0.00
                    Q21540CT2                                                                         2          $0.00
                     Q21530CT                                                                         3          $0.00
                     Q21520CT                                                                        11          $0.00
                    Q21515CT2                                                                         5          $0.00
                      Q21525                                                                          6          $0.00
                       Q2100                                                                          9          $0.00
                       Q280                                                                           1          $0.00
                       Q115                                                                          25          $0.00
                       Q1515                                                                         12          $0.00
                       Q215                                                                          15          $0.00
                       Q120                                                                          25          $0.00
                       Q220                                                                           7          $0.00
                       Q225                                                                           1          $0.00
                       Q130                                                                          13          $0.00
                       Q230                                                                           1          $0.00
                       Q140                                                                           8          $0.00
                       Q240                                                                           3          $0.00
                       Q250         Breakers                                                          8          $0.00
                       Q260                                                                           3          $0.00
                       CS410        Splice cap                                                        1          $0.00
                  Burndy Weeb lug   Weeb Lug 10.3                                                    21          $0.00
                                    Weeb Lug 8.0                                                    300          $0.00
                                    climber set                                                      68          $0.00
                                    L Foot Slotted set                                               27          $0.00
                                    L Foot Everest Eco‐fasten                                        63          $0.00
                                    Tilt up connector set                                            22          $0.00
                                    Ever flash ecomp                                                 50          $0.00
                                    Ever flash ecomp mill lf                                         66          $0.00
                                    Versa bracket                                                   252          $0.00
                                    mini new ‐                                                      299          $0.00
                                    u mini                                                          287          $0.00
                                    mini old                                                         29          $0.00
                                    New clamp                                                       210          $0.00
                                    Solutions                                                       228          $0.00
                                    m8 new clamp                                                     87          $0.00
                                    snap back                                                       311          $0.00
                                    End cap                                3                        341      $1,023.00
                     F1270‐BL                                                        2 boxes         17          $0.00
                                    8 AWG                                                                   $28,605.52
Case 20-22343   Doc 2   Filed 04/17/20 Entered 04/17/20 11:45:26   Desc Main
                        Document      Page 21 of 184
                 Case 20-22343                    Doc 2          Filed 04/17/20 Entered 04/17/20 11:45:26                               Desc Main
                                                                 Document      Page 22 of 184
 Fill in this information to identify the case:

 Debtor name         Auric Solar, LLC

 United States Bankruptcy Court for the:            DISTRICT OF UTAH

 Case number (if known)
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
 2.1   Cedar Union, LLC                               Describe debtor's property that is subject to a lien               $8,451,808.22                 $33,575.00
       Creditor's Name                                All assets of the debtor. See financing
       c/o Alpha Corporate                            statement.
       Services, LLC, R.A.
       1706 South 500 West
       Bountiful, UT 84010
       Creditor's mailing address                     Describe the lien
                                                      UCC-1 Filing
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       November 13, 2018                                 Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



       Solaroo Energy Holdings,
 2.2                                                                                                                     $1,215,357.02                  Unknown
       LLC                                            Describe debtor's property that is subject to a lien
       Creditor's Name                                All assets of the debtor. See Financing
                                                      Statement
       893 West Baxter Drive
       South Jordan, UT 84095
       Creditor's mailing address                     Describe the lien
                                                      UCC-1 Filing
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       February 10, 2020                                 Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply

Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                  page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                 Case 20-22343                    Doc 2          Filed 04/17/20 Entered 04/17/20 11:45:26                              Desc Main
                                                                 Document      Page 23 of 184
 Debtor       Auric Solar, LLC                                                                   Case number (if know)
              Name

           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.




                                                                                                                         $9,667,165.2
 3.   Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                    4

 Part 2:    List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity
        Holland & Hart LLP
        c/o Sherilyn Olsen                                                                                Line   2.1
        222 South Main, Suite 2200
        Salt Lake City, UT 84101

        Michael Best & Friedrich, LLP
        c/o Michael C. Barnhill                                                                           Line   2.2
        2750 Cottonwood Parkway, Suite 560
        Salt Lake City, UT 84121




Official Form 206D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                          page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                 Case 20-22343                    Doc 2          Filed 04/17/20 Entered 04/17/20 11:45:26                                 Desc Main
                                                                 Document      Page 24 of 184
 Fill in this information to identify the case:

 Debtor name         Auric Solar, LLC

 United States Bankruptcy Court for the:            DISTRICT OF UTAH

 Case number (if known)
                                                                                                                                                Check if this is an
                                                                                                                                                amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                               12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                  Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                     $51,327.00          $13,650.00
           Bryon Barton                                              Check all that apply.
           596 East 1500 South                                          Contingent
           Kaysville, UT 84037                                          Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
           11/22/19 through filing.
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                       Unknown           Unknown
           Colorado Department of Revenue                            Check all that apply.
           c/o Tax Division                                             Contingent
           P.O. Box 17087                                               Unliquidated
           Denver, CO 80217                                             Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     NOTICE ONLY

           Last 4 digits of account number NOTICE                    Is the claim subject to offset?
           ONLY                                                         No
           Specify Code subsection of PRIORITY                          Yes
           unsecured claim: 11 U.S.C. § 507(a) (8)




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                              page 1 of 134
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                   26011                               Best Case Bankruptcy
                 Case 20-22343                    Doc 2          Filed 04/17/20 Entered 04/17/20 11:45:26                               Desc Main
                                                                 Document      Page 25 of 184
 Debtor       Auric Solar, LLC                                                                                Case number (if known)
              Name

 2.3      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $61,538.00    $13,650.00
          Gunther Fischli                                            Check all that apply.
          9591 S. High Meadow Dr.                                       Contingent
          South Jordan, UT 84095                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          11/22/19 thorugh filing.                                   Back wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.4      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown       Unknown
          Idaho State Tax Commission                                 Check all that apply.
          Attn: Legal Processes Unit                                    Contingent
          P.O. Box 36                                                   Unliquidated
          Boise, ID 83722                                               Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     NOTICE ONLY

          Last 4 digits of account number NOTICE                     Is the claim subject to offset?
          ONLY                                                          No
          Specify Code subsection of PRIORITY                           Yes
          unsecured claim: 11 U.S.C. § 507(a) (8)


 2.5      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown       Unknown
          Internal Revenue Service                                   Check all that apply.
          P. O. Box 7346                                                Contingent
          Philadelphia, PA 19101-7346                                   Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     NOTICE ONLY

          Last 4 digits of account number NOTICE                     Is the claim subject to offset?
          ONLY                                                          No
          Specify Code subsection of PRIORITY                           Yes
          unsecured claim: 11 U.S.C. § 507(a) (8)


 2.6      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $96,442.00    $13,650.00
          Jess Phillips                                              Check all that apply.
          1309 W Atrium Ct                                              Contingent
          Farmington, UT 84025                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          11/22/19 through filing.                                   Back Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                        Page 2 of 134
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                 Case 20-22343                    Doc 2          Filed 04/17/20 Entered 04/17/20 11:45:26                               Desc Main
                                                                 Document      Page 26 of 184
 Debtor       Auric Solar, LLC                                                                                Case number (if known)
              Name

 2.7      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $61,538.00    $61,538.00
          Kelly Curtis                                               Check all that apply.
          11232 S. Frandsen Cir.                                        Contingent
          South Jordan, UT 84095                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          11/22/19 through filing.                                   Back wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.8      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                          $0.00    $0.00
          Oregon Department of Revenue                               Check all that apply.
          PO Box 14790                                                  Contingent
          Salem, OR 97309-0470                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     NOTICE ONLY

          Last 4 digits of account number NOTICE                     Is the claim subject to offset?
          ONLY                                                          No
          Specify Code subsection of PRIORITY                           Yes
          unsecured claim: 11 U.S.C. § 507(a) (8)


 2.9      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $73,558.00    $13,650.00
          Thaniel Bishop                                             Check all that apply.
          6168 W. 13900 S                                               Contingent
          Herriman, UT 84096                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          11/22/19 through filing.                                   Back wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.10     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $73,558.00    $13,650.00
          Trent Vansice                                              Check all that apply.
          10494 S Canyon Oak Cir                                        Contingent
          Sandy, UT 84092                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          11/22/19 through filing.                                   Back wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                        Page 3 of 134
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                  Case 20-22343                   Doc 2          Filed 04/17/20 Entered 04/17/20 11:45:26                                                Desc Main
                                                                 Document      Page 27 of 184
 Debtor        Auric Solar, LLC                                                                               Case number (if known)
               Name

 2.11       Priority creditor's name and mailing address             As of the petition filing date, the claim is:                                       Unknown    Unknown
            Utah State Tax Commission                                Check all that apply.
            Attn Legal Processes Unit                                   Contingent
            210 North 1950 West                                         Unliquidated
            Salt Lake City, UT 84134                                    Disputed

            Date or dates debt was incurred                          Basis for the claim:
                                                                     NOTICE ONLY

            Last 4 digits of account number NOTICE                   Is the claim subject to offset?
            ONLY                                                        No
            Specify Code subsection of PRIORITY                         Yes
            unsecured claim: 11 U.S.C. § 507(a) (8)



 Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
        3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
           out and attach the Additional Page of Part 2.
                                                                                                                                                       Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                        $0.00
           AT&T Mobility                                                               Contingent
           PO Box 6463                                                                 Unliquidated
           Carol Stream, IL 60197-6463                                                 Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     Business debt
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?     No       Yes

 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                        $0.00
           (p) Internal Revenue Service                                                Contingent
           Centralized Insolvency Operations                                           Unliquidated
           P. O. Box 7346                                                              Disputed
           Philadelphia, PA 19101-7346
                                                                                   Basis for the claim:     Business debt
           Date(s) debt was incurred
           Last 4 digits of account number                                         Is the claim subject to offset?     No       Yes


 3.3       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                        $0.00
           1-Derful Roofing and Restoration                                            Contingent
           9858 W. Girton Dr                                                           Unliquidated
           Denver, CO 80227                                                            Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     Business debt
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?     No       Yes

 3.4       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                        $0.00
           1385000                                                                     Contingent
                                                                                       Unliquidated
           Date(s) debt was incurred                                                   Disputed
           Last 4 digits of account number                                         Basis for the claim:

                                                                                   Is the claim subject to offset?     No       Yes

 3.5       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                        $0.00
           303 Roofing Metal Gutters                                                   Contingent
           c/o Joshua Vigil                                                            Unliquidated
           4327 W. Kenyon Ave.                                                         Disputed
           Denver, CO 80236
                                                                                   Basis for the claim:     Business debt
           Date(s) debt was incurred
           Last 4 digits of account number                                         Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                       Page 4 of 134
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
                 Case 20-22343                    Doc 2          Filed 04/17/20 Entered 04/17/20 11:45:26                                          Desc Main
                                                                 Document      Page 28 of 184
 Debtor       Auric Solar, LLC                                                                        Case number (if known)
              Name

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $25,578.27
          5d Holdings                                                           Contingent
          10531 Lieter Place Lone Tree                                          Unliquidated
          Lone Tree, CO 80124                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number       1087
                                                                             Is the claim subject to offset?     No       Yes

 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          A Smith Construction. Inc.                                            Contingent
          9216 Aspen Creek Point                                                Unliquidated
          Highlands Ranch, CO 80129                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          A-Core of Boise                                                       Contingent
          PO Box 7306                                                           Unliquidated
          Kennewick, WA 99336                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number       1087
                                                                             Is the claim subject to offset?     No       Yes

 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          A1 Handman, LLC                                                       Contingent
          PO Box 190706                                                         Unliquidated
          Boise, ID 83719                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Aaron Searle                                                          Contingent
          2154 Blossom Street                                                   Unliquidated
          Eagle Mountain, UT 84005                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          ABB/Power-One Inc                                                     Contingent
          5050 E. Cotton Center Boulevard                                       Unliquidated
          Building 3 Suite 30                                                   Disputed
          Phoenix, AZ 85034
                                                                             Basis for the claim:    Business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          ABC Stamp, Signs and Awards                                           Contingent
          407 North Orchard Street                                              Unliquidated
          Boise, ID 83706                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 5 of 134
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 20-22343                    Doc 2          Filed 04/17/20 Entered 04/17/20 11:45:26                                          Desc Main
                                                                 Document      Page 29 of 184
 Debtor       Auric Solar, LLC                                                                        Case number (if known)
              Name

 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Ability Plus Roofing                                                  Contingent
          16055 SW Walker Rd. #110                                              Unliquidated
          Beaverton, OR 97008                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $972.20
          Abra Auto Body & Glass                                                Contingent
          7225 Northland Drive Ste# 210                                         Unliquidated
          Brooklyn Park, MN 55428                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $14,339.22
          Accentuate.Me                                                         Contingent
          2451 N. 2275 E                                                        Unliquidated
          Layton, UT 84040                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $13,420.52
          Ace Disposal                                                          Contingent
          PO Box 2608                                                           Unliquidated
          Salt Lake City, UT 84110                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number       8110
                                                                             Is the claim subject to offset?     No       Yes

 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Ace Gutter                                                            Contingent
          645 West 9400 South Ste. 109                                          Unliquidated
          Sandy, UT 84070                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $14,750.00
          Ace Search Acquisitions Limited                                       Contingent
          130 Old Street                                                        Unliquidated
          London, England EC1V 9BB                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $24,040.00
          Adler AB Owner VIII, LLC                                              Contingent
          PO Box 913299                                                         Unliquidated
          Denver, CO 80291-3299                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 6 of 134
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 20-22343                    Doc 2          Filed 04/17/20 Entered 04/17/20 11:45:26                                          Desc Main
                                                                 Document      Page 30 of 184
 Debtor       Auric Solar, LLC                                                                        Case number (if known)
              Name

 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $717.50
          Advanced Roofing & Moisture Control                                   Contingent
          1347 Temple Vista Lane                                                Unliquidated
          South Jordan, UT 84095                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $10,939.41
          Aerotek                                                               Contingent
          PO Box 198531                                                         Unliquidated
          Atlanta, GA 30384-8531                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $33,541.90
          Aerotek (CO)                                                          Contingent
          PO Box 198531                                                         Unliquidated
          Atlanta, GA 30384-8531                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          AFCO Insurance Premium Finance                                        Contingent
          Attn: Payment Processing                                              Unliquidated
          5600 North River Road Ste. 400                                        Disputed
          Rosemont, IL 60018-5187
                                                                             Basis for the claim:    Business debt
          Date(s) debt was incurred
          Last 4 digits of account number       8206                         Is the claim subject to offset?     No       Yes


 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Affordable One Home Services                                          Contingent
          807 Front Street                                                      Unliquidated
          Richmond, TX 77469                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Ahern Rentals                                                         Contingent
          PO Box 271390                                                         Unliquidated
          Las Vegas, NV 89127-1290                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number       3863
                                                                             Is the claim subject to offset?     No       Yes

 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          AID Equipment                                                         Contingent
          172 W. 8400 South                                                     Unliquidated
          Sandy, UT 84070                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 7 of 134
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 20-22343                    Doc 2          Filed 04/17/20 Entered 04/17/20 11:45:26                                          Desc Main
                                                                 Document      Page 31 of 184
 Debtor       Auric Solar, LLC                                                                        Case number (if known)
              Name

 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Akimoto Sprinklers                                                    Contingent
          PO Box 711998                                                         Unliquidated
          Salt Lake City, UT 84171                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Alex Cochrane                                                         Contingent
          12063 W. Abram St.                                                    Unliquidated
          Boise, ID 83713                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Alex Row                                                              Contingent
          1919 E. Evergreen Ave.                                                Unliquidated
          Salt Lake City, UT 84106                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Alex Thomas                                                           Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:    Business debt
                                                                             Is the claim subject to offset?     No       Yes

 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Alexander Boussatta                                                   Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:    Business debt
                                                                             Is the claim subject to offset?     No       Yes

 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Alexander Indo                                                        Contingent
          4836 Frizzon Way                                                      Unliquidated
          Herriman, UT 84096                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.33     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $36,106.31
          Alithya                                                               Contingent
          Zero2ten, Inc.                                                        Unliquidated
          PO Box 845183                                                         Disputed
          Boston, MA 02284-5183
                                                                             Basis for the claim:    Business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 8 of 134
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 20-22343                    Doc 2          Filed 04/17/20 Entered 04/17/20 11:45:26                                          Desc Main
                                                                 Document      Page 32 of 184
 Debtor       Auric Solar, LLC                                                                        Case number (if known)
              Name

 3.34     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          All About Roofs, LLC                                                  Contingent
          Bradley Dean Watson                                                   Unliquidated
          2505 N Portland Rd.                                                   Disputed
          Newberg, OR 97132
                                                                             Basis for the claim:    Business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.35     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $977.50
          All in 1 Cleaning Services                                            Contingent
          5106 Scranton St.                                                     Unliquidated
          Denver, CO 80239                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.36     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $64.42
          Allied Business Solutions                                             Contingent
          PO Box 329                                                            Unliquidated
          Payette, ID 83661                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.37     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $64.40
          Allied Electronics                                                    Contingent
          7151 Jack Newell Blvd. S.                                             Unliquidated
          Fort Worth, TX 76118                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.38     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Allied Fence of Southern Utah                                         Contingent
          PO Box 460572                                                         Unliquidated
          Leeds, UT 84746                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.39     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Ally Auto                                                             Contingent
          PO Box9001951                                                         Unliquidated
          Louisville, KY 40290                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number       8719,0864
                                                                             Is the claim subject to offset?     No       Yes

 3.40     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                Unknown
          Ally Auto                                                             Contingent
          PO Box9001951                                                         Unliquidated
          Louisville, KY 40290                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number       0151,7812
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 9 of 134
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 20-22343                    Doc 2          Filed 04/17/20 Entered 04/17/20 11:45:26                                          Desc Main
                                                                 Document      Page 33 of 184
 Debtor       Auric Solar, LLC                                                                        Case number (if known)
              Name

 3.41     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $36.50
          Alphagraphics                                                         Contingent
          PO Box 550                                                            Unliquidated
          Bountiful, UT 84011                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.42     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $36.50
          Alpine Restoration                                                    Contingent
          180 W. 500 N.                                                         Unliquidated
          North Salt Lake, UT 84054                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.43     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Alpine Supply                                                         Contingent
          3311 W. Parkway                                                       Unliquidated
          Salt Lake City, UT 84119                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number       R196
                                                                             Is the claim subject to offset?     No       Yes

 3.44     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Always Clean                                                          Contingent
          Anchor Janatorial                                                     Unliquidated
          5511 W. 56th Ave. #110                                                Disputed
          Arvada, CO 80002
                                                                             Basis for the claim:    Business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.45     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Amazon                                                                Contingent
          c/o Corporation Service Company, R.A.                                 Unliquidated
          15 West South Temple, Suite 600                                       Disputed
          Salt Lake City, UT 84101
                                                                             Basis for the claim:    Business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.46     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Amcor/Oldcastle                                                       Contingent
          333 S. Redwood Rd.                                                    Unliquidated
          North Salt Lake, UT 84054                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.47     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          American Electric                                                     Contingent
          PO Box 2292                                                           Unliquidated
          Pocatello, ID 83206                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 10 of 134
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 20-22343                    Doc 2          Filed 04/17/20 Entered 04/17/20 11:45:26                                          Desc Main
                                                                 Document      Page 34 of 184
 Debtor       Auric Solar, LLC                                                                        Case number (if known)
              Name

 3.48     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          American Electric Company                                             Contingent
          78 W. 13775 S. Ste 9                                                  Unliquidated
          Draper, UT 84020                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.49     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $168,000.00
          American Express                                                      Contingent
          PO Box 650448                                                         Unliquidated
          Dallas, TX 75265                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.50     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          American Express                                                      Contingent
          PO Box 650448                                                         Unliquidated
          Dallas, TX 75265                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.51     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          American Live Entertainment, LLC                                      Contingent
          American Dueling Pianos                                               Unliquidated
          337 H Street #104                                                     Disputed
          Salt Lake City, UT 84103
                                                                             Basis for the claim:    Business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.52     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $20,665.00
          American Roofing                                                      Contingent
          36370 S 300 W                                                         Unliquidated
          Salt Lake City, UT 84115                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.53     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                Unknown
          American Surveys                                                      Contingent
          26689 Plesant Park Rd                                                 Unliquidated
          Conifer, CO 80433                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.54     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $67,091.50
          Americom Technology                                                   Contingent
          5305 W. 2400 South England Court Way                                  Unliquidated
          West Valley City, UT 84120                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 11 of 134
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 20-22343                    Doc 2          Filed 04/17/20 Entered 04/17/20 11:45:26                                          Desc Main
                                                                 Document      Page 35 of 184
 Debtor       Auric Solar, LLC                                                                        Case number (if known)
              Name

 3.55     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          AmeriGas                                                              Contingent
          PO Box 660288                                                         Unliquidated
          Dallas, TX 75266-0266                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.56     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Amy Joy Shilling                                                      Contingent
          58 Kempton Lane                                                       Unliquidated
          Ladera Ranch, CA 92694                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.57     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Amy Wieloch                                                           Contingent
          2430 Beacon Drive                                                     Unliquidated
          Salt Lake City, UT 84108                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.58     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Anago Franchising, Inc                                                Contingent
          3195 S. Main Street #130                                              Unliquidated
          Salt Lake City, UT 84115                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.59     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                Unknown
          Anchor Products                                                       Contingent
          PO Box 1551                                                           Unliquidated
          Colleyville, TX 76034                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.60     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Anderson Drywall Specialists                                          Contingent
          14374 Livesay Rd                                                      Unliquidated
          Oregon City, OR 97045                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.61     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Andrew Obermeyer                                                      Contingent
          1932 W. Sunrise Rim Rd                                                Unliquidated
          Boise, ID 83705                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 12 of 134
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 20-22343                    Doc 2          Filed 04/17/20 Entered 04/17/20 11:45:26                                          Desc Main
                                                                 Document      Page 36 of 184
 Debtor       Auric Solar, LLC                                                                        Case number (if known)
              Name

 3.62     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Angelika Paxman                                                       Contingent
          3471 E. 475 N.                                                        Unliquidated
          Layton, UT 84040                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.63     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Anjelica Martino                                                      Contingent
          7045 Leetsdale Dr. Apt. B38                                           Unliquidated
          Denver, CO 80224-1792                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.64     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Anthony Alba                                                          Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:    Business debt
                                                                             Is the claim subject to offset?     No       Yes

 3.65     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          APA Benefits                                                          Contingent
          8899 S. 700 Easst Ste. 225                                            Unliquidated
          Sandy, UT 84070                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.66     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Apex Roofing Consultants LLC                                          Contingent
          7332 S. Alton Way Ste. 13K                                            Unliquidated
          Centennial, CO 80112                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.67     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                Unknown
          Aplhagraphics                                                         Contingent
          PO Box 550                                                            Unliquidated
          Bountiful, UT 84011                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.68     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Applewood Plumbing Heating & Electric                                 Contingent
          5000 West 29th Avenue, Denver                                         Unliquidated
          Denver, CO 80212                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 13 of 134
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 20-22343                    Doc 2          Filed 04/17/20 Entered 04/17/20 11:45:26                                          Desc Main
                                                                 Document      Page 37 of 184
 Debtor       Auric Solar, LLC                                                                        Case number (if known)
              Name

 3.69     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $34,374.60
          Arco Electric                                                         Contingent
          597 W 9320 S.                                                         Unliquidated
          Sandy, UT 84070                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.70     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Arctic Air, Inc                                                       Contingent
          814 S Kcid Rd                                                         Unliquidated
          Caldwell, ID 83605                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.71     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Arianna Cropp                                                         Contingent
          6933 SE. Catalina Lane                                                Unliquidated
          Portland, OR 97222                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.72     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $10,219.39
          Arnold Machinery Company                                              Contingent
          1975 W. 2100 S.                                                       Unliquidated
          Salt Lake City, UT 84119                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.73     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          ASAP Inc.                                                             Contingent
          7121 Beautiful View Circle                                            Unliquidated
          Melba, ID 83641                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.74     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Asher Dunn                                                            Contingent
          469 W. Kit Fox Drive                                                  Unliquidated
          Saratoga Springs, UT 84045                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.75     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Ashley Smith                                                          Contingent
          5798 W. Victory Rd.                                                   Unliquidated
          Nampa, ID 83687                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 14 of 134
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 20-22343                    Doc 2          Filed 04/17/20 Entered 04/17/20 11:45:26                                          Desc Main
                                                                 Document      Page 38 of 184
 Debtor       Auric Solar, LLC                                                                        Case number (if known)
              Name

 3.76     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Assure Sign, LLC                                                      Contingent
          Dept CH 19985                                                         Unliquidated
          Palatine, IL 60055-9985                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.77     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $1,120.50
          AStar Copier, Printer, Fax, LLC                                       Contingent
          4331 W. 5740 S.                                                       Unliquidated
          Salt Lake City, UT 84118                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.78     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Aung Thang                                                            Contingent
          1081 S. 900 W.                                                        Unliquidated
          Salt Lake City, UT 84104                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.79     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          AutoZone                                                              Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:    Business debt
                                                                             Is the claim subject to offset?     No       Yes

 3.80     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Avana Capital                                                         Contingent
          17505 North 79th Avenue, Suite 105                                    Unliquidated
          Glendale, AZ 85308                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.81     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Avery Carter                                                          Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:    Business debt
                                                                             Is the claim subject to offset?     No       Yes

 3.82     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          BankDirect Capital Finance                                            Contingent
          1122 Franklin Ave.                                                    Unliquidated
          Garden City, NY 11530                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 15 of 134
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 20-22343                    Doc 2          Filed 04/17/20 Entered 04/17/20 11:45:26                                          Desc Main
                                                                 Document      Page 39 of 184
 Debtor       Auric Solar, LLC                                                                        Case number (if known)
              Name

 3.83     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Barry Bowen                                                           Contingent
          3634 S 2500 E.                                                        Unliquidated
          Salt Lake City, UT 84109                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.84     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Barry Whitesides                                                      Contingent
          17575 East Dewburry Cir.                                              Unliquidated
          Parker, CO 80134                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.85     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $4,248.57
          Bartlett Tree Experts                                                 Contingent
          PO Box 3067                                                           Unliquidated
          Stamford, CT 06905-0067                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.86     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $1,002.00
          BBB Accreditation                                                     Contingent
          3703 W 6200 S.                                                        Unliquidated
          Salt Lake City, UT 84129                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.87     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          BDC Roofing                                                           Contingent
          3703 W Eagle Mountain Dr.                                             Unliquidated
          Meridian, ID 83646                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.88     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          BDS Electrical                                                        Contingent
          Zacharial Brunyer                                                     Unliquidated
          6362 West Placer Mine Lane                                            Disputed
          West Jordan, UT 84081
                                                                             Basis for the claim:    Business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.89     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Becky Hansen                                                          Contingent
          2314 S. Chip Shot Loop                                                Unliquidated
          Saratoga Springs, UT 84045                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 16 of 134
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 20-22343                    Doc 2          Filed 04/17/20 Entered 04/17/20 11:45:26                                          Desc Main
                                                                 Document      Page 40 of 184
 Debtor       Auric Solar, LLC                                                                        Case number (if known)
              Name

 3.90     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Becon Construction                                                    Contingent
          505 N 660 W.                                                          Unliquidated
          Woods Cross, UT 84087                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.91     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Bekky Lawson                                                          Contingent
          1119 Peregrine Dr.                                                    Unliquidated
          Middleton, ID 83644                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.92     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Ben Holt                                                              Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:    Business debt
                                                                             Is the claim subject to offset?     No       Yes

 3.93     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Benjamin Brown                                                        Contingent
          1909 E. Roanoke Dr.                                                   Unliquidated
          Boise, ID 83712                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.94     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Berkshire Hathaway Homestate Companies                                Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:    Business debt
                                                                             Is the claim subject to offset?     No       Yes

 3.95     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Bill Carpenter                                                        Contingent
          5873 Ulmer Lane                                                       Unliquidated
          Garden City, ID 83714                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.96     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Billy Eral                                                            Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:    Business debt
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 17 of 134
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 20-22343                    Doc 2          Filed 04/17/20 Entered 04/17/20 11:45:26                                          Desc Main
                                                                 Document      Page 41 of 184
 Debtor       Auric Solar, LLC                                                                        Case number (if known)
              Name

 3.97     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Blazer Electrical Supply                                              Contingent
          230 S. Santa Fe Avenue                                                Unliquidated
          Pueblo, CO 81003                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.98     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $76,293.00
          Blue Goat Roofing                                                     Contingent
          3592 S Lynford Ave.                                                   Unliquidated
          Meridian, ID 83642                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.99     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $379,726.02
          Blue Prairie Family Limited Partnership                               Contingent
          c/o Alpha Corporate Services, LLC                                     Unliquidated
          1706 South 500 West, Suite 100                                        Disputed
          Bountiful, UT 84010
                                                                             Basis for the claim:    Business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.100    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $594.96
          Blue Wrench                                                           Contingent
          Store # 265                                                           Unliquidated
          265 N Baltic Pl.                                                      Disputed
          Meridian, ID 83642
                                                                             Basis for the claim:    Business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.101    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Boise City Hall                                                       Contingent
          150 N Capitol Blvd                                                    Unliquidated
          Boise, ID 83702                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.102    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Boise City Parking                                                    Contingent
          50 N Capitol Blvd                                                     Unliquidated
          Boise, ID 83702                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.103    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $2,202.37
          Boise Supply Co                                                       Contingent
          12020 W Franklin                                                      Unliquidated
          Boise, ID 83709                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number       URIS
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 18 of 134
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 20-22343                    Doc 2          Filed 04/17/20 Entered 04/17/20 11:45:26                                          Desc Main
                                                                 Document      Page 42 of 184
 Debtor       Auric Solar, LLC                                                                        Case number (if known)
              Name

 3.104    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $1,706.67
          Bolt & Nut Supply Co.                                                 Contingent
          2212 S West Temple #1                                                 Unliquidated
          Salt Lake City, UT 84115                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number       Auric
                                                                             Is the claim subject to offset?     No       Yes

 3.105    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Boostability                                                          Contingent
          2600 Ashton Boulevard                                                 Unliquidated
          Lehi, UT 84043                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.106    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Border States Electrical Supply                                       Contingent
          658 N State Street                                                    Unliquidated
          Orem, UT 84057                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.107    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Botten's Equipment Rental                                             Contingent
          2800 NE Lafayette Ave.                                                Unliquidated
          McMinnville, OR 97128                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.108    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Boyd Dial                                                             Contingent
          9386 s. Copper Lane                                                   Unliquidated
          West Jordan, UT 84088                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.109    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Brad Stevens                                                          Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:    Business debt
                                                                             Is the claim subject to offset?     No       Yes

 3.110    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $3,069.90
          Brady Roofing                                                         Contingent
          2729 Andrew Ave                                                       Unliquidated
          Salt Lake City, UT 84104                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 19 of 134
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 20-22343                    Doc 2          Filed 04/17/20 Entered 04/17/20 11:45:26                                          Desc Main
                                                                 Document      Page 43 of 184
 Debtor       Auric Solar, LLC                                                                        Case number (if known)
              Name

 3.111    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $403,082.15
          Brahma Roofing                                                        Contingent
          2729 Andrew Ave.                                                      Unliquidated
          Salt Lake City, UT 84101                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.112    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Brandon Burnham                                                       Contingent
          5745 Poppy Way                                                        Unliquidated
          Golden, CO 80403                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.113    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Brandon Krukman                                                       Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:    Business debt
                                                                             Is the claim subject to offset?     No       Yes

 3.114    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Brandon Stallings                                                     Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:    Business debt
                                                                             Is the claim subject to offset?     No       Yes

 3.115    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Brandon Stone                                                         Contingent
          3063 W. 2650 N.                                                       Unliquidated
          West Haven, UT 84401                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.116    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Brian Dickman                                                         Contingent
          12717 NW 25th Ave.                                                    Unliquidated
          Vancouver, WA 98685                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.117    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Brian Donahue                                                         Contingent
          4989 Muirkirk Rd                                                      Unliquidated
          West Jordan, UT 84081                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 20 of 134
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 20-22343                    Doc 2          Filed 04/17/20 Entered 04/17/20 11:45:26                                          Desc Main
                                                                 Document      Page 44 of 184
 Debtor       Auric Solar, LLC                                                                        Case number (if known)
              Name

 3.118    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Brianne Ellis                                                         Contingent
          21474 SW Fallow Ter.                                                  Unliquidated
          Sherwood, OR 97140                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.119    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Brighton Properties Inc. DBA SBMC Chapar                              Contingent
          c/o Colliers International                                            Unliquidated
          4643 S. Ulster Street, Ste. 1000                                      Disputed
          Denver, CO 80237
                                                                             Basis for the claim:    Business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.120    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Brinks Home Security                                                  Contingent
          PO Box 814530                                                         Unliquidated
          Dallas, TX 75380-4530                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number       9994
                                                                             Is the claim subject to offset?     No       Yes

 3.121    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Bro's Construction Corporation                                        Contingent
          5731 W. 12900 S.                                                      Unliquidated
          Herriman, UT 84096                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.122    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Brooke Shreeve                                                        Contingent
          2323 E 8300 S.                                                        Unliquidated
          Ogden, UT 84405                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.123    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Bryan Budd                                                            Contingent
          5132 W. Sienna Rose Dr.                                               Unliquidated
          Herriman, UT 84096                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.124    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Bryan's Roofing Company c/o Bryan Warren                              Contingent
          382 Plat M Road                                                       Unliquidated
          PO Box 1187                                                           Disputed
          Sutherlin, OR 97479
                                                                             Basis for the claim:    Business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 21 of 134
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 20-22343                    Doc 2          Filed 04/17/20 Entered 04/17/20 11:45:26                                          Desc Main
                                                                 Document      Page 45 of 184
 Debtor       Auric Solar, LLC                                                                        Case number (if known)
              Name

 3.125    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Bryce Meyet                                                           Contingent
          1230 S. 19th Street                                                   Unliquidated
          Nampa, ID 83636                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.126    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Bryon & Kristin Vance                                                 Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:    Business debt
                                                                             Is the claim subject to offset?     No       Yes

 3.127    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Bryon Barton                                                          Contingent
          596 East 1500 South                                                   Unliquidated
          Kaysville, UT 84037                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Wages
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.128    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $757.00
          Budget Blinds of Boise                                                Contingent
          3230 N. Eagle Rd. Ste. 150                                            Unliquidated
          Meridian, ID 83646                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number       2159
                                                                             Is the claim subject to offset?     No       Yes

 3.129    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Buffalo Sports Properties                                             Contingent
          c/o Learfield Comunications                                           Unliquidated
          PO Box 843038                                                         Disputed
          Kansas City, MO 64184-3038
                                                                             Basis for the claim:    Business debt
          Date(s) debt was incurred
          Last 4 digits of account number       2159                         Is the claim subject to offset?     No       Yes


 3.130    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Bushard Plumbing Service                                              Contingent
          1460 Washburn Street                                                  Unliquidated
          Erie, CO 80516                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.131    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Buy Wyz                                                               Contingent
          1650 W Targee St. #5905                                               Unliquidated
          Boise, ID 83705                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 22 of 134
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 20-22343                    Doc 2          Filed 04/17/20 Entered 04/17/20 11:45:26                                          Desc Main
                                                                 Document      Page 46 of 184
 Debtor       Auric Solar, LLC                                                                        Case number (if known)
              Name

 3.132    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          C.E.S. (Southwest Accounts)                                           Contingent
          PO Box 5267                                                           Unliquidated
          Greenwood Village, CO 80155                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.133    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Call Loop                                                             Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:    Business debt
                                                                             Is the claim subject to offset?     No       Yes

 3.134    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Calvin Leota                                                          Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:    Business debt
                                                                             Is the claim subject to offset?     No       Yes

 3.135    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Candice Musick                                                        Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:    Business debt
                                                                             Is the claim subject to offset?     No       Yes

 3.136    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $892.95
          Cannon Soultions America                                              Contingent
          15004 Collections Center Drive                                        Unliquidated
          Chicago, IL 60693-0150                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number       8604
                                                                             Is the claim subject to offset?     No       Yes

 3.137    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Capital Community Bank                                                Contingent
          1909 W. State Street                                                  Unliquidated
          Pleasent Grove, UT 84602                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.138    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $17,857.84
          Capital Premium Financing                                             Contingent
          PO Box 660232                                                         Unliquidated
          Dallas, TX 75266-0232                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number       8052
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 23 of 134
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 20-22343                    Doc 2          Filed 04/17/20 Entered 04/17/20 11:45:26                                          Desc Main
                                                                 Document      Page 47 of 184
 Debtor       Auric Solar, LLC                                                                        Case number (if known)
              Name

 3.139    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Capital Roofing & Restoration                                         Contingent
          14 Inverness Dr. E #C228                                              Unliquidated
          Englewood, CO 80112                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.140    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Cardone Training                                                      Contingent
          18909 NE 29th Ave.                                                    Unliquidated
          Aventura, FL 33180                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.141    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Castle Mountain Homes Inc.                                            Contingent
          PO Box 493                                                            Unliquidated
          Garden Valley, ID 83622                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.142    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          CCI                                                                   Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:    Business debt
                                                                             Is the claim subject to offset?     No       Yes

 3.143    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Ccri by Upma                                                          Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:    Business debt
                                                                             Is the claim subject to offset?     No       Yes

 3.144    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $48,672.45
          CED (Centennial)                                                      Contingent
          PO Box 913120                                                         Unliquidated
          Denver, CO 80291-3120                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number       5119
                                                                             Is the claim subject to offset?     No       Yes

 3.145    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $79,425.27
          CED (Commercial)                                                      Contingent
          PO Box 913120                                                         Unliquidated
          Denver, CO 80291-3120                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number       0757
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 24 of 134
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 20-22343                    Doc 2          Filed 04/17/20 Entered 04/17/20 11:45:26                                          Desc Main
                                                                 Document      Page 48 of 184
 Debtor       Auric Solar, LLC                                                                        Case number (if known)
              Name

 3.146    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                Unknown
          CED Greentech                                                         Contingent
          PO Box 913120                                                         Unliquidated
          Denver, CO 80291-3120                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number       0757
                                                                             Is the claim subject to offset?     No       Yes

 3.147    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Centimark Corporation                                                 Contingent
          12 Grandview Cir.                                                     Unliquidated
          Canonsburg, PA 15317                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.148    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Centurylink                                                           Contingent
          PO Box 2956                                                           Unliquidated
          Phoenix, AZ 85062-2956                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number       200B
                                                                             Is the claim subject to offset?     No       Yes

 3.149    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $972.80
          Certified Fire Protection                                             Contingent
          3140 South 460 West                                                   Unliquidated
          Salt Lake City, UT 84115                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number       200B
                                                                             Is the claim subject to offset?     No       Yes

 3.150    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $138.00
          Certified Shred, Inc.                                                 Contingent
          537 W. Picket Cir. Ste 600                                            Unliquidated
          Salt Lake City, UT 84115                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.151    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          CES                                                                   Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:    Business debt
                                                                             Is the claim subject to offset?     No       Yes

 3.152    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          CF Construction                                                       Contingent
          2300 E. Deerpoint Ct.                                                 Unliquidated
          Eagle, ID 83616                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 25 of 134
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 20-22343                    Doc 2          Filed 04/17/20 Entered 04/17/20 11:45:26                                          Desc Main
                                                                 Document      Page 49 of 184
 Debtor       Auric Solar, LLC                                                                        Case number (if known)
              Name

 3.153    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Chad Randall                                                          Contingent
          4574 W Black Elk Way                                                  Unliquidated
          West Jordan, UT 84088                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.154    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Charles Swearingen                                                    Contingent
          9526 Sleepy Hollow Dr.                                                Unliquidated
          Melba, ID 83641                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.155    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Charlotte Kearsley                                                    Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:    Business debt
                                                                             Is the claim subject to offset?     No       Yes

 3.156    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Chase Bank                                                            Contingent
          P.O. Box 15298                                                        Unliquidated
          Wilmington, DE 19850                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.157    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Chris Grane                                                           Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:    Business debt
                                                                             Is the claim subject to offset?     No       Yes

 3.158    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Chris Holt                                                            Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:    Business debt
                                                                             Is the claim subject to offset?     No       Yes

 3.159    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Chris Irribarra                                                       Contingent
          1445 W. 3045 S.                                                       Unliquidated
          Logan, UT 84321                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 26 of 134
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 20-22343                    Doc 2          Filed 04/17/20 Entered 04/17/20 11:45:26                                          Desc Main
                                                                 Document      Page 50 of 184
 Debtor       Auric Solar, LLC                                                                        Case number (if known)
              Name

 3.160    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Chris Vose                                                            Contingent
          7625 Red Oak Rd.                                                      Unliquidated
          Eagle Mountain, UT 84005                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.161    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Chris Winkelkotter                                                    Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:    Business debt
                                                                             Is the claim subject to offset?     No       Yes

 3.162    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Christina Daccarett                                                   Contingent
          535 W. Mesa Grande Lane                                               Unliquidated
          Boise, ID 83702                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.163    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Christine Kramer                                                      Contingent
          21199 E. Eldorado Dr.                                                 Unliquidated
          Aurora, CO 80013                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.164    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Chrysler Capital                                                      Contingent
          PO Box 660647                                                         Unliquidated
          Dallas, TX 75266-0647                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number       5936
                                                                             Is the claim subject to offset?     No       Yes

 3.165    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Chrysler Capital                                                      Contingent
          PO Box 660647                                                         Unliquidated
          Dallas, TX 75266-0647                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number       5024
                                                                             Is the claim subject to offset?     No       Yes

 3.166    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Cincinnati Insurance Company                                          Contingent
          PO Box 145620                                                         Unliquidated
          Cincinnati, OH 45250-5620                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number       3575
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 27 of 134
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 20-22343                    Doc 2          Filed 04/17/20 Entered 04/17/20 11:45:26                                          Desc Main
                                                                 Document      Page 51 of 184
 Debtor       Auric Solar, LLC                                                                        Case number (if known)
              Name

 3.167    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Cincinnati Insurance Company                                          Contingent
          PO Box 145620                                                         Unliquidated
          Cincinnati, OH 45250-5620                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number       6062
                                                                             Is the claim subject to offset?     No       Yes

 3.168    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $5,538.78
          Cintas Facility Service                                               Contingent
          Cintas Corporation                                                    Unliquidated
          PO Box 650838                                                         Disputed
          Dallas, TX 75265-0838
                                                                             Basis for the claim:    Business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.169    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $3,930.32
          Cintas First Aid & Safety                                             Contingent
          PO Box 631025                                                         Unliquidated
          Cincinnati, OH 45263-1025                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number       4116
                                                                             Is the claim subject to offset?     No       Yes

 3.170    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Circle Bolt & Nut Co.                                                 Contingent
          158 Pringle St.                                                       Unliquidated
          Kingston, PA 18704                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.171    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Citel                                                                 Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:    Business debt
                                                                             Is the claim subject to offset?     No       Yes

 3.172    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          City & County of Denver                                               Contingent
          PO Box 46500                                                          Unliquidated
          Denver, CO 80201                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.173    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          City of Broomsfield                                                   Contingent
          1 DesCombes Drive                                                     Unliquidated
          Broomfield, CO 80020                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 28 of 134
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 20-22343                    Doc 2          Filed 04/17/20 Entered 04/17/20 11:45:26                                          Desc Main
                                                                 Document      Page 52 of 184
 Debtor       Auric Solar, LLC                                                                        Case number (if known)
              Name

 3.174    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          City of Centennial                                                    Contingent
          13133 E. Arapahoe Rd.                                                 Unliquidated
          Centennial, CO 80112                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.175    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          City of Frederick                                                     Contingent
          401 Locust Street                                                     Unliquidated
          P.O. Box 435                                                          Disputed
          Frederick, CO 80530
                                                                             Basis for the claim:    Business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.176    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          City of Glass and Construction Services                               Contingent
          897 W. 100 N. Ste. A                                                  Unliquidated
          North Salt Lake, UT 84054                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.177    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          City of Hatboro                                                       Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:    Business debt
                                                                             Is the claim subject to offset?     No       Yes

 3.178    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $458.86
          City of Meridian                                                      Contingent
          PO Box 670                                                            Unliquidated
          Caldwell, ID 83606-0670                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number       4701
                                                                             Is the claim subject to offset?     No       Yes

 3.179    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          City of Northglenn                                                    Contingent
          11701 Community Center Dr,                                            Unliquidated
          Northglenn, CO 80233                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.180    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Clark Taylor                                                          Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 29 of 134
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 20-22343                    Doc 2          Filed 04/17/20 Entered 04/17/20 11:45:26                                          Desc Main
                                                                 Document      Page 53 of 184
 Debtor       Auric Solar, LLC                                                                        Case number (if known)
              Name

 3.181    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $7,247.70
          Clean Energy Authority                                                Contingent
          32045 Castle Court Suite 202                                          Unliquidated
          Evergreen, CO 80439                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number       525W
                                                                             Is the claim subject to offset?     No       Yes

 3.182    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Clear Creek Communications                                            Contingent
          18238 S Fischers Mill Rd                                              Unliquidated
          Oregon City, OR 97045                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.183    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Clear Vision Construction, LLC                                        Contingent
          8110 SW Nimbus Ave. 4-B                                               Unliquidated
          Beaverton, OR 97008                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.184    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $6,769.00
          Click Dimensions                                                      Contingent
          5901 Peachtree Dunwoody Rd. Suite B500                                Unliquidated
          Atlanta, GA 30328                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.185    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Clint Warnick                                                         Contingent
          10627 N. Avalon                                                       Unliquidated
          Cedar Hills, UT 84062                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.186    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          CMC Heating & Air Conditioning                                        Contingent
          3014 Chaucer Place                                                    Unliquidated
          Salt Lake City, UT 84108                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.187    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $872,372.31
          Codale (Commercial)                                                   Contingent
          PO Box 740525                                                         Unliquidated
          Los Angeles, CA 90074-5025                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 30 of 134
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 20-22343                    Doc 2          Filed 04/17/20 Entered 04/17/20 11:45:26                                          Desc Main
                                                                 Document      Page 54 of 184
 Debtor       Auric Solar, LLC                                                                        Case number (if known)
              Name

 3.188    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $217,682.61
          Codale Electric Supply                                                Contingent
          PO Box 740525                                                         Unliquidated
          Los Angeles, CA 90074-5025                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.189    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                Unknown
          Codale Electric Supply                                                Contingent
          5445 West 2400 South                                                  Unliquidated
          England St.                                                           Disputed
          Salt Lake City, UT 84120
                                                                             Basis for the claim:    Business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.190    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Cody Carter                                                           Contingent
          4286 Belleville Way                                                   Unliquidated
          South Jordan, UT 84009                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.191    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Cody Jorgensen                                                        Contingent
          8247 S. 1640 W.                                                       Unliquidated
          West Jordan, UT 84081                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.192    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Colemans Telecomm                                                     Contingent
          2347 South Decker Lake Blvd.                                          Unliquidated
          Salt Lake City, UT 84119                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.193    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $7,908.00
          Collins Roofing Inc.                                                  Contingent
          3 East State Street                                                   Unliquidated
          Lehi, UT 84043                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.194    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $2,050.00
          Colorado Garden Foundation                                            Contingent
          959 S. Kipling Pkwy Ste. 100                                          Unliquidated
          Lakewood, CO 80226                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 31 of 134
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 20-22343                    Doc 2          Filed 04/17/20 Entered 04/17/20 11:45:26                                          Desc Main
                                                                 Document      Page 55 of 184
 Debtor       Auric Solar, LLC                                                                        Case number (if known)
              Name

 3.195    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Colorado Sewer Services                                               Contingent
          6000 West 13th Ave.                                                   Unliquidated
          Lakewood, CO 80214-2109                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.196    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $62,228.48
          Columbia Electric Supply                                              Contingent
          PO Box 398855                                                         Unliquidated
          San Francisco, CA 94139-8855                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number       8700
                                                                             Is the claim subject to offset?     No       Yes

 3.197    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Comcast                                                               Contingent
          Attn Collections Support Bk                                           Unliquidated
          9602 S. 300 West                                                      Disputed
          Sandy, UT 84070
                                                                             Basis for the claim:    Business debt (Oregon)
          Date(s) debt was incurred
          Last 4 digits of account number       0517                         Is the claim subject to offset?     No       Yes


 3.198    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Comcast                                                               Contingent
          Attn Collections Support Bk                                           Unliquidated
          9602 S. 300 West                                                      Disputed
          Sandy, UT 84070
                                                                             Basis for the claim:    Business debt (Colorado)
          Date(s) debt was incurred
          Last 4 digits of account number       2528                         Is the claim subject to offset?     No       Yes


 3.199    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Comcast                                                               Contingent
          Attn Collections Support Bk                                           Unliquidated
          9602 S. 300 West                                                      Disputed
          Sandy, UT 84070
                                                                             Basis for the claim:    Business debt (Utah)
          Date(s) debt was incurred
          Last 4 digits of account number       2459                         Is the claim subject to offset?     No       Yes


 3.200    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Comcast                                                               Contingent
          PO Box 34744                                                          Unliquidated
          Seattle, WA 98124-1744                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt (Utah)
          Last 4 digits of account number       4401
                                                                             Is the claim subject to offset?     No       Yes

 3.201    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Comcast                                                               Contingent
          PO Box 60533                                                          Unliquidated
          City of Industry, CA 91716-0533                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt (Solaroo CO)
          Last 4 digits of account number       4401
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 32 of 134
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 20-22343                    Doc 2          Filed 04/17/20 Entered 04/17/20 11:45:26                                          Desc Main
                                                                 Document      Page 56 of 184
 Debtor       Auric Solar, LLC                                                                        Case number (if known)
              Name

 3.202    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Comercial Lighting                                                    Contingent
          2440 S 900 W                                                          Unliquidated
          Salt Lake City, UT 84119                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.203    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Compleat Electric, Inc.                                               Contingent
          PO Box 2912                                                           Unliquidated
          1770 Eldridge Ave.                                                    Disputed
          Twin Falls, ID 83303
                                                                             Basis for the claim:    Business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.204    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Compleat Restoraton Services Inc                                      Contingent
          1757 Hampton rd.                                                      Unliquidated
          Boise, ID 83704                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.205    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $1,173.50
          Concentra Health                                                      Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number       9819                         Basis for the claim:    Business debt
                                                                             Is the claim subject to offset?     No       Yes

 3.206    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $1,539.72
          Concure Technologies, Inc                                             Contingent
          62157 Collections Center Drive                                        Unliquidated
          Chicago, IL 60693                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.207    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Conscious Energy Consultants Inc.                                     Contingent
          6841 Oberon Rd.                                                       Unliquidated
          Arvada, CO 80004                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.208    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Construction Monitor                                                  Contingent
          872 Clover Meadow Dr                                                  Unliquidated
          Salt Lake City, UT 84123                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 33 of 134
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 20-22343                    Doc 2          Filed 04/17/20 Entered 04/17/20 11:45:26                                          Desc Main
                                                                 Document      Page 57 of 184
 Debtor       Auric Solar, LLC                                                                        Case number (if known)
              Name

 3.209    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Continental Casualty Company                                          Contingent
          PO Box 790094                                                         Unliquidated
          Saint Louis, MO 63179-0094                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number       5900
                                                                             Is the claim subject to offset?     No       Yes

 3.210    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Cookie Advantage                                                      Contingent
          14376 Arcadia Rose Lane                                               Unliquidated
          Herriman, UT 84096                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.211    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Copper Roofing                                                        Contingent
          767 East 600 South                                                    Unliquidated
          Provo, UT 84606-5045                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.212    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Copper State Bolt & Nut Co.                                           Contingent
          2961 California Ave                                                   Unliquidated
          Salt Lake City, UT 84104                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.213    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Cordell McDougald                                                     Contingent
          7335 E. Nottingham Ln.                                                Unliquidated
          Nampa, ID 83687                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.214    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Corey Kilburn                                                         Contingent
          1128 s. State Canyon Dr.                                              Unliquidated
          Provo, UT 84606                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.215    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Coseia                                                                Contingent
          1536 Wynkoop Street, Ste. 104                                         Unliquidated
          Denver, CO 80202                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 34 of 134
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 20-22343                    Doc 2          Filed 04/17/20 Entered 04/17/20 11:45:26                                          Desc Main
                                                                 Document      Page 58 of 184
 Debtor       Auric Solar, LLC                                                                        Case number (if known)
              Name

 3.216    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Courtney Lieshman                                                     Contingent
          1405 S 750 E                                                          Unliquidated
          Kaysville, UT 84037                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.217    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          CPR Services                                                          Contingent
          13684 S. 2260 W.                                                      Unliquidated
          Riverton, UT 84065                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.218    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          CR Lighting & Electric, Inc.                                          Contingent
          380 North King Street                                                 Unliquidated
          Layton, UT 84041                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.219    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Craig Hamada                                                          Contingent
          1602 E. 12500 S.                                                      Unliquidated
          Draper, UT 84020                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.220    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Craig Hamer                                                           Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:    Business debt
                                                                             Is the claim subject to offset?     No       Yes

 3.221    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Craig Johnson                                                         Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:    Business debt
                                                                             Is the claim subject to offset?     No       Yes

 3.222    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $730.00
          Crawford Masonary Inc.                                                Contingent
          635 E. Trinidad Dr.                                                   Unliquidated
          Meridian, ID 83642                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 35 of 134
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 20-22343                    Doc 2          Filed 04/17/20 Entered 04/17/20 11:45:26                                          Desc Main
                                                                 Document      Page 59 of 184
 Debtor       Auric Solar, LLC                                                                        Case number (if known)
              Name

 3.223    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $14.61
          Crescent Electric                                                     Contingent
          PO Box 500                                                            Unliquidated
          East Dubuque, IL 61025-4418                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number       6864
                                                                             Is the claim subject to offset?     No       Yes

 3.224    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Cris Palauni                                                          Contingent
          5779 Carranca Dr.                                                     Unliquidated
          Taylorsville, UT 84129                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.225    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Crown Equipment                                                       Contingent
          3143 S 1030 W                                                         Unliquidated
          Salt Lake City, UT 84119                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.226    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $660.00
          CSJ Equipment                                                         Contingent
          9901 S. Prosperity Rd                                                 Unliquidated
          West Jordan, UT 84081                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.227    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          CT Corporation                                                        Contingent
          PO Box 4349                                                           Unliquidated
          Carol Stream, IL 60197-4349                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.228    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Curtis Muhlestine                                                     Contingent
          136464 S. 3160 W.                                                     Unliquidated
          Riverton, UT 84065                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.229    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Custom Care Pest Service                                              Contingent
          1863 Wildwood St.                                                     Unliquidated
          Boise, ID 83713                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 36 of 134
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 20-22343                    Doc 2          Filed 04/17/20 Entered 04/17/20 11:45:26                                          Desc Main
                                                                 Document      Page 60 of 184
 Debtor       Auric Solar, LLC                                                                        Case number (if known)
              Name

 3.230    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $51,457.20
          Custom Carport Designs                                                Contingent
          c/o Austin Day                                                        Unliquidated
          13324 Heritage Farm Cove                                              Disputed
          Riverton, UT 84065
                                                                             Basis for the claim:    Business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.231    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Custon Carport Designs                                                Contingent
          Austin Day                                                            Unliquidated
          13324 Heritage Farm Cove                                              Disputed
          Riverton, UT 84065
                                                                             Basis for the claim:    Business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.232    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Dads Landfill                                                         Contingent
          3500 S Gun Club Rd                                                    Unliquidated
          Aurora, CO 80018                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.233    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Dakota Brown                                                          Contingent
          200 E. Lincoln Way                                                    Unliquidated
          Murray, UT 84107                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.234    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Dale Drew                                                             Contingent
          2971 NE Ranchero Way                                                  Unliquidated
          Mountain Home, ID 83647                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.235    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Dallas Brewer                                                         Contingent
          5062 Cheyenne Cir.                                                    Unliquidated
          Ogden, UT 84403                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.236    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Dan Ahlstrom                                                          Contingent
          4230 N Jones Ave.                                                     Unliquidated
          Boise, ID 83704                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 37 of 134
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 20-22343                    Doc 2          Filed 04/17/20 Entered 04/17/20 11:45:26                                          Desc Main
                                                                 Document      Page 61 of 184
 Debtor       Auric Solar, LLC                                                                        Case number (if known)
              Name

 3.237    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Dan Arnold                                                            Contingent
          976 E. 450 N.                                                         Unliquidated
          Heber City, UT 84032                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.238    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Dan Gold                                                              Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:    Business debt
                                                                             Is the claim subject to offset?     No       Yes

 3.239    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Danial Storm Fields                                                   Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:    Business debt
                                                                             Is the claim subject to offset?     No       Yes

 3.240    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Darin Moss                                                            Contingent
          865 W. 2525 S.                                                        Unliquidated
          Syracuse, UT 84057                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.241    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Dave & Dennise Dixon                                                  Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:    Business debt
                                                                             Is the claim subject to offset?     No       Yes

 3.242    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Dave Klein                                                            Contingent
          26480 Pleasant Park Rd.                                               Unliquidated
          Conifer, CO 80433                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.243    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Dave McCormick                                                        Contingent
          4803 Cobblefield Dr.                                                  Unliquidated
          Herriman, UT 84096                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 38 of 134
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 20-22343                    Doc 2          Filed 04/17/20 Entered 04/17/20 11:45:26                                          Desc Main
                                                                 Document      Page 62 of 184
 Debtor       Auric Solar, LLC                                                                        Case number (if known)
              Name

 3.244    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Dave Richards                                                         Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:    Business debt
                                                                             Is the claim subject to offset?     No       Yes

 3.245    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          David & Kim Richards                                                  Contingent
          264 W 13130 S                                                         Unliquidated
          Draper, UT 84020                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.246    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          David Broadbent                                                       Contingent
          1733 Oaksprings Dr.                                                   Unliquidated
          Salt Lake City, UT 84108                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.247    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          David E Archer & Associates                                           Contingent
          105 Wilcox Street                                                     Unliquidated
          Castle Rock, CO 80104                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.248    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          David Mardanlou                                                       Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:    Business debt
                                                                             Is the claim subject to offset?     No       Yes

 3.249    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          David Potter                                                          Contingent
          7169 S. Riverwood Way                                                 Unliquidated
          Aurora, CO 80016                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.250    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          David Williams                                                        Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:    Business debt
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 39 of 134
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 20-22343                    Doc 2          Filed 04/17/20 Entered 04/17/20 11:45:26                                          Desc Main
                                                                 Document      Page 63 of 184
 Debtor       Auric Solar, LLC                                                                        Case number (if known)
              Name

 3.251    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Daytona Oasis Carwash                                                 Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:    Business debt
                                                                             Is the claim subject to offset?     No       Yes

 3.252    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $578.34
          De Lage Landen Financial Services Inc                                 Contingent
          PO Box 41602                                                          Unliquidated
          Philadelphia, PA 19101-1602                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number       3697
                                                                             Is the claim subject to offset?     No       Yes

 3.253    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Dell Loy Hansen                                                       Contingent
          2050 East Walker Lane                                                 Unliquidated
          Salt Lake City, UT 84117                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.254    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Delta Fire Systems                                                    Contingent
          PO Box 26587                                                          Unliquidated
          Salt Lake City, UT 84126-0587                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.255    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Denise Twohy                                                          Contingent
          6549 Warren Spur Rd.                                                  Unliquidated
          Melba, ID 83641                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.256    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Denver Building Department                                            Contingent
          201 W Colfax Ave. #205                                                Unliquidated
          Denver, CO 80202                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.257    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Department of Administrative Services                                 Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:    Business debt
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 40 of 134
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 20-22343                    Doc 2          Filed 04/17/20 Entered 04/17/20 11:45:26                                          Desc Main
                                                                 Document      Page 64 of 184
 Debtor       Auric Solar, LLC                                                                        Case number (if known)
              Name

 3.258    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Derek & Chelsea Johnson                                               Contingent
          602 Hislop Dr.                                                        Unliquidated
          Ogden, UT 84404                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.259    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Derek Bean                                                            Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:    Business debt
                                                                             Is the claim subject to offset?     No       Yes

 3.260    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $4,000.00
          Deseret Digital Media                                                 Contingent
          55 North 300 West Sutie 450                                           Unliquidated
          Salt Lake City, UT 84110-1000                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.261    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Deseret Digital Media                                                 Contingent
          55 N 300 W Ste, 405                                                   Unliquidated
          Salt Lake City, UT 84101                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.262    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $750.00
          Design CGS                                                            Contingent
          8880 S. Sandia Hills Dr. #2173                                        Unliquidated
          Sandy, UT 84094                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.263    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Devon & Michelle Johnson                                              Contingent
          13915 West Dominion Court                                             Unliquidated
          Boise, ID 83713                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.264    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Deward Loose                                                          Contingent
          1294 N 320 W                                                          Unliquidated
          American Fork, UT 84003                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 41 of 134
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 20-22343                    Doc 2          Filed 04/17/20 Entered 04/17/20 11:45:26                                          Desc Main
                                                                 Document      Page 65 of 184
 Debtor       Auric Solar, LLC                                                                        Case number (if known)
              Name

 3.265    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Diamond Tree Experts                                                  Contingent
          3645 S. 500 W                                                         Unliquidated
          Salt Lake City, UT 84115                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.266    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Diedre Galluzzo                                                       Contingent
          6178 W King Valley Lane                                               Unliquidated
          West Valley City, UT 84128                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.267    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Diedrick Nagel                                                        Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:    Business debt
                                                                             Is the claim subject to offset?     No       Yes

 3.268    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Digital Partners Group                                                Contingent
          dba Gen3 Remodeling Roger Zanders Jr.                                 Unliquidated
          3313 W. Cherry Ln. #405                                               Disputed
          Meridian, ID 83642
                                                                             Basis for the claim:    Business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.269    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $13,320.00
          Din Engineering Services                                              Contingent
          NCR Delhi, A-04, SDF, SynapseIndia Rd                                 Unliquidated
          Noida Special Economy Zone, Phase-2,                                  Disputed
          Noida, Uttar Pradesh 201305, India
                                                                             Basis for the claim:    Business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.270    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                Unknown
          Div. of Occup. & Prof. Licensing DOPL                                 Contingent
          Heber M. Wells Building                                               Unliquidated
          160 East 300 South                                                    Disputed
          Salt Lake City, UT 84114
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.271    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Dixi Murray                                                           Contingent
          3878 W. 3200 S                                                        Unliquidated
          Salt Lake City, UT 84120                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 42 of 134
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 20-22343                    Doc 2          Filed 04/17/20 Entered 04/17/20 11:45:26                                          Desc Main
                                                                 Document      Page 66 of 184
 Debtor       Auric Solar, LLC                                                                        Case number (if known)
              Name

 3.272    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $1,722.10
          Dominion Energy                                                       Contingent
          PO Box 45841                                                          Unliquidated
          Salt Lake City, UT 84139-0001                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number       5987
                                                                             Is the claim subject to offset?     No       Yes

 3.273    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Dominion Energy                                                       Contingent
          PO Box 45841                                                          Unliquidated
          Salt Lake City, UT 84139-0001                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number       1280
                                                                             Is the claim subject to offset?     No       Yes

 3.274    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Don & Renae Walker                                                    Contingent
          433 E Idaho Blvd                                                      Unliquidated
          Emmett, ID 83617                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.275    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Don Ludwig                                                            Contingent
          1821 Tracy Ct.                                                        Unliquidated
          Meridian, ID 83646                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.276    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Dongan                                                                Contingent
          34760 Garfiled Rd                                                     Unliquidated
          Fraser, MI 48026                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.277    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Donna Parada                                                          Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:    Business debt
                                                                             Is the claim subject to offset?     No       Yes

 3.278    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Donna Yule                                                            Contingent
          210 Wallace St.                                                       Unliquidated
          Boise, ID 83705                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 43 of 134
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 20-22343                    Doc 2          Filed 04/17/20 Entered 04/17/20 11:45:26                                          Desc Main
                                                                 Document      Page 67 of 184
 Debtor       Auric Solar, LLC                                                                        Case number (if known)
              Name

 3.279    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Doug Wilden                                                           Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:    Business debt
                                                                             Is the claim subject to offset?     No       Yes

 3.280    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Douglas & Heather Lowe                                                Contingent
          2157 E. Blue Sky Ct.                                                  Unliquidated
          Eagle Mountain, UT 84005                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.281    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $463.00
          Douglas Distributing                                                  Contingent
          2570 S. 2570 W.                                                       Unliquidated
          Salt Lake City, UT 84119                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.282    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Dreambuilt LLC                                                        Contingent
          dba Tedesco Mobile                                                    Unliquidated
          4209 S. 3100 E.                                                       Disputed
          Salt Lake City, UT 84124
                                                                             Basis for the claim:    Business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.283    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Duncan Nelson                                                         Contingent
          2846 S Blair St, Apt 10                                               Unliquidated
          Salt Lake City, UT 84115                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.284    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Dynamic Fasteners                                                     Contingent
          PO Drawer 16837                                                       Unliquidated
          Kansas City, MO 64133-0937                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.285    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Dzemal & Enisa Moric                                                  Contingent
          7251 S. Promenade Dr.                                                 Unliquidated
          Salt Lake City, UT 84121                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 44 of 134
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 20-22343                    Doc 2          Filed 04/17/20 Entered 04/17/20 11:45:26                                          Desc Main
                                                                 Document      Page 68 of 184
 Debtor       Auric Solar, LLC                                                                        Case number (if known)
              Name

 3.286    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          EA Electric LLC                                                       Contingent
          626 E 4300 S                                                          Unliquidated
          Ogden, UT 84403                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.287    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Earl Griffin                                                          Contingent
          4 Cottonwood Way                                                      Unliquidated
          Boise, ID 83716                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.288    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Eaton Corporation                                                     Contingent
          Trevor O'Flaherty                                                     Unliquidated
          4752B W California Ave. Ste. 100                                      Disputed
          Salt Lake City, UT 84104
                                                                             Basis for the claim:    Business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.289    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Ebay                                                                  Contingent
          2145 Hamilton Ave                                                     Unliquidated
          San Jose, CA 95125                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.290    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Ecolibrium Solar                                                      Contingent
          29528 Network Place                                                   Unliquidated
          Chicago, IL 60673-1528                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.291    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $3,500.00
          Economic Development Corporation Utah                                 Contingent
          201 S Main St. Suite 2150                                             Unliquidated
          Salt Lake City, UT 84111                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.292    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Ed Riddle                                                             Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:    Business debt
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 45 of 134
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 20-22343                    Doc 2          Filed 04/17/20 Entered 04/17/20 11:45:26                                          Desc Main
                                                                 Document      Page 69 of 184
 Debtor       Auric Solar, LLC                                                                        Case number (if known)
              Name

 3.293    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          EDM Partners                                                          Contingent
          2815 E. 3300 South                                                    Unliquidated
          Salt Lake City, UT 84109                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.294    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Edwards Electrical, Inc                                               Contingent
          590 N. Maple Grove Rd. #9                                             Unliquidated
          Boise, ID 83704                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.295    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          eGauge Systems LLC                                                    Contingent
          4730 Walnut Street Stuite 110                                         Unliquidated
          Boulder, CO 80301                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.296    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Electrical Power and Controls                                         Contingent
          3840 W. 5400 S.                                                       Unliquidated
          Salt Lake City, UT 84129                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.297    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $7,369.19
          Electrical Wholesale Idaho                                            Contingent
          PO Box 51980                                                          Unliquidated
          Idaho Falls, ID 83405-1980                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number       9036
                                                                             Is the claim subject to offset?     No       Yes

 3.298    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Electrical Wholesale Supply of Utah                                   Contingent
          Boarder States                                                        Unliquidated
          PO Box 1450                                                           Disputed
          Minneapolis, MN 55485-1450
                                                                             Basis for the claim:    Business debt
          Date(s) debt was incurred
          Last 4 digits of account number       4068                         Is the claim subject to offset?     No       Yes


 3.299    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Element Heating and Cooling Inc                                       Contingent
          347 Locust Street S.                                                  Unliquidated
          Twin Falls, ID 83301                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 46 of 134
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 20-22343                    Doc 2          Filed 04/17/20 Entered 04/17/20 11:45:26                                          Desc Main
                                                                 Document      Page 70 of 184
 Debtor       Auric Solar, LLC                                                                        Case number (if known)
              Name

 3.300    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Elevations Credit Union                                               Contingent
          2960 Diagonal Hwy                                                     Unliquidated
          Boulder, CO 80301                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.301    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $15,058.00
          Elite Solar                                                           Contingent
          2369 W. 8910 s.                                                       Unliquidated
          West Jordan, UT 84088                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.302    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Elite Solar                                                           Contingent
          2169 W. 8910 S.                                                       Unliquidated
          West Jordan, UT 84088                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.303    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          ElkHorn Enterpriss                                                    Contingent
          11151 Dexter Dr.                                                      Unliquidated
          Thornton, CO 80233                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.304    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          EM Construction                                                       Contingent
          211 E. 43rd Street                                                    Unliquidated
          Garden City, ID 83714                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.305    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $21,694.75
          EMI Health                                                            Contingent
          5101 S Commerce Drive                                                 Unliquidated
          Salt Lake City, UT 84107                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.306    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Emil Beltpofous                                                       Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:    Business debt
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 47 of 134
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 20-22343                    Doc 2          Filed 04/17/20 Entered 04/17/20 11:45:26                                          Desc Main
                                                                 Document      Page 71 of 184
 Debtor       Auric Solar, LLC                                                                        Case number (if known)
              Name

 3.307    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Emily Henderson                                                       Contingent
          9118 Despain Way                                                      Unliquidated
          Cottonwood Heights, UT 84093                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.308    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $700.00
          Energy Logic                                                          Contingent
          PO Box                                                                Unliquidated
          Berthoud, CO 80513                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.309    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $5,060.00
          Energy Saver Insulation                                               Contingent
          14465 E. 50th Ave.                                                    Unliquidated
          Denver, CO 80239                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.310    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Enium Capital Group                                                   Contingent
          7927 High Point PKWY Suite 300                                        Unliquidated
          Sandy, UT 84094                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.311    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Enphase Energy                                                        Contingent
          1420 N McDowell Blvd.                                                 Unliquidated
          Petaluma, CA 94954                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.312    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Enterprise Fleet Management WEK Bank                                  Contingent
          PO Box 6293                                                           Unliquidated
          Carol Stream, IL 60197-6293                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.313    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Enterprise FM Trust                                                   Contingent
          Enterprise Fleet Management Billing                                   Unliquidated
          PO Box 800089                                                         Disputed
          Kansas City, MO 64180-0089
                                                                             Basis for the claim:    Business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 48 of 134
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 20-22343                    Doc 2          Filed 04/17/20 Entered 04/17/20 11:45:26                                          Desc Main
                                                                 Document      Page 72 of 184
 Debtor       Auric Solar, LLC                                                                        Case number (if known)
              Name

 3.314    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Eoff Electric Supply                                                  Contingent
          15170 SE 82nd Dr                                                      Unliquidated
          Clackamas, OR 97015                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.315    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $5,996.50
          Epic Engineering                                                      Contingent
          50 E 100 S                                                            Unliquidated
          Heber City, UT 84032                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.316    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Eric Chorn                                                            Contingent
          6039 Jocelyn Way                                                      Unliquidated
          West Valley City, UT 84128                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.317    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Eric Crocker                                                          Contingent
          851 Cedarview Cir.                                                    Unliquidated
          Tooele, UT 84074                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.318    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Eric Hopf                                                             Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:    Business debt
                                                                             Is the claim subject to offset?     No       Yes

 3.319    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Erica Ownes                                                           Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:    Business debt
                                                                             Is the claim subject to offset?     No       Yes

 3.320    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Ernest Packing Soultions                                              Contingent
          5777 Smithway St.                                                     Unliquidated
          Commerce, CA 90040                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 49 of 134
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 20-22343                    Doc 2          Filed 04/17/20 Entered 04/17/20 11:45:26                                          Desc Main
                                                                 Document      Page 73 of 184
 Debtor       Auric Solar, LLC                                                                        Case number (if known)
              Name

 3.321    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $49,936.55
          ESP+                                                                  Contingent
          9580 South 500 West                                                   Unliquidated
          Sandy, UT 84070                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number       2000
                                                                             Is the claim subject to offset?     No       Yes

 3.322    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          EV Enviromental Consulting                                            Contingent
          dba SVE Flitration                                                    Unliquidated
          4647 N 32nd St. Suite B275                                            Disputed
          Phoenix, AZ 85018
                                                                             Basis for the claim:    Business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.323    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          EverChange Inc.                                                       Contingent
          548 Market St. #31647                                                 Unliquidated
          San Francisco, CA 94104-5401                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.324    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Evergreen Park & Recreatio District                                   Contingent
          Atn: Finance                                                          Unliquidated
          1521 Bergen Pkwy                                                      Disputed
          Evergreen, CO 80439
                                                                             Basis for the claim:    Business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.325    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Evolution Air                                                         Contingent
          1554 Secretariat Dr.                                                  Unliquidated
          Bluffdale, UT 84065                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.326    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Expensify                                                             Contingent
          548 Market St,                                                        Unliquidated
          San Francisco, CA 94104                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.327    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Fabian VanCott                                                        Contingent
          215 S. State Street, Suite 1200                                       Unliquidated
          Salt Lake City, UT 84111-2323                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 50 of 134
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 20-22343                    Doc 2          Filed 04/17/20 Entered 04/17/20 11:45:26                                          Desc Main
                                                                 Document      Page 74 of 184
 Debtor       Auric Solar, LLC                                                                        Case number (if known)
              Name

 3.328    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Falcon Sheet Metal                                                    Contingent
          850 Northpoint Cir.                                                   Unliquidated
          North Salt Lake, UT 84054                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.329    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Fall River                                                            Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:    Business debt
                                                                             Is the claim subject to offset?     No       Yes

 3.330    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Far West Electrical                                                   Contingent
          PO Box 840551                                                         Unliquidated
          Hildale, UT 84784                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.331    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $8,190.00
          Far West Roofing, Inc                                                 Contingent
          2626 W. Perschon                                                      Unliquidated
          Riverton, UT 84065                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.332    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Fastest Labs of South Denver                                          Contingent
          6810 S. Dallas Way                                                    Unliquidated
          Englewood, CO 80112                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.333    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $9.16
          FedEx                                                                 Contingent
          Dept LA                                                               Unliquidated
          PO Box 7221                                                           Disputed
          Pasadena, CA 91109-7321
                                                                             Basis for the claim:    Business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.334    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Financial Pacific Leasing                                             Contingent
          PO Box 749642                                                         Unliquidated
          Los Angeles, CA 90074                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number       4501
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 51 of 134
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 20-22343                    Doc 2          Filed 04/17/20 Entered 04/17/20 11:45:26                                          Desc Main
                                                                 Document      Page 75 of 184
 Debtor       Auric Solar, LLC                                                                        Case number (if known)
              Name

 3.335    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $107.54
          Fire Extinguishers Co.                                                Contingent
          PO Box 1165                                                           Unliquidated
          Meridian, ID 83680                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.336    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          FireFly Fire LLC                                                      Contingent
          336 W 2400 S                                                          Unliquidated
          Clearfield, UT 84015                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.337    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $355.00
          First Service Mechanical                                              Contingent
          3640 S. 500 W.                                                        Unliquidated
          Salt Lake City, UT 84115                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.338    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          First Utah Bank                                                       Contingent
          3826 S. 2300 E.                                                       Unliquidated
          Salt Lake City, UT 84109                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.339    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Fix-it 24/7 Plumbing, Heating and Air                                 Contingent
          5405 W 56th Ave Unit B,                                               Unliquidated
          Arvada, CO 80002                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.340    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $9,500.00
          Flash Films                                                           Contingent
          Matt Hodgson                                                          Unliquidated
          3102 E Silver Hawk Dr.                                                Disputed
          Salt Lake City, UT 84121
                                                                             Basis for the claim:    Business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.341    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Flink Supply Company                                                  Contingent
          58 S Galapago St                                                      Unliquidated
          Denver, CO 80223                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 52 of 134
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 20-22343                    Doc 2          Filed 04/17/20 Entered 04/17/20 11:45:26                                          Desc Main
                                                                 Document      Page 76 of 184
 Debtor       Auric Solar, LLC                                                                        Case number (if known)
              Name

 3.342    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          FMH Material Handling                                                 Contingent
          5165 Vasquez Blvd E                                                   Unliquidated
          Denver, CO 80216                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.343    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $50,770.00
          FOCUS Engineering & Surveying (Solaroo)                               Contingent
          6949 S. High Tech Dr. Suite 600                                       Unliquidated
          Midvale, UT 84047                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.344    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Font Awesome                                                          Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.345    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $2,350.80
          Ford Credit                                                           Contingent
          National Bankruptcy Service Center                                    Unliquidated
          P.O. Box 537901                                                       Disputed
          Livonia, MI 48153-7901
                                                                             Basis for the claim:    Business debt
          Date(s) debt was incurred
          Last 4 digits of account number       9651                         Is the claim subject to offset?     No       Yes


 3.346    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Ford Credit                                                           Contingent
          National Bankruptcy Service Center                                    Unliquidated
          P.O. Box 537901                                                       Disputed
          Livonia, MI 48153-7901
                                                                             Basis for the claim:    Business debt
          Date(s) debt was incurred
          Last 4 digits of account number       6071                         Is the claim subject to offset?     No       Yes


 3.347    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                Unknown
          Ford Credit                                                           Contingent
          National Bankruptcy Service Center                                    Unliquidated
          P.O. Box 537901                                                       Disputed
          Livonia, MI 48153-7901
                                                                             Basis for the claim:    Business debt
          Date(s) debt was incurred
          Last 4 digits of account number       8497                         Is the claim subject to offset?     No       Yes


 3.348    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Forklift Specialists                                                  Contingent
          2975 S. Wyandot St                                                    Unliquidated
          Englewood, CO 80110                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 53 of 134
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 20-22343                    Doc 2          Filed 04/17/20 Entered 04/17/20 11:45:26                                          Desc Main
                                                                 Document      Page 77 of 184
 Debtor       Auric Solar, LLC                                                                        Case number (if known)
              Name

 3.349    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Franz Johansson                                                       Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:    Business debt
                                                                             Is the claim subject to offset?     No       Yes

 3.350    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          G&S Excavation, LLC                                                   Contingent
          12751 Orchard Ave.                                                    Unliquidated
          Nampa, ID 83651                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.351    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Gary Drechsel Construction                                            Contingent
          13048 Grouse Pl Cove                                                  Unliquidated
          Draper, UT 84020                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.352    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Gary Emerson                                                          Contingent
          223 W. Durfee St.                                                     Unliquidated
          Grantsville, UT 84029                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.353    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Gene Kramer                                                           Contingent
          323 Sunderland St.                                                    Unliquidated
          Caldwell, ID 83605                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.354    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          George Morlan Plumbing Supply                                         Contingent
          5529 SE Foster Rd                                                     Unliquidated
          Portland, OR 97206                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.355    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Georgia Palmer                                                        Contingent
          1246 W. 3420 N.                                                       Unliquidated
          Pleasant Grove, UT 84062                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 54 of 134
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 20-22343                    Doc 2          Filed 04/17/20 Entered 04/17/20 11:45:26                                          Desc Main
                                                                 Document      Page 78 of 184
 Debtor       Auric Solar, LLC                                                                        Case number (if known)
              Name

 3.356    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $46,080.96
          Gexpro                                                                Contingent
          2725 S. 900 West                                                      Unliquidated
          Salt Lake City, UT 84119                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number       3270
                                                                             Is the claim subject to offset?     No       Yes

 3.357    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Givens Pursley                                                        Contingent
          PO Box 2720                                                           Unliquidated
          Boise, ID 83701                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.358    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Glen Miller                                                           Contingent
          323 East 1910 South                                                   Unliquidated
          North Salt Lake, UT 84054                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.359    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Glen Worthington                                                      Contingent
          2888 E. Craig Dr.                                                     Unliquidated
          Salt Lake City, UT 84109                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.360    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Gloria Simpson                                                        Contingent
          672 E. Wilson Ave.                                                    Unliquidated
          Salt Lake City, UT 84105                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.361    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Goal Zero                                                             Contingent
          675 W. 14600 S.                                                       Unliquidated
          Riverton, UT 84065                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.362    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Gordon Electric Company                                               Contingent
          198 S 200 W                                                           Unliquidated
          Bountiful, UT 84010                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 55 of 134
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 20-22343                    Doc 2          Filed 04/17/20 Entered 04/17/20 11:45:26                                          Desc Main
                                                                 Document      Page 79 of 184
 Debtor       Auric Solar, LLC                                                                        Case number (if known)
              Name

 3.363    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $148.34
          Grainger                                                              Contingent
          Dept# 886550019                                                       Unliquidated
          PO Box 419267                                                         Disputed
          Kansas City, MO 64141-6267
                                                                             Basis for the claim:    Business debt
          Date(s) debt was incurred
          Last 4 digits of account number       0019                         Is the claim subject to offset?     No       Yes


 3.364    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Grand America Parking                                                 Contingent
          55 E 600 S                                                            Unliquidated
          Salt Lake City, UT 84111                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.365    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Grant Hamilton                                                        Contingent
          2110 N. 14 Street                                                     Unliquidated
          Boise, ID 83702                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.366    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Grant Sumison                                                         Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:    Business debt
                                                                             Is the claim subject to offset?     No       Yes

 3.367    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                Unknown
          Graybar                                                               Contingent
          File 57071                                                            Unliquidated
          Los Angeles, CA 90074-7071                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number       9821
                                                                             Is the claim subject to offset?     No       Yes

 3.368    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $788.86
          Great American Financial Services                                     Contingent
          PO Box 660831                                                         Unliquidated
          Dallas, TX 75266-0831                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number       9000
                                                                             Is the claim subject to offset?     No       Yes

 3.369    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $2,400.00
          Great Western Tree Care                                               Contingent
          834-F S. Perry Street Suite 234                                       Unliquidated
          Castle Rock, CO 80104                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 56 of 134
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 20-22343                    Doc 2          Filed 04/17/20 Entered 04/17/20 11:45:26                                          Desc Main
                                                                 Document      Page 80 of 184
 Debtor       Auric Solar, LLC                                                                        Case number (if known)
              Name

 3.370    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Green Lawn                                                            Contingent
          PO Box 4181                                                           Unliquidated
          Boise, ID 83711                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.371    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          GreenSky                                                              Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:    Business debt
                                                                             Is the claim subject to offset?     No       Yes

 3.372    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $1,513.39
          Griffco Partners                                                      Contingent
          2800 S. 400 W                                                         Unliquidated
          South Salt Lake City, UT 84115                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number       3875
                                                                             Is the claim subject to offset?     No       Yes

 3.373    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Griffin Energy Audits                                                 Contingent
          3356 S. Psrk Medaows St.                                              Unliquidated
          Salt Lake City, UT 84106                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.374    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Grover Electrical and Plumbing Supply                                 Contingent
          1900 NE 78th St                                                       Unliquidated
          Vancouver, WA 98665                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.375    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Gulfeagle Supply                                                      Contingent
          2900 E. 7th Ave                                                       Unliquidated
          Tampa, FL 33605                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.376    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Gunther Fischli                                                       Contingent
          9591 S. High Meadow Dr.                                               Unliquidated
          South Jordan, UT 84095                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 57 of 134
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 20-22343                    Doc 2          Filed 04/17/20 Entered 04/17/20 11:45:26                                          Desc Main
                                                                 Document      Page 81 of 184
 Debtor       Auric Solar, LLC                                                                        Case number (if known)
              Name

 3.377    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Hali O'Malley                                                         Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:    Business debt
                                                                             Is the claim subject to offset?     No       Yes

 3.378    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $3,379.60
          Hansen All Season Insulation                                          Contingent
          Attn: AR Hansen/ All Season Insulation                                Unliquidated
          PO Box 534451                                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number       7008
                                                                             Is the claim subject to offset?     No       Yes

 3.379    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Hardcastle Homes                                                      Contingent
          Brent Hardcastle                                                      Unliquidated
          1348 Sandcrest Cir.                                                   Disputed
          Washington, UT 84780
                                                                             Basis for the claim:    Business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.380    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Harrington & Company                                                  Contingent
          PO Box 24723                                                          Unliquidated
          Salt Lake City, UT 84125                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.381    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Haulaway Storage Containers                                           Contingent
          PO Box 7183                                                           Unliquidated
          Pasadena, CA 91109-7183                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.382    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $1,126.28
          HD Supply Construction Supply LTD                                     Contingent
          HD Construction & Industrial White Cap                                Unliquidated
          PO Box 6040                                                           Disputed
          Cypress, CA 90630-0040
                                                                             Basis for the claim:    Business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.383    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $455.00
          Health Equity                                                         Contingent
          15 West Scenic Point Dr. Ste. 400                                     Unliquidated
          Draper, UT 84020                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number       3263
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 58 of 134
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 20-22343                    Doc 2          Filed 04/17/20 Entered 04/17/20 11:45:26                                          Desc Main
                                                                 Document      Page 82 of 184
 Debtor       Auric Solar, LLC                                                                        Case number (if known)
              Name

 3.384    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Heather Ellis                                                         Contingent
          924 Valley Street                                                     Unliquidated
          Middleton, ID 83644                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.385    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $44,802.84
          Hedgehog Electric, LLC                                                Contingent
          146 N. Old Highway Suite #2                                           Unliquidated
          Hurricane, UT 84737                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.386    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Heritage Roofing                                                      Contingent
          PO Box 1589                                                           Unliquidated
          Riverton, UT 84065                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.387    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Hideman & Associates                                                  Contingent
          2696 N University Ave. #180                                           Unliquidated
          Provo, UT 84606                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.388    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          High Desert Landscape                                                 Contingent
          13078 Cholla Dr.                                                      Unliquidated
          Kuna, ID 83634                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.389    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Hilary Jacobs                                                         Contingent
          532 D.                                                                Unliquidated
          Salt Lake City, UT 84103                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.390    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          HMT                                                                   Contingent
          1593 Kayenta Parkway                                                  Unliquidated
          Ivins, UT 84738-6376                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 59 of 134
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 20-22343                    Doc 2          Filed 04/17/20 Entered 04/17/20 11:45:26                                          Desc Main
                                                                 Document      Page 83 of 184
 Debtor       Auric Solar, LLC                                                                        Case number (if known)
              Name

 3.391    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Hollander                                                             Contingent
          10285 Wayne Ave                                                       Unliquidated
          Cincinnati, OH 45215                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.392    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $1,960.38
          Honey Bucket                                                          Contingent
          PO Box 73399                                                          Unliquidated
          Puyallup, WA 98375                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number       5211
                                                                             Is the claim subject to offset?     No       Yes

 3.393    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Honey Bucket                                                          Contingent
          PO Box 73399                                                          Unliquidated
          Puyallup, WA 98375                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.394    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $112,722.76
          Hunt Electric                                                         Contingent
          1863 West Alexander Street                                            Unliquidated
          Salt Lake City, UT 84119                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.395    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          HVAC Construction Inc                                                 Contingent
          624 W 900 N                                                           Unliquidated
          North Salt Lake, UT 84054                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.396    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Hyatt Place Boise                                                     Contingent
          Towne Square                                                          Unliquidated
          925 N. Milwaukee St.                                                  Disputed
          Boise, ID 83704
                                                                             Basis for the claim:    Business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.397    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $650.00
          IBL Events                                                            Contingent
          PO Box 415                                                            Unliquidated
          Meridian, ID 83680                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 60 of 134
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 20-22343                    Doc 2          Filed 04/17/20 Entered 04/17/20 11:45:26                                          Desc Main
                                                                 Document      Page 84 of 184
 Debtor       Auric Solar, LLC                                                                        Case number (if known)
              Name

 3.398    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $1,520.00
          Idaho Cleaning Company                                                Contingent
          1908 S. Watersilk Pl                                                  Unliquidated
          Boise, ID 83709                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.399    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Idaho Lumbar                                                          Contingent
          921 Airport Way                                                       Unliquidated
          Hailey, ID 83333                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.400    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Idaho Power Company                                                   Contingent
          1221 West Idaho St.                                                   Unliquidated
          Boise, ID 83702                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.401    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Idaho Power Processing Center                                         Contingent
          PO Box 34966                                                          Unliquidated
          Seattle, WA 98124                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.402    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $2,330.82
          Idaho State Tax Commission                                            Contingent
          Attn: Legal Processes Unit                                            Unliquidated
          800 Park Blvd.; Box 36                                                Disputed
          Boise, ID 83722
                                                                             Basis for the claim:    Business debt
          Date(s) debt was incurred
          Last 4 digits of account number       1184                         Is the claim subject to offset?     No       Yes


 3.403    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $1,202.01
          IEC of Colorado                                                       Contingent
          11429 Pearl St.                                                       Unliquidated
          Northglenn, CO 80233                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.404    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $4,085.00
          IEC of Utah                                                           Contingent
          7044 Commerce Park Drive                                              Unliquidated
          Midvale, UT 84047                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 61 of 134
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 20-22343                    Doc 2          Filed 04/17/20 Entered 04/17/20 11:45:26                                          Desc Main
                                                                 Document      Page 85 of 184
 Debtor       Auric Solar, LLC                                                                        Case number (if known)
              Name

 3.405    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          IFA                                                                   Contingent
          1147 West 2100 South                                                  Unliquidated
          Salt Lake City, UT 84119                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.406    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Imaginit Technologies                                                 Contingent
          Rand Worldwide Subsidiary, Inc                                        Unliquidated
          28127 Network Place                                                   Disputed
          Chicago, IL 60673-1281
                                                                             Basis for the claim:    Business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.407    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Impact Solar                                                          Contingent
          7265 S. Revere Pkwy S. #90                                            Unliquidated
          Centennial, CO 80112                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.408    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          In Vision Inc.                                                        Contingent
          247 E. 140 N.                                                         Unliquidated
          Lindon, UT 84042                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.409    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $444.00
          InCorp Services                                                       Contingent
          PO Box 94438                                                          Unliquidated
          Las Vegas, NV 89193-4438                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number       9612
                                                                             Is the claim subject to offset?     No       Yes

 3.410    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $605.79
          Independent Electrical Training Trust                                 Contingent
          11481 SW Hall Blvd Ste 100                                            Unliquidated
          Tigard, OR 97223                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number       Auric
                                                                             Is the claim subject to offset?     No       Yes

 3.411    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Industrial Hardware Idaho                                             Contingent
          115 East 48th Street                                                  Unliquidated
          Garden City, ID 83714                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 62 of 134
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 20-22343                    Doc 2          Filed 04/17/20 Entered 04/17/20 11:45:26                                          Desc Main
                                                                 Document      Page 86 of 184
 Debtor       Auric Solar, LLC                                                                        Case number (if known)
              Name

 3.412    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Inline Steel                                                          Contingent
          PO Box 9396                                                           Unliquidated
          Yakima, WA 98909                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.413    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Innovative Hardscapes                                                 Contingent
          PO Box 818                                                            Unliquidated
          West Jordan, UT 84084                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.414    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $11,936.48
          Interform                                                             Contingent
          PO Box 577                                                            Unliquidated
          Centerville, UT 84014                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number       7355
                                                                             Is the claim subject to offset?     No       Yes

 3.415    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $1,795.28
          Intermountain Fuse Supply                                             Contingent
          PO Box 651417                                                         Unliquidated
          Salt Lake City, UT 84165-1417                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.416    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Intermountain Gas Company                                             Contingent
          PO Box 64                                                             Unliquidated
          Boise, ID 83732-0064                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.417    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Intermountain WorkMed                                                 Contingent
          PO Box 30180                                                          Unliquidated
          Salt Lake City, UT 84130                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.418    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Interstate Roofing                                                    Contingent
          15065 SW 74th Ave.                                                    Unliquidated
          Portland, OR 97224                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 63 of 134
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 20-22343                    Doc 2          Filed 04/17/20 Entered 04/17/20 11:45:26                                          Desc Main
                                                                 Document      Page 87 of 184
 Debtor       Auric Solar, LLC                                                                        Case number (if known)
              Name

 3.419    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Intuit Corporate Headquarters                                         Contingent
          2632 Marine Way                                                       Unliquidated
          Mountain View, CA 94043                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.420    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Inverter Supply                                                       Contingent
          510 Business Park Way Suite A                                         Unliquidated
          West Palm Beach, FL 33411                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.421    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Isacc Hasselbald                                                      Contingent
          3439 Shadow Hills Dr                                                  Unliquidated
          Eagle, ID 83616                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.422    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $206.00
          J&R Xpress Courier, LLC                                               Contingent
          PO Box 723                                                            Unliquidated
          Layton, UT 84041-0723                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.423    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $2,800.00
          Jack of All Services                                                  Contingent
          Jesse Carrillo                                                        Unliquidated
          9677 Eagle Ranch Rd. NW #3721                                         Disputed
          Albuquerque, NM 87114
                                                                             Basis for the claim:    Business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.424    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Jack's Overhead Door                                                  Contingent
          18083 SW Lower Boones Ferry Rd                                        Unliquidated
          Portland, OR 97224                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.425    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Jacob Ellis                                                           Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:    Business debt
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 64 of 134
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 20-22343                    Doc 2          Filed 04/17/20 Entered 04/17/20 11:45:26                                          Desc Main
                                                                 Document      Page 88 of 184
 Debtor       Auric Solar, LLC                                                                        Case number (if known)
              Name

 3.426    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Jacob Kraft                                                           Contingent
          1411 N 7th Street                                                     Unliquidated
          Boise, ID 83702                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.427    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Jake Adams                                                            Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:    Business debt
                                                                             Is the claim subject to offset?     No       Yes

 3.428    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Jake Yundt                                                            Contingent
          11765 W. Darkwood Ct.                                                 Unliquidated
          Star, ID 83669                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.429    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          James Lacock                                                          Contingent
          731 Wagon Bend Road                                                   Unliquidated
          Berthoud, CO 80513                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.430    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          James Taylor                                                          Contingent
          5963 Jamiah Dr.                                                       Unliquidated
          Salt Lake City, UT 84123                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.431    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Jamie Galaviz                                                         Contingent
          3872 Odessa Street                                                    Unliquidated
          Denver, CO 80249                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.432    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Janice McCorquincala                                                  Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:    Business debt
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 65 of 134
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 20-22343                    Doc 2          Filed 04/17/20 Entered 04/17/20 11:45:26                                          Desc Main
                                                                 Document      Page 89 of 184
 Debtor       Auric Solar, LLC                                                                        Case number (if known)
              Name

 3.433    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Jantzen Comercial Services LLC                                        Contingent
          13422 Delphi Dr.                                                      Unliquidated
          Littleton, CO 80124                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.434    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Jared Morgan                                                          Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:    Business debt
                                                                             Is the claim subject to offset?     No       Yes

 3.435    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Jarrod Thornton                                                       Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:    Business debt
                                                                             Is the claim subject to offset?     No       Yes

 3.436    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Jase French                                                           Contingent
          4397 S. Chariot Way                                                   Unliquidated
          Boise, ID 83709                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.437    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          jask                                                                  Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:    Business debt
                                                                             Is the claim subject to offset?     No       Yes

 3.438    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Jason Johnson                                                         Contingent
          733 Sunrise Ave.                                                      Unliquidated
          Salt Lake City, UT 84103                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.439    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Jason Sperling                                                        Contingent
          19675 East 64th Drive                                                 Unliquidated
          Aurora, CO 80019                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 66 of 134
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 20-22343                    Doc 2          Filed 04/17/20 Entered 04/17/20 11:45:26                                          Desc Main
                                                                 Document      Page 90 of 184
 Debtor       Auric Solar, LLC                                                                        Case number (if known)
              Name

 3.440    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Jaycob Deimerly                                                       Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:    Business debt
                                                                             Is the claim subject to offset?     No       Yes

 3.441    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Jeff Letey                                                            Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:    Business debt
                                                                             Is the claim subject to offset?     No       Yes

 3.442    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Jeff Powers                                                           Contingent
          1960 Quest Dr.                                                        Unliquidated
          Erie, CO 80516                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.443    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Jeff Schlichting                                                      Contingent
          6567 S. Honeylocust Pl.                                               Unliquidated
          Boise, ID 83716                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.444    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Jefferson County Building Department                                  Contingent
          210 Courthouse Way Suite 170                                          Unliquidated
          Rigby, ID 83442                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.445    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Jeffrey Jorgensen                                                     Contingent
          9953 W Bronze                                                         Unliquidated
          Boise, ID 83709                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.446    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Jennifer Fulbright                                                    Contingent
          5604 Se. Waymire St.                                                  Unliquidated
          Portland, OR 97222                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 67 of 134
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 20-22343                    Doc 2          Filed 04/17/20 Entered 04/17/20 11:45:26                                          Desc Main
                                                                 Document      Page 91 of 184
 Debtor       Auric Solar, LLC                                                                        Case number (if known)
              Name

 3.447    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Jennifer Furniss                                                      Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:    Business debt
                                                                             Is the claim subject to offset?     No       Yes

 3.448    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Jeremy Curtis                                                         Contingent
          2689 W Closner Cir                                                    Unliquidated
          West Jordan, UT 84088                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.449    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Jerry Kissick                                                         Contingent
          19900 SW Jaylee St.                                                   Unliquidated
          Aloha, OR 97078                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.450    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Jerry Sheng                                                           Contingent
          16899 SW Friendly Lane                                                Unliquidated
          Beaverton, OR 97007                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.451    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $20,936.63
          Jess Phillips                                                         Contingent
          1309 West Atrium Court                                                Unliquidated
          Farmington, UT 84025                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.452    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Jiarong Mo                                                            Contingent
          13775 Shoeshone Lane                                                  Unliquidated
          Broomfield, CO 80023                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.453    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Jim Dalton                                                            Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:    Business debt
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 68 of 134
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 20-22343                    Doc 2          Filed 04/17/20 Entered 04/17/20 11:45:26                                          Desc Main
                                                                 Document      Page 92 of 184
 Debtor       Auric Solar, LLC                                                                        Case number (if known)
              Name

 3.454    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Jim Shoemaker                                                         Contingent
          800 Pine Street                                                       Unliquidated
          Filer, ID 83328                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.455    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Jimmy Walker                                                          Contingent
          4123 West Moon Lake Dr.                                               Unliquidated
          Meridian, ID 83646                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.456    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Joan & Dylan Winslow                                                  Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:    Business debt
                                                                             Is the claim subject to offset?     No       Yes

 3.457    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          JoHannah Thompson                                                     Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:    Business debt
                                                                             Is the claim subject to offset?     No       Yes

 3.458    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          John Easterling                                                       Contingent
          922 E. Ramona Street                                                  Unliquidated
          Salt Lake City, UT 84105                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.459    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          John Flintjer                                                         Contingent
          11414 S. Graves Road                                                  Unliquidated
          Mulino, OR 97042                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.460    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          John Hoffman                                                          Contingent
          1455 W. Frenwood Dr.                                                  Unliquidated
          Salt Lake City, UT 84123                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 69 of 134
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 20-22343                    Doc 2          Filed 04/17/20 Entered 04/17/20 11:45:26                                          Desc Main
                                                                 Document      Page 93 of 184
 Debtor       Auric Solar, LLC                                                                        Case number (if known)
              Name

 3.461    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          John Mitcham                                                          Contingent
          2795 E. Falcon Way                                                    Unliquidated
          Sandy, UT 84093                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.462    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          John O'Keeffe                                                         Contingent
          6085 N Aspen Glen Way                                                 Unliquidated
          Garden City, ID 83714                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.463    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          John Walker                                                           Contingent
          4592 S. Glemere Way                                                   Unliquidated
          Meridian, ID 83642                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.464    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          John Weksler                                                          Contingent
          7613 West Coal Mine Place                                             Unliquidated
          Littleton, CO 80128                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.465    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          John Wells                                                            Contingent
          2809 Saris Cir.                                                       Unliquidated
          Salt Lake City, UT 84120                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.466    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Johnnie Richardson                                                    Contingent
          AAA Certified Solar                                                   Unliquidated
          2625 E. Craig Suite G                                                 Disputed
          North Las Vegas, NV 89030
                                                                             Basis for the claim:    Business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.467    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $400.00
          Johnny B Good Handyman Services                                       Contingent
          16512 E. Villanova Pl.                                                Unliquidated
          Aurora, CO 80013                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 70 of 134
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 20-22343                    Doc 2          Filed 04/17/20 Entered 04/17/20 11:45:26                                          Desc Main
                                                                 Document      Page 94 of 184
 Debtor       Auric Solar, LLC                                                                        Case number (if known)
              Name

 3.468    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Johnson & Holmes LLC                                                  Contingent
          605 Trini St.                                                         Unliquidated
          Kuna, ID 83634                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.469    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Jon Carver                                                            Contingent
          3714 S. 300 W.                                                        Unliquidated
          Logan, UT 84321                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.470    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Jon Southern                                                          Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:    Business debt
                                                                             Is the claim subject to offset?     No       Yes

 3.471    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Jonah Carrion                                                         Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:    Business debt
                                                                             Is the claim subject to offset?     No       Yes

 3.472    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Jonathan Marriott                                                     Contingent
          13369 S. 3400 W.                                                      Unliquidated
          Riverton, UT 84065                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.473    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Joseph Stevens                                                        Contingent
          3507 E. 3131 N.                                                       Unliquidated
          Kimberly, ID 83314                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.474    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Josh Arce                                                             Contingent
          8741 N Druid Ave.                                                     Unliquidated
          Portland, OR 97203                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 71 of 134
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 20-22343                    Doc 2          Filed 04/17/20 Entered 04/17/20 11:45:26                                          Desc Main
                                                                 Document      Page 95 of 184
 Debtor       Auric Solar, LLC                                                                        Case number (if known)
              Name

 3.475    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Josh Schow                                                            Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:    Business debt
                                                                             Is the claim subject to offset?     No       Yes

 3.476    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Josh Varney                                                           Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:    Business debt
                                                                             Is the claim subject to offset?     No       Yes

 3.477    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Josh Ziesel                                                           Contingent
          1608 N St. Andrews Dr.                                                Unliquidated
          Farmington, UT 84025                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.478    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Joshua Allred                                                         Contingent
          1241 East Darby Cir.                                                  Unliquidated
          Salt Lake City, UT 84117                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.479    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $1,590.00
          Journeyteam                                                           Contingent
          121 Election Rd #300                                                  Unliquidated
          Draper, UT 84020                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.480    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Juis Noel Mendez                                                      Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:    Business debt
                                                                             Is the claim subject to offset?     No       Yes

 3.481    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Justin Chapin                                                         Contingent
          4840 S. Sicily St.                                                    Unliquidated
          Aurora, CO 80015                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 72 of 134
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 20-22343                    Doc 2          Filed 04/17/20 Entered 04/17/20 11:45:26                                          Desc Main
                                                                 Document      Page 96 of 184
 Debtor       Auric Solar, LLC                                                                        Case number (if known)
              Name

 3.482    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Justin Foss                                                           Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:    Business debt
                                                                             Is the claim subject to offset?     No       Yes

 3.483    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Justin Gerze                                                          Contingent
          7779 S. De Gaule Cr.                                                  Unliquidated
          Aurora, CO 80016                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.484    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Justin Murphy                                                         Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:    Business debt
                                                                             Is the claim subject to offset?     No       Yes

 3.485    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Justin Stephens                                                       Contingent
          2863 S. Teddy Ave.                                                    Unliquidated
          Meridian, ID 83642                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.486    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Justin Welty                                                          Contingent
          2309 W Malad St.                                                      Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:    Business debt
                                                                             Is the claim subject to offset?     No       Yes

 3.487    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          JW Darger, Joseph Darger                                              Contingent
          13512 S. 7530 W. Rear                                                 Unliquidated
          Herriman, UT 84086                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.488    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          K.E. Harn Construction                                                Contingent
          2870 S.E. 75th Ave. Ste. #103                                         Unliquidated
          Hillsboro, OR 97123                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 73 of 134
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 20-22343                    Doc 2          Filed 04/17/20 Entered 04/17/20 11:45:26                                          Desc Main
                                                                 Document      Page 97 of 184
 Debtor       Auric Solar, LLC                                                                        Case number (if known)
              Name

 3.489    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Kasbah Industrial                                                     Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:    Business debt
                                                                             Is the claim subject to offset?     No       Yes

 3.490    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Kat Nesloney                                                          Contingent
          2536 W. State St                                                      Unliquidated
          Meridian, ID 83642                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.491    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Katheryn Packwood                                                     Contingent
          3227 Agate Ct.                                                        Unliquidated
          Boise, ID 83705                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.492    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Katie Burton                                                          Contingent
          3195 S. 2985 W.                                                       Unliquidated
          West Haven, UT 84401                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.493    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Keith Brown                                                           Contingent
          1957 N 2475 W.                                                        Unliquidated
          Clinton, UT 84015                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.494    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Keith Young                                                           Contingent
          2962 SE 21st Street                                                   Unliquidated
          Gresham, OR 97080                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.495    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Keller Moving & Construcion                                           Contingent
          11 Keller P1                                                          Unliquidated
          Boise, ID 83716                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 74 of 134
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 20-22343                    Doc 2          Filed 04/17/20 Entered 04/17/20 11:45:26                                          Desc Main
                                                                 Document      Page 98 of 184
 Debtor       Auric Solar, LLC                                                                        Case number (if known)
              Name

 3.496    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Kelly Branan                                                          Contingent
          12509 N Minots Ledge Dr.                                              Unliquidated
          American Fork, UT 84003                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.497    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Kelly Curtis                                                          Contingent
          11232 S. Frandsen Cir.                                                Unliquidated
          South Jordan, UT 84095                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.498    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Kelly Kirkham                                                         Contingent
          11726 Eagle Ridge Dr.                                                 Unliquidated
          Sandy, UT 84094                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.499    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Kendal Redmond                                                        Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:    Business debt
                                                                             Is the claim subject to offset?     No       Yes

 3.500    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Kenneth & Carol Robertson                                             Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:    Business debt
                                                                             Is the claim subject to offset?     No       Yes

 3.501    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Kent Contrucci                                                        Contingent
          18224 Southlake Cir.                                                  Unliquidated
          Caldwell, ID 83607                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.502    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Kevin Andrews                                                         Contingent
          11848 Vista Glen Ct.                                                  Unliquidated
          Sandy, UT 84092                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 75 of 134
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 20-22343                    Doc 2          Filed 04/17/20 Entered 04/17/20 11:45:26                                          Desc Main
                                                                 Document      Page 99 of 184
 Debtor       Auric Solar, LLC                                                                        Case number (if known)
              Name

 3.503    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Kevin Atkinson                                                        Contingent
          3615 Frontier Way                                                     Unliquidated
          Boise, ID 83713                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.504    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Kevin Atkinson                                                        Contingent
          3615 N Frontier Way                                                   Unliquidated
          Boise, ID 83713                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.505    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Kevin Aubry                                                           Contingent
          434 S. Coleman St.                                                    Unliquidated
          Tooele, UT 84074                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.506    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Kevin Grange                                                          Contingent
          1638 S. 160 E.                                                        Unliquidated
          Farmington, UT 84025                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.507    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Kevin Harkness                                                        Contingent
          2411 E Camino Way                                                     Unliquidated
          Salt Lake City, UT 84121                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.508    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $365.00
          Keystone Solutions                                                    Contingent
          189 N Highway 899 Ste. C-112                                          Unliquidated
          North Salt Lake, UT 84054                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.509    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $3,545.00
          Kilgore Contracting                                                   Contingent
          PO Box 869                                                            Unliquidated
          Magna, UT 84044                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 76 of 134
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 20-22343                    Doc 2          Filed 04/17/20 Entered 04/17/20 11:45:26                                          Desc Main
                                                                 Document      Page 100 of 184
 Debtor       Auric Solar, LLC                                                                        Case number (if known)
              Name

 3.510    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Kim & Alan Truesdale                                                  Contingent
          647 S. 1350 E.                                                        Unliquidated
          Tooele, UT 84074                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.511    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Kim Brown                                                             Contingent
          322 E. 100 N.                                                         Unliquidated
          Farmington, UT 84025                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.512    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Kim Gridley                                                           Contingent
          3946 W. 5820 S.                                                       Unliquidated
          Salt Lake City, UT 84129                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.513    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $476.77
          Kimball Electronics                                                   Contingent
          2233 South 300 East                                                   Unliquidated
          Salt Lake City, UT 84115                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.514    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Kip's Clean Cut                                                       Contingent
          3075 N Kimball St.                                                    Unliquidated
          Boise, ID 83704                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.515    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Kirk & Susan Romney                                                   Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:    Business debt
                                                                             Is the claim subject to offset?     No       Yes

 3.516    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          KKB Investments, LLC                                                  Contingent
          34 E Dorchester Dr.                                                   Unliquidated
          Salt Lake City, UT 84103                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 77 of 134
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 20-22343                    Doc 2          Filed 04/17/20 Entered 04/17/20 11:45:26                                          Desc Main
                                                                 Document      Page 101 of 184
 Debtor       Auric Solar, LLC                                                                        Case number (if known)
              Name

 3.517    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $4,994.52
          Klick Solar, LLC                                                      Contingent
          9250 E. Costilla Ave.                                                 Unliquidated
          Greenwood Village, CO 80112                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.518    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          KMD Design                                                            Contingent
          10153 S. Gold Nugget Cir.                                             Unliquidated
          South Jordan, UT 84095                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.519    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Kody Olsen                                                            Contingent
          6732 S. 2485 E.                                                       Unliquidated
          Salt Lake City, UT 84121                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.520    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Kofford Crane                                                         Contingent
          2075 S. Sir Monty Dr.                                                 Unliquidated
          Saint George, UT 84770                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.521    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Kolton Peterson                                                       Contingent
          1400 Spring Lake Rd                                                   Unliquidated
          Klamath Falls, OR 97603                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.522    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Konica Minolta Business Solutions                                     Contingent
          Dept. CH 19188                                                        Unliquidated
          Palatine, IL 60055-9188                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.523    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Krain HSA                                                             Contingent
          2525 Lake Park Blvd                                                   Unliquidated
          Salt Lake City, UT 84120                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 78 of 134
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 20-22343                    Doc 2          Filed 04/17/20 Entered 04/17/20 11:45:26                                          Desc Main
                                                                 Document      Page 102 of 184
 Debtor       Auric Solar, LLC                                                                        Case number (if known)
              Name

 3.524    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Krannich Solar                                                        Contingent
          3801 Ocean Ranch Blvd. Ste. 103                                       Unliquidated
          Oceanside, CA 92056                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.525    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Kris Dockstader                                                       Contingent
          2575 E. 3210 S.                                                       Unliquidated
          Salt Lake City, UT 84109                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.526    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Kristi Holt                                                           Contingent
          2228 E Farm Brooke Way                                                Unliquidated
          Sandy, UT 84093                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.527    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Krystal Kilburn                                                       Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:    Business debt
                                                                             Is the claim subject to offset?     No       Yes

 3.528    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Kurt & Kristine Hegmann                                               Contingent
          25000 Glenmare Street                                                 Unliquidated
          Salt Lake City, UT 84106                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.529    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Kurt Kamerath                                                         Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:    Business debt
                                                                             Is the claim subject to offset?     No       Yes

 3.530    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Kyle Black                                                            Contingent
          184 W, Paradise Ct.                                                   Unliquidated
          Saratoga Springs, UT 84045                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 79 of 134
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 20-22343                    Doc 2          Filed 04/17/20 Entered 04/17/20 11:45:26                                          Desc Main
                                                                 Document      Page 103 of 184
 Debtor       Auric Solar, LLC                                                                        Case number (if known)
              Name

 3.531    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Kyle Enzler                                                           Contingent
          3001 N Meridian Rd                                                    Unliquidated
          Meridian, ID 83646                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.532    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Kyle Parks                                                            Contingent
          3558 W. 1450 N.                                                       Unliquidated
          Clearfield, UT 84015                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.533    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                Unknown
          L & L Exhibition Management Inc.                                      Contingent
          7809 Southtown Center #200                                            Unliquidated
          Minneapolis, MN 55431                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.534    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          LabCorp                                                               Contingent
          PO Box 12140                                                          Unliquidated
          Burlington, NC 27216-2140                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.535    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          LaFever Roofing, Inc.                                                 Contingent
          PO Box 127                                                            Unliquidated
          Meridian, ID 83680                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.536    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Landen Ferwerda                                                       Contingent
          S. Cherokee Dr.                                                       Unliquidated
          Pleasant Grove, UT 84062                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.537    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $1,941.35
          Larkin HVAC of Utah                                                   Contingent
          2344 South Redwood Rd.                                                Unliquidated
          Salt Lake City, UT 84119                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 80 of 134
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 20-22343                    Doc 2          Filed 04/17/20 Entered 04/17/20 11:45:26                                          Desc Main
                                                                 Document      Page 104 of 184
 Debtor       Auric Solar, LLC                                                                        Case number (if known)
              Name

 3.538    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Latty H. Miller Sports & Entertainment                                Contingent
          Utah Jazz                                                             Unliquidated
          1420 S 500 W                                                          Disputed
          Salt Lake City, UT 84115
                                                                             Basis for the claim:    Business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.539    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Laura Adams                                                           Contingent
          575 W. Mesa Grande Lane                                               Unliquidated
          Boise, ID 83702                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.540    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Lauren Anderson                                                       Contingent
          497 Marteeson Ave.                                                    Unliquidated
          Kuna, ID 83634                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.541    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $4,408.66
          LC Solar                                                              Contingent
          3090 S. Jamaica Ct. Ste. 112                                          Unliquidated
          Aurora, CO 80014                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.542    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          LC Solar                                                              Contingent
          3090 S. Jamacia Ct. Ste. 112                                          Unliquidated
          Aurora, CO 80014                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.543    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $1,200.00
          Lead Forensics                                                        Contingent
          2970 Clairmont Rd. NE Suite 450                                       Unliquidated
          Atlanta, GA 30329                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.544    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Leadapalooza                                                          Contingent
          12485 E. 83rd Way                                                     Unliquidated
          Arvada, CO 80005                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 81 of 134
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 20-22343                    Doc 2          Filed 04/17/20 Entered 04/17/20 11:45:26                                          Desc Main
                                                                 Document      Page 105 of 184
 Debtor       Auric Solar, LLC                                                                        Case number (if known)
              Name

 3.545    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Leadvision                                                            Contingent
          121 West Trade St. Ste 2100                                           Unliquidated
          Charlotte, NC 28202                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.546    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Leavitt Handyservice                                                  Contingent
          Michael Leavitt                                                       Unliquidated
          1919 S. Chestnut St.                                                  Disputed
          Nampa, ID 83686
                                                                             Basis for the claim:    Business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.547    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Legacy Labratorie Services                                            Contingent
          PO Box 5337                                                           Unliquidated
          Portland, OR 97228-5337                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.548    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $2,697.85
          Legendary Engravings                                                  Contingent
          PO Box 621                                                            Unliquidated
          Midvale, UT 84047                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.549    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Lehi Block                                                            Contingent
          2303 North 1200                                                       Unliquidated
          Lehi, UT 84043                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.550    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Leigh Gibson                                                          Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:    Business debt
                                                                             Is the claim subject to offset?     No       Yes

 3.551    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Lela Cramer                                                           Contingent
          819 South Hayes Ave.                                                  Unliquidated
          Emmett, ID 83617                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 82 of 134
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 20-22343                    Doc 2          Filed 04/17/20 Entered 04/17/20 11:45:26                                          Desc Main
                                                                 Document      Page 106 of 184
 Debtor       Auric Solar, LLC                                                                        Case number (if known)
              Name

 3.552    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Leland Johnson                                                        Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:    Business debt
                                                                             Is the claim subject to offset?     No       Yes

 3.553    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Leonard Gallus                                                        Contingent
          10804 W. Spring River St.                                             Unliquidated
          Boise, ID 83709                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.554    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Leonord Law Group, LLC                                                Contingent
          1 SW Columbia Ste, 1010                                               Unliquidated
          Portland, OR 97258                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.555    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $100.00
          Lerma Roofing LLC                                                     Contingent
          385 N. 200 E.                                                         Unliquidated
          Orem, UT 84057                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.556    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          LeRoy Ryan                                                            Contingent
          2800 W. 4135 S.                                                       Unliquidated
          West Valley City, UT 84119                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.557    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Lesleigh Box                                                          Contingent
          900 W. Wyndermere                                                     Unliquidated
          Boise, ID 83702                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.558    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Lever                                                                 Contingent
          989 Market Street #500                                                Unliquidated
          San Francisco, CA 94103                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 83 of 134
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 20-22343                    Doc 2          Filed 04/17/20 Entered 04/17/20 11:45:26                                          Desc Main
                                                                 Document      Page 107 of 184
 Debtor       Auric Solar, LLC                                                                        Case number (if known)
              Name

 3.559    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Levon Webb                                                            Contingent
          1435 Nova Lane                                                        Unliquidated
          Meridian, ID 83642                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.560    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          License Platte Toll                                                   Contingent
          E-470 Public Highway Authority                                        Unliquidated
          PO Box 5470                                                           Disputed
          Denver, CO 80217-5470
                                                                             Basis for the claim:    Business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.561    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Linda & Kevin Kelly                                                   Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:    Business debt
                                                                             Is the claim subject to offset?     No       Yes

 3.562    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Lindsay Meloy                                                         Contingent
          1507 E. Wright Street                                                 Unliquidated
          Boise, ID 83706                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.563    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Lisa & Clint Thompson                                                 Contingent
          1034 Adelburg Dr.                                                     Unliquidated
          North Salt Lake, UT 84054                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.564    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Lisa Aiono                                                            Contingent
          5546 S Impressions Dr                                                 Unliquidated
          Salt Lake City, UT 84118                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.565    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Live Loud LLC                                                         Contingent
          8279 S. Lance St. #13                                                 Unliquidated
          Midvale, UT 84047                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 84 of 134
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 20-22343                    Doc 2          Filed 04/17/20 Entered 04/17/20 11:45:26                                          Desc Main
                                                                 Document      Page 108 of 184
 Debtor       Auric Solar, LLC                                                                        Case number (if known)
              Name

 3.566    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $1,069.51
          Living Creations, Inc                                                 Contingent
          2163 East Lambourne Ave                                               Unliquidated
          Salt Lake City, UT 84109                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.567    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Lo's Contracting, Inc                                                 Contingent
          4110 NE 122nd Ste. 125                                                Unliquidated
          Portland, OR 97230                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.568    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $2,325.00
          Lo's Contracting, Inc.                                                Contingent
          4110 NE 122nd, Suite 125                                              Unliquidated
          Portland, OR 97230                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.569    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $643.03
          LOA Builders Supply                                                   Contingent
          138 N. Main                                                           Unliquidated
          Loa, UT 84747                                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.570    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          LogiGate                                                              Contingent
          320 W Ohio St FL5                                                     Unliquidated
          Chicago, IL 60654                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.571    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Louis Gravel                                                          Contingent
          5605 N. Kercliffe Ct.                                                 Unliquidated
          Boise, ID 83704                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.572    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Lowes                                                                 Contingent
          1000 Lowe's Boulevard                                                 Unliquidated
          Mooresville, NC 28117                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 85 of 134
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 20-22343                    Doc 2          Filed 04/17/20 Entered 04/17/20 11:45:26                                          Desc Main
                                                                 Document      Page 109 of 184
 Debtor       Auric Solar, LLC                                                                        Case number (if known)
              Name

 3.573    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          LTA Agency, Ltd                                                       Contingent
          San Stefano Street 22                                                 Unliquidated
          Bulgaria BG 200826409                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.574    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Lucas Mass                                                            Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:    Business debt
                                                                             Is the claim subject to offset?     No       Yes

 3.575    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Magnus Racing                                                         Contingent
          4700 Highland Dr. Ste. B                                              Unliquidated
          Salt Lake City, UT 84117                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.576    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Makenna Cordingley                                                    Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:    Business debt
                                                                             Is the claim subject to offset?     No       Yes

 3.577    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Malheur County                                                        Contingent
          251 “B” St. West                                                      Unliquidated
          Vale, OR 97918                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.578    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Mallory Safety & Supply                                               Contingent
          PO Box 2068                                                           Unliquidated
          Longview, WA 98632                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.579    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $4,635.26
          Mallory Safety and Supply                                             Contingent
          PO Box 2068                                                           Unliquidated
          Longview, WA 98632                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 86 of 134
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 20-22343                    Doc 2          Filed 04/17/20 Entered 04/17/20 11:45:26                                          Desc Main
                                                                 Document      Page 110 of 184
 Debtor       Auric Solar, LLC                                                                        Case number (if known)
              Name

 3.580    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Marcos Barboza Cleaning Services                                      Contingent
          121 W. Sun Village Dr.                                                Unliquidated
          Orem, UT 84057                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.581    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Mark Breamer                                                          Contingent
          12136 Sunflower Street                                                Unliquidated
          Broomfield, CO 80020                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.582    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Market Place Events                                                   Contingent
          6955 Union Park Center Suite 320                                      Unliquidated
          Midvale, UT 84047                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.583    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Master Excavation                                                     Contingent
          PO Box 251                                                            Unliquidated
          Meridian, ID 83680                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.584    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Matt Tuscher                                                          Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:    Business debt
                                                                             Is the claim subject to offset?     No       Yes

 3.585    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Max Connect Marketplace                                               Contingent
          13702 S. 200 W. Suite B1                                              Unliquidated
          Draper, UT 84020                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.586    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          McKay, Burton & Thurman                                               Contingent
          15 West South Temple, Suite 1000                                      Unliquidated
          Salt Lake City, UT 84101                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 87 of 134
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 20-22343                    Doc 2          Filed 04/17/20 Entered 04/17/20 11:45:26                                          Desc Main
                                                                 Document      Page 111 of 184
 Debtor       Auric Solar, LLC                                                                        Case number (if known)
              Name

 3.587    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          MD Treework                                                           Contingent
          Matthew Pruitt                                                        Unliquidated
          6610 Melissa Ave                                                      Disputed
          Nampa, ID 83686
                                                                             Basis for the claim:    Business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.588    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Mercedes Benz of Littleton                                            Contingent
          8070 S Broadway                                                       Unliquidated
          Littleton, CO 80122                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.589    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $6,303.10
          Metro Business Flex 8 LLC                                             Contingent
          PO Box 1600                                                           Unliquidated
          Park City, UT 84060-1600                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.590    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Metro Business Flex 8LLC                                              Contingent
          PO Box 1600                                                           Unliquidated
          Park City, UT 84060-1600                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.591    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $13,072.50
          Metroprops, LLC                                                       Contingent
          c/o Cushman & Wakefield                                               Unliquidated
          PO Box 413139                                                         Disputed
          Salt Lake City, UT 84141
                                                                             Basis for the claim:    Business debt
          Date(s) debt was incurred
          Last 4 digits of account number       7101                         Is the claim subject to offset?     No       Yes


 3.592    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Michael Sadowski                                                      Contingent
          24 S. 500 E #401                                                      Unliquidated
          Salt Lake City, UT 84102                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.593    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Michale & Sarah Stemper                                               Contingent
          11621 Kuna Rd                                                         Unliquidated
          Kuna, ID 83634                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 88 of 134
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 20-22343                    Doc 2          Filed 04/17/20 Entered 04/17/20 11:45:26                                          Desc Main
                                                                 Document      Page 112 of 184
 Debtor       Auric Solar, LLC                                                                        Case number (if known)
              Name

 3.594    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Mike Hubbard                                                          Contingent
          1773 S. 600 E.                                                        Unliquidated
          Salt Lake City, UT 84105                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.595    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Mike Nielson                                                          Contingent
          3925 Sktview Cir.                                                     Unliquidated
          Salt Lake City, UT 84124                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.596    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Mile High Contracting, Inc.                                           Contingent
          5568 S. 300 W.                                                        Unliquidated
          West Murray, UT 84107                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.597    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Milton Johns                                                          Contingent
          2436 Haw Creek Blvd.                                                  Unliquidated
          Emmett, ID 83617                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.598    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Mitchell Hampton                                                      Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:    Business debt
                                                                             Is the claim subject to offset?     No       Yes

 3.599    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Mitchell Instrument                                                   Contingent
          2875 Scott St Suite 101                                               Unliquidated
          Vista, CA 92081                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.600    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $163.55
          Mobile Mini Storage Solutions                                         Contingent
          PO Box 7144                                                           Unliquidated
          Pasadena, CA 91109-7144                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number       9410
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 89 of 134
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 20-22343                    Doc 2          Filed 04/17/20 Entered 04/17/20 11:45:26                                          Desc Main
                                                                 Document      Page 113 of 184
 Debtor       Auric Solar, LLC                                                                        Case number (if known)
              Name

 3.601    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $950.00
          Moreton & Company                                                     Contingent
          PO Box 58139                                                          Unliquidated
          Salt Lake City, UT 84158                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.602    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Morris, Bower & Haws PLLC                                             Contingent
          12550 W. Explorer Dr. Ste. 100                                        Unliquidated
          Boise, ID 83713                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.603    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Moss Busters                                                          Contingent
          10744 SE Hwy 212                                                      Unliquidated
          Clackamas, OR 97015                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.604    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $417.61
          Mountain States Fence Co. Inc.                                        Contingent
          3737 S. 500 W.                                                        Unliquidated
          Salt Lake City, UT 84115                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.605    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Mountain View Plumbing                                                Contingent
          PO Box 2389                                                           Unliquidated
          Eagle, ID 83616                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.606    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Mr. Breaker Co                                                        Contingent
          3423 W 1st Ave                                                        Unliquidated
          Denver, CO 80219                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.607    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Murali Tirumala                                                       Contingent
          16740 NW Sandelie Ct.                                                 Unliquidated
          Beaverton, OR 97006                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 90 of 134
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 20-22343                    Doc 2          Filed 04/17/20 Entered 04/17/20 11:45:26                                          Desc Main
                                                                 Document      Page 114 of 184
 Debtor       Auric Solar, LLC                                                                        Case number (if known)
              Name

 3.608    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Murray City Corporation Utility Billing                               Contingent
          PO Box 57919                                                          Unliquidated
          Murray, UT 84107                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.609    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          My Solar Advisor                                                      Contingent
          JF LLC                                                                Unliquidated
          514 Americas Way                                                      Disputed
          Box Elder, SD 57719
                                                                             Basis for the claim:    Business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.610    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $4,662.00
          Natural Light Energy Systems                                          Contingent
          10821 N 23re Ave.                                                     Unliquidated
          Phoenix, AZ 85029                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.611    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Natural Light Energy Systems                                          Contingent
          10821 N 23rd Ave.                                                     Unliquidated
          Phoenix, AZ 85029                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.612    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $77,917.05
          Navigator Business Solutions                                          Contingent
          Attn: Contract Processing                                             Unliquidated
          170 South Main                                                        Disputed
          Pleasant Grove, UT 84026
                                                                             Basis for the claim:    Business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.613    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Navigator Business Solutions                                          Contingent
          Attn: Contract Processing                                             Unliquidated
          170 S. Main Street                                                    Disputed
          Pleasant Grove, UT 84062
                                                                             Basis for the claim:    Business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.614    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Nearmap                                                               Contingent
          10897 South River Front Pkwy Ste. 150                                 Unliquidated
          South Jordan, UT 84095                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 91 of 134
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 20-22343                    Doc 2          Filed 04/17/20 Entered 04/17/20 11:45:26                                          Desc Main
                                                                 Document      Page 115 of 184
 Debtor       Auric Solar, LLC                                                                        Case number (if known)
              Name

 3.615    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $5,476.48
          Nextiva Inc.                                                          Contingent
          PO Box 207330                                                         Unliquidated
          Dallas, TX 75320-7330                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.616    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Nextiva Inc.                                                          Contingent
          PO Box 207330                                                         Unliquidated
          Dallas, TX 75320-7330                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.617    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Nic Evans                                                             Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:    Business debt
                                                                             Is the claim subject to offset?     No       Yes

 3.618    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Nick Cummings                                                         Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:    Business debt
                                                                             Is the claim subject to offset?     No       Yes

 3.619    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Nick Gingras                                                          Contingent
          605 W. Life Dr.                                                       Unliquidated
          Riverton, UT 84065                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.620    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Nick Rimando                                                          Contingent
          4597 Berkley Street                                                   Unliquidated
          Montclair, CA 91763                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.621    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Nikole Bishop                                                         Contingent
          4346 W. Lander Way                                                    Unliquidated
          Kearns, UT 84118                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 92 of 134
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 20-22343                    Doc 2          Filed 04/17/20 Entered 04/17/20 11:45:26                                          Desc Main
                                                                 Document      Page 116 of 184
 Debtor       Auric Solar, LLC                                                                        Case number (if known)
              Name

 3.622    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $640.00
          Noorda                                                                Contingent
          PO Box 27916                                                          Unliquidated
          Salt Lake City, UT 84127                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.623    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          North Idaho Exteriors                                                 Contingent
          PO Box 52335                                                          Unliquidated
          Idaho Falls, ID 83405                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.624    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Northern Nevada Comercial Property, LLC                               Contingent
          c/o Commercial Project Management                                     Unliquidated
          3545 Airway Dr. Suite 11                                              Disputed
          Reno, NV 89511
                                                                             Basis for the claim:    Business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.625    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $7,305.83
          Northern Nevada Commercial Property, LLC                              Contingent
          c/o Commercial Property Management                                    Unliquidated
          3545 Airway Dr. Suite                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.626    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Nuance Energy                                                         Contingent
          Bay Business Credit                                                   Unliquidated
          PO Box 4217                                                           Disputed
          Walnut Creek, CA 94596
                                                                             Basis for the claim:    Business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.627    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $258.01
          NW Natural                                                            Contingent
          PO Box 6017                                                           Unliquidated
          Portland, OR 97228-6017                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number       5647
                                                                             Is the claim subject to offset?     No       Yes

 3.628    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Oldcastle Infrastructure                                              Contingent
          801 W. 12th Street                                                    Unliquidated
          Ogden, UT 84404                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 93 of 134
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 20-22343                    Doc 2          Filed 04/17/20 Entered 04/17/20 11:45:26                                          Desc Main
                                                                 Document      Page 117 of 184
 Debtor       Auric Solar, LLC                                                                        Case number (if known)
              Name

 3.629    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $5,065.45
          Omni Electric & Design                                                Contingent
          PO Box 365                                                            Unliquidated
          Rush Valley, UT 84069                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.630    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          On Electric, LLC                                                      Contingent
          9720 SW Hillman Court, Ste 815                                        Unliquidated
          Wilsonville, OR 97070                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.631    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          On Site Storage                                                       Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:    Business debt
                                                                             Is the claim subject to offset?     No       Yes

 3.632    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $6,068.68
          One Source Supply                                                     Contingent
          6275 S. 1300 W.                                                       Unliquidated
          Salt Lake City, UT 84123                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.633    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Onsite Interiors                                                      Contingent
          15441 SW Foster Ln #241                                               Unliquidated
          Beaverton, OR 97007                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.634    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Oregon Department of Revenue                                          Contingent
          PO Box 14790                                                          Unliquidated
          Salem, OR 97309-0470                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.635    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $1,994.00
          Oregon Native Drilling Co                                             Contingent
          PO Box 1166                                                           Unliquidated
          Newberg, OR 97132                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 94 of 134
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 20-22343                    Doc 2          Filed 04/17/20 Entered 04/17/20 11:45:26                                          Desc Main
                                                                 Document      Page 118 of 184
 Debtor       Auric Solar, LLC                                                                        Case number (if known)
              Name

 3.636    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Oregon Native Drilling Co.                                            Contingent
          PO Box 1166                                                           Unliquidated
          Newberg, OR 97132                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.637    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Oregon Solar Energy Industries Assoc.                                 Contingent
          PO Box 14927                                                          Unliquidated
          Portland, OR 97293-0927                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.638    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $500.00
          Oregon Tech Foundation Inc.                                           Contingent
          3201 Campus Dr.                                                       Unliquidated
          Klamath Falls, OR 97601                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.639    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $7,950.00
          Orezona Building and Roofing Co.                                      Contingent
          1645 9th Ave. SE #323                                                 Unliquidated
          Albany, OR 97322                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.640    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Parking Solutions                                                     Contingent
          Justin Bird                                                           Unliquidated
          1282 W. Greaswood Dr.                                                 Disputed
          South Jordan, UT 84095
                                                                             Basis for the claim:    Business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.641    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Pascual Aguirre                                                       Contingent
          3538 Meadow Creek Court                                               Unliquidated
          Littleton, CO 80126                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.642    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Pat Blater                                                            Contingent
          2225 Aries Dr.                                                        Unliquidated
          Nampa, ID 83651                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 95 of 134
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 20-22343                    Doc 2          Filed 04/17/20 Entered 04/17/20 11:45:26                                          Desc Main
                                                                 Document      Page 119 of 184
 Debtor       Auric Solar, LLC                                                                        Case number (if known)
              Name

 3.643    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Patrick McGaffin                                                      Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.644    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Patrick Oogjen                                                        Contingent
          10381 Pheasant Lane                                                   Unliquidated
          Nampa, ID 83686                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.645    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Paul Rodrian                                                          Contingent
          940 Longbow                                                           Unliquidated
          Larkspur, CO 80118                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.646    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Paul Strange                                                          Contingent
          20290 Doewood Dr.                                                     Unliquidated
          Monument, CO 80132                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.647    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Payline                                                               Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:    Business debt
                                                                             Is the claim subject to offset?     No       Yes

 3.648    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Paylocity                                                             Contingent
          2775 W. Navigator Drive                                               Unliquidated
          Meridian, ID 83642                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.649    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          PayPal                                                                Contingent
          2211 N 1st St                                                         Unliquidated
          San Jose, CA 95131                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 96 of 134
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 20-22343                    Doc 2          Filed 04/17/20 Entered 04/17/20 11:45:26                                          Desc Main
                                                                 Document      Page 120 of 184
 Debtor       Auric Solar, LLC                                                                        Case number (if known)
              Name

 3.650    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Peder Kopperud                                                        Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:    Business debt
                                                                             Is the claim subject to offset?     No       Yes

 3.651    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          PEG Line Extensions                                                   Contingent
          PO Box 3340                                                           Unliquidated
          Portland, OR 97208                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.652    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $65,415.13
          People Ready                                                          Contingent
          PO Box 31001-0257                                                     Unliquidated
          Pasadena, CA 91110-0257                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number       4219
                                                                             Is the claim subject to offset?     No       Yes

 3.653    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          People Ready                                                          Contingent
          PO Box 31001-0257                                                     Unliquidated
          Pasadena, CA 91110-0257                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.654    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Peregrine Sports, LLC                                                 Contingent
          d.b.a. Portland Timbers                                               Unliquidated
          1844 SW Morrison St.                                                  Disputed
          Portland, OR 97205
                                                                             Basis for the claim:    Business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.655    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Perfect Earth Landscaping & Design                                    Contingent
          PO Box 1611                                                           Unliquidated
          Meridian, ID 83680                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.656    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $15,000.00
          Petrous                                                               Contingent
          380 N 200 W. Ste. 200                                                 Unliquidated
          Bountiful, UT 84010                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 97 of 134
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 20-22343                    Doc 2          Filed 04/17/20 Entered 04/17/20 11:45:26                                          Desc Main
                                                                 Document      Page 121 of 184
 Debtor       Auric Solar, LLC                                                                        Case number (if known)
              Name

 3.657    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Phoenix Clean Energy                                                  Contingent
          6545 W. 44th Ave. Unit #4                                             Unliquidated
          Wheat Ridge, CO 80033                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.658    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Pinnacle Performance, Inc                                             Contingent
          DALCO Heating & Air Conditioning                                      Unliquidated
          4610 S. Ulster St. Suite 150                                          Disputed
          Denver, CO 80237
                                                                             Basis for the claim:    Business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.659    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $3,250.00
          Pipe Dreams Plumbing                                                  Contingent
          297 North 750 East                                                    Unliquidated
          Kaysville, UT 84037                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.660    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Pipe Dreams Pluming                                                   Contingent
          297 N 750 E                                                           Unliquidated
          Kaysville, UT 84037                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.661    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Platt Electrical                                                      Contingent
          PO Box 418759                                                         Unliquidated
          Boston, MA 02241-8759                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.662    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $872.50
          PLS Inc./ Pearl Certification                                         Contingent
          487 Main Street Ste. #164                                             Unliquidated
          Mount Kisco, NY 10549                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.663    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Plumbline Services                                                    Contingent
          7000 S. Potomac St.                                                   Unliquidated
          Englewood, CO 80112-4122                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 98 of 134
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 20-22343                    Doc 2          Filed 04/17/20 Entered 04/17/20 11:45:26                                          Desc Main
                                                                 Document      Page 122 of 184
 Debtor       Auric Solar, LLC                                                                        Case number (if known)
              Name

 3.664    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $1,737.48
          Podium                                                                Contingent
          1650 W. Digital Drive                                                 Unliquidated
          Lehi, UT 84043                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number       8800
                                                                             Is the claim subject to offset?     No       Yes

 3.665    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Portland General Electric                                             Contingent
          121 SW Salmon St.                                                     Unliquidated
          Fairview, OR 97024                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.666    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $100.00
          Portland State University                                             Contingent
          Conference & Event Services                                           Unliquidated
          PO Box 751                                                            Disputed
          Portland, OR 97207
                                                                             Basis for the claim:    Business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.667    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Precision Power Inc.                                                  Contingent
          PO Box 28                                                             Unliquidated
          Kaysville, UT 84037                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.668    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Premier Heating & Air                                                 Contingent
          2 BT LLC                                                              Unliquidated
          1695 W. Sheri Lane                                                    Disputed
          Littleton, CO 80120
                                                                             Basis for the claim:    Business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.669    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Premier Pacific Roofing , Inc.                                        Contingent
          11220 SE Fuller Road                                                  Unliquidated
          Portland, OR 97222                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.670    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $881.96
          Premium Auto Glass                                                    Contingent
          6779 Wadsworth Blvd.                                                  Unliquidated
          Arvada, CO 80003                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 99 of 134
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 20-22343                    Doc 2          Filed 04/17/20 Entered 04/17/20 11:45:26                                          Desc Main
                                                                 Document      Page 123 of 184
 Debtor       Auric Solar, LLC                                                                        Case number (if known)
              Name

 3.671    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Presidio                                                              Contingent
          PO Box 8221669                                                        Unliquidated
          Philadelphia, PA 19182-2169                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.672    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Preston Barlow                                                        Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.673    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          ProCharge                                                             Contingent
          7800 Congress Ave, Suite 108                                          Unliquidated
          Boca Raton, FL 33487                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.674    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $657.96
          Proform Printing Services                                             Contingent
          155 W 2850 South                                                      Unliquidated
          Salt Lake City, UT 84115                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.675    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Proshield Services LLC                                                Contingent
          13413 N 4th Ave                                                       Unliquidated
          Arimo, ID 83214                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.676    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $3,644.85
          Pure Water Partners                                                   Contingent
          Dept. CH 19648                                                        Unliquidated
          Palatine, IL 60055-9648                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number       Various
                                                                             Is the claim subject to offset?     No       Yes

 3.677    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $1,528.09
          Pure Water Partners                                                   Contingent
          PO Box 3069                                                           Unliquidated
          Burlington, MA 01888-1969                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number       6162
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 100 of 134
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 20-22343                    Doc 2          Filed 04/17/20 Entered 04/17/20 11:45:26                                          Desc Main
                                                                 Document      Page 124 of 184
 Debtor       Auric Solar, LLC                                                                        Case number (if known)
              Name

 3.678    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Pure Water Solutions of America                                       Contingent
          3208 South State St.                                                  Unliquidated
          Salt Lake City, UT 84115                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.679    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          PZSE Structural Engineers                                             Contingent
          1478 Stone Point Dr. Ste. 109                                         Unliquidated
          Roseville, CA 95661                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.680    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $1,250.76
          QED                                                                   Contingent
          1661 W. 3rd Ave.                                                      Unliquidated
          Denver, CO 80223                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.681    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Quality Pace Roofing                                                  Contingent
          615 W. 2600 S.                                                        Unliquidated
          Nibley, UT 84321                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.682    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Quality Tile Roofing                                                  Contingent
          2711 S. Curtis Rd.                                                    Unliquidated
          Boise, ID 83705                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.683    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Rain D'Angelo                                                         Contingent
          23819 E Calbe Pl                                                      Unliquidated
          Aurora, CO 80016                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.684    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Raken Inc.                                                            Contingent
          5600 Avenida Encinas Ste. 140E                                        Unliquidated
          Carlsbad, CA 92008                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 101 of 134
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 20-22343                    Doc 2          Filed 04/17/20 Entered 04/17/20 11:45:26                                          Desc Main
                                                                 Document      Page 125 of 184
 Debtor       Auric Solar, LLC                                                                        Case number (if known)
              Name

 3.685    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Rapid Lube                                                            Contingent
          2330 S Redwood Rd                                                     Unliquidated
          Salt Lake City, UT 84119                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.686    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $8,127.80
          RBI Solar                                                             Contingent
          5513 Vine Street                                                      Unliquidated
          Cincinnati, OH 45217                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.687    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $138,722.53
          REC Americas, LLC                                                     Contingent
          1820 Gateway Drive Ste. 170                                           Unliquidated
          San Mateo, CA 94404                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.688    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                Unknown
          Republic Services #455                                                Contingent
          PO Box 78829                                                          Unliquidated
          Phoenix, AZ 85062-8829                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number       8421
                                                                             Is the claim subject to offset?     No       Yes

 3.689    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $7,696.13
          Rexel USA                                                             Contingent
          PO Box 743448                                                         Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number       5943                         Basis for the claim:    Business debt
                                                                             Is the claim subject to offset?     No       Yes

 3.690    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $28,353.10
          Rhino Construction Inc.                                               Contingent
          PO Box 8                                                              Unliquidated
          Draper, UT 84020                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.691    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $3,000.00
          Rick Kader                                                            Contingent
          3506 W Eden                                                           Unliquidated
          South Jordan, UT 84095                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 102 of 134
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 20-22343                    Doc 2          Filed 04/17/20 Entered 04/17/20 11:45:26                                          Desc Main
                                                                 Document      Page 126 of 184
 Debtor       Auric Solar, LLC                                                                        Case number (if known)
              Name

 3.692    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Rick's Custom Fencing & Decking                                       Contingent
          4543 SE TV Highway                                                    Unliquidated
          Hillsboro, OR 97123                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.693    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Ridge Line Roofing, LLC                                               Contingent
          PO Box 2163                                                           Unliquidated
          Twin Falls, ID 83303                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.694    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Right Side Locating LLC                                               Contingent
          6044 S. 5800 W.                                                       Unliquidated
          Salt Lake City, UT 84118                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.695    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Riverton City                                                         Contingent
          12830 S Redwood Road                                                  Unliquidated
          Riverton, UT 84065                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.696    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Rob Smith                                                             Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.697    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $7,689.80
          Robert Albrecht                                                       Contingent
          d.b.a. One Source Supply                                              Unliquidated
          6275 South 1300 West                                                  Disputed
          Taylorsville, UT 84123
                                                                             Basis for the claim:    Business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.698    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Robert Wilson                                                         Contingent
          7421 E. Victory Rd.                                                   Unliquidated
          Nampa, ID 83687                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 103 of 134
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 20-22343                    Doc 2          Filed 04/17/20 Entered 04/17/20 11:45:26                                          Desc Main
                                                                 Document      Page 127 of 184
 Debtor       Auric Solar, LLC                                                                        Case number (if known)
              Name

 3.699    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $11,280.00
          Robertson Electric                                                    Contingent
          2256 W 700 S                                                          Unliquidated
          Springville, UT 84663                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.700    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Robin Frickey                                                         Contingent
          99 Riverview St.                                                      Unliquidated
          Eagle, ID 83616                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.701    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $1,040.00
          Rocky Mountain Insulation Corp.                                       Contingent
          2875 S. Raritan St.                                                   Unliquidated
          Englewood, CO 80110                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.702    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $3,970.53
          Rocky Mountain Power                                                  Contingent
          PO Box 26000                                                          Unliquidated
          Portland, OR 97256                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.703    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Roof Depot.                                                           Contingent
          2371 3600 W                                                           Unliquidated
          Salt Lake City, UT 84119                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.704    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Roofer Supply                                                         Contingent
          3359 S. 500 W.                                                        Unliquidated
          Salt Lake City, UT 84115                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.705    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $537.50
          Roofs By Reese                                                        Contingent
          Brandon Reese                                                         Unliquidated
          434 E. 1700 S.                                                        Disputed
          Salt Lake City, UT 84115
                                                                             Basis for the claim:    Business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 104 of 134
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 20-22343                    Doc 2          Filed 04/17/20 Entered 04/17/20 11:45:26                                          Desc Main
                                                                 Document      Page 128 of 184
 Debtor       Auric Solar, LLC                                                                        Case number (if known)
              Name

 3.706    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          RRRoof Solutions , LLC                                                Contingent
          Ernie Guerra                                                          Unliquidated
          2805 Rose Hill St.                                                    Disputed
          Boise, ID 83705
                                                                             Basis for the claim:    Business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.707    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $1,365.24
          Rudd & Company                                                        Contingent
          PO Box 1895                                                           Unliquidated
          Idaho Falls, ID 83403-1895                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number       7142
                                                                             Is the claim subject to offset?     No       Yes

 3.708    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $400.00
          Rush Locates, LLC                                                     Contingent
          John Andrews                                                          Unliquidated
          10007 SE Long Street                                                  Disputed
          Portland, OR 97266
                                                                             Basis for the claim:    Business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.709    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Russ Gunther                                                          Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.710    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $305,981.22
          Russell Pacific                                                       Contingent
          305 Delta Vina Ave.                                                   Unliquidated
          Monterey, CA 93940                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number       5613
                                                                             Is the claim subject to offset?     No       Yes

 3.711    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Ryan Kozol                                                            Contingent
          7618 Vista Circle                                                     Unliquidated
          Park City, UT 84098                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.712    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          SAC Mechanical                                                        Contingent
          PO Box 1492                                                           Unliquidated
          105 S. Sunset Street Unit A                                           Disputed
          Longmont, CO 80501
                                                                             Basis for the claim:    Business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 105 of 134
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 20-22343                    Doc 2          Filed 04/17/20 Entered 04/17/20 11:45:26                                          Desc Main
                                                                 Document      Page 129 of 184
 Debtor       Auric Solar, LLC                                                                        Case number (if known)
              Name

 3.713    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Sadie Noah                                                            Contingent
          302 E Lake Ct.                                                        Unliquidated
          McCall, ID 83638-3859                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.714    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Saia Motor Freight Line, LLC                                          Contingent
          PO Box 730532                                                         Unliquidated
          Dallas, TX 75373-0532                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.715    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $3,000.00
          Salt Lake Chamber                                                     Contingent
          175 East 400 South Sutie 600                                          Unliquidated
          Salt Lake City, UT 84111                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.716    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $1,998.00
          Salt Lake Community College                                           Contingent
          Miller Campus MPDC 110 C                                              Unliquidated
          9750 S. 300 W.                                                        Disputed
          Salt Lake City, UT 84114-7421
                                                                             Basis for the claim:    Business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.717    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Salt Lake County Assessor                                             Contingent
          Personal Property Division                                            Unliquidated
          PO Box 147421                                                         Disputed
          Salt Lake City, UT 84114-7421
                                                                             Basis for the claim:    Business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.718    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Sandra May                                                            Contingent
          81 S. Peppermint Dr.                                                  Unliquidated
          Nampa, ID 83687                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.719    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $30,335.45
          SAP America Inc.                                                      Contingent
          PO Box 7780-824024                                                    Unliquidated
          Philadelphia, PA 19182-4024                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 106 of 134
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 20-22343                    Doc 2          Filed 04/17/20 Entered 04/17/20 11:45:26                                          Desc Main
                                                                 Document      Page 130 of 184
 Debtor       Auric Solar, LLC                                                                        Case number (if known)
              Name

 3.720    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Sarah Henerson                                                        Contingent
          236 Bridgecreek Way                                                   Unliquidated
          Draper, UT 84020                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.721    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Sarah Warren                                                          Contingent
          268 Millbrook Road                                                    Unliquidated
          Heber City, UT 84032                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.722    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Saramientos, LLC                                                      Contingent
          PO Box 20562                                                          Unliquidated
          Keizer, OR 97307                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.723    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Satalitte Auto Glass                                                  Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.724    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Sawtooth Landscape & Tree Service LLC                                 Contingent
          9 Creek Drive                                                         Unliquidated
          Boise, ID 83716                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.725    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Scott Emmart                                                          Contingent
          2564 East Arborvitae Court                                            Unliquidated
          Boise, ID 83716                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.726    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Scott Soelberg                                                        Contingent
          Solmont Enterprises, LLC                                              Unliquidated
          3606 W Normandie Dr.                                                  Disputed
          Boise, ID 83705
                                                                             Basis for the claim:    Business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 107 of 134
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 20-22343                    Doc 2          Filed 04/17/20 Entered 04/17/20 11:45:26                                          Desc Main
                                                                 Document      Page 131 of 184
 Debtor       Auric Solar, LLC                                                                        Case number (if known)
              Name

 3.727    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Sebastian Alba                                                        Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.728    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Security Central                                                      Contingent
          7100 S Clinton St. Ste 200                                            Unliquidated
          Englewood, CO 80112-3353                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.729    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Security Plumbing                                                     Contingent
          dba Security Plumbing & Heating                                       Unliquidated
          5980 W 59th Ave.                                                      Disputed
          Arvada, CO 80003
                                                                             Basis for the claim:    Business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.730    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Seleil Solar, LLC                                                     Contingent
          c/o Nate Edwards                                                      Unliquidated
          595 South Riverwoods Parkway, Suite 400                               Disputed
          Logan, UT 84321
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.731    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $400.00
          Shane's Cowboy Construction                                           Contingent
          Darren S Planter                                                      Unliquidated
          13500 SW Pacific Highway Ste. #58-188                                 Disputed
          Tigard, OR 97223
                                                                             Basis for the claim:    Business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.732    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Shelly Riggs                                                          Contingent
          2828 W. 13750 S.                                                      Unliquidated
          Riverton, UT 84065                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.733    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Shepard Construction LLC                                              Contingent
          2346 South 730 West                                                   Unliquidated
          Nibley, UT 84321                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 108 of 134
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 20-22343                    Doc 2          Filed 04/17/20 Entered 04/17/20 11:45:26                                          Desc Main
                                                                 Document      Page 132 of 184
 Debtor       Auric Solar, LLC                                                                        Case number (if known)
              Name

 3.734    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Shingle Pro                                                           Contingent
          1850 S 900 W #S6                                                      Unliquidated
          Salt Lake City, UT 84104                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.735    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $11,869.00
          Sign Bright Solar Programs, Inc                                       Contingent
          David B Ballew                                                        Unliquidated
          915 E Front Street Apt. 402                                           Disputed
          Boise, ID 83701
                                                                             Basis for the claim:    Business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.736    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Silfab Solar                                                          Contingent
          50 Fountain Plaza Unit 1400                                           Unliquidated
          Buffalo, NY 14202                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.737    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $4,822.01
          Silver Creek                                                          Contingent
          11427 W. Executive Dr.                                                Unliquidated
          Boise, ID 83713                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number       7522
                                                                             Is the claim subject to offset?     No       Yes

 3.738    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Simon Transport                                                       Contingent
          4282 W 1730 S suite b-2                                               Unliquidated
          Salt Lake City, UT 84104                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.739    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Simons Bros Construction Inc.                                         Contingent
          PO Box 229                                                            Unliquidated
          Magna, UT 84044                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.740    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $6,902.75
          Simpliverified                                                        Contingent
          12441 S 900 E #220                                                    Unliquidated
          Draper, UT 84020                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number       AS
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 109 of 134
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 20-22343                    Doc 2          Filed 04/17/20 Entered 04/17/20 11:45:26                                          Desc Main
                                                                 Document      Page 133 of 184
 Debtor       Auric Solar, LLC                                                                        Case number (if known)
              Name

 3.741    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Sk227 Draper                                                          Contingent
          364 W 12300 S                                                         Unliquidated
          Draper, UT 84020                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.742    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $9,631.00
          SkyLine Electric Company                                              Contingent
          1848 W. 2300 S.                                                       Unliquidated
          Salt Lake City, UT 84119                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.743    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $178.30
          Skyline Exhibits                                                      Contingent
          2874 S. 300 W.                                                        Unliquidated
          Salt Lake City, UT 84115-3403                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.744    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $1,000.00
          Solar Connect                                                         Contingent
          3214                                                                  Unliquidated
          N University Ave. #355                                                Disputed
          Provo, UT 84606
                                                                             Basis for the claim:    Business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.745    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Solar Reviews                                                         Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.746    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                Unknown
          Solaria                                                               Contingent
          1700 Broadway, 8th Floor                                              Unliquidated
          Oakland, CA 94612                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.747    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $64,801.00
          Solaria Corporation                                                   Contingent
          6200 Paseo Padre Parkway                                              Unliquidated
          Fremont, CA 94555                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 110 of 134
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 20-22343                    Doc 2          Filed 04/17/20 Entered 04/17/20 11:45:26                                          Desc Main
                                                                 Document      Page 134 of 184
 Debtor       Auric Solar, LLC                                                                        Case number (if known)
              Name

 3.748    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $197,689.88
          Solaroo Energy Holdings, Inc.                                         Contingent
          c/o Christopher Scharman, Reg. Agent                                  Unliquidated
          6995 Union Park Center, Suite 400                                     Disputed
          Midvale, UT 84047
                                                                             Basis for the claim:    Business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.749    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $197,689.88
          Solaroo Energy, LLC                                                   Contingent
          c/o Christopher Scharman                                              Unliquidated
          6995 South Union Park, Suite 400                                      Disputed
          Midvale, UT 84047
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.750    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Soleil Apartment Holdings, LLC                                        Contingent
          Jay Oman                                                              Unliquidated
          199 South Main Suite 2400                                             Disputed
          Salt Lake City, UT 84111
                                                                             Basis for the claim:    Business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.751    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Soleil Energy Group, LLC                                              Contingent
          299 S. Main Street Suite 2440                                         Unliquidated
          Salt Lake City, UT 84111                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.752    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Soligent Distribution LLC                                             Contingent
          PO Box 398012                                                         Unliquidated
          San Francisco, CA 94139                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.753    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Sollega                                                               Contingent
          2480 Mission Street Suite 107B                                        Unliquidated
          San Francisco, CA 94110                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.754    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Solmetric Corporation                                                 Contingent
          117 Morris St. Ste 100                                                Unliquidated
          Sebastopol, CA 95472                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 111 of 134
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 20-22343                    Doc 2          Filed 04/17/20 Entered 04/17/20 11:45:26                                          Desc Main
                                                                 Document      Page 135 of 184
 Debtor       Auric Solar, LLC                                                                        Case number (if known)
              Name

 3.755    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $60,317.85
          Sonic Solar, LTD                                                      Contingent
          5335 W 48th Ave. Ste. 600                                             Unliquidated
          Denver, CO 80212                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.756    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                Unknown
          Sonnen, Inc                                                           Contingent
          Attn: Blake Richetta                                                  Unliquidated
          2048 Weems Road                                                       Disputed
          Tucker, GA 30084
                                                                             Basis for the claim:    Business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.757    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $600.00
          South Metro Denver Chamber                                            Contingent
          6972 S Vine St. Ste. 363                                              Unliquidated
          Centennial, CO 80122                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number       0796
                                                                             Is the claim subject to offset?     No       Yes

 3.758    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          South Utah Valley Electrical Services                                 Contingent
          803 N 500 E                                                           Unliquidated
          Payson, UT 84651                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.759    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          SouthWest Airlines                                                    Contingent
          2702 Love Field Dr                                                    Unliquidated
          Dallas, TX 75235                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.760    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                Unknown
          Spano Energy Storage Consolidator                                     Contingent
          516 Route 33 West                                                     Unliquidated
          Building 2, Suite 1                                                   Disputed
          Millstone Township, NJ 08535
                                                                             Basis for the claim:    Business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.761    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Sparklight                                                            Contingent
          8400 Westpark Street Boise ID 83704                                   Unliquidated
          Boise, ID 83704                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 112 of 134
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 20-22343                    Doc 2          Filed 04/17/20 Entered 04/17/20 11:45:26                                          Desc Main
                                                                 Document      Page 136 of 184
 Debtor       Auric Solar, LLC                                                                        Case number (if known)
              Name

 3.762    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Spectra Productions                                                   Contingent
          PO Box 333                                                            Unliquidated
          Eagle, ID 83616                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.763    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Spectrum Electrical LTD                                               Contingent
          PO Box 452                                                            Unliquidated
          Conifer, CO 80433-0452                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.764    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Spice Flow, LLC                                                       Contingent
          Nicholas P Molai                                                      Unliquidated
          12577 Hudson CT                                                       Disputed
          Thornton, CO 80241
                                                                             Basis for the claim:    Business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.765    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Sqwak Productions                                                     Contingent
          PO Box 1311                                                           Unliquidated
          Salt Lake City, UT 84110                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.766    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          SRC Idaho Concrete                                                    Contingent
          7932, 10340 US-20                                                     Unliquidated
          Caldwell, ID 83605                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.767    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Stacey & Brenda Axmaker                                               Contingent
          11391 W Hercules Dr                                                   Unliquidated
          Star, ID 83669                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.768    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Staci Dillon                                                          Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 113 of 134
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 20-22343                    Doc 2          Filed 04/17/20 Entered 04/17/20 11:45:26                                          Desc Main
                                                                 Document      Page 137 of 184
 Debtor       Auric Solar, LLC                                                                        Case number (if known)
              Name

 3.769    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Stack Construction LLC                                                Contingent
          408 S. Eagle Rd. Ste 201                                              Unliquidated
          Eagle, ID 83616                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.770    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $161.00
          State Of Nevada Contractors Board                                     Contingent
          2310 Corporate Cir.                                                   Unliquidated
          Henderson, NV 89074                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.771    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          State of Utah DFMCM ISF                                               Contingent
          Accounting                                                            Unliquidated
          PO Box 141160                                                         Disputed
          Salt Lake City, UT 84110-4000
                                                                             Basis for the claim:    Business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.772    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $126,847.96
          Steadfast Solar                                                       Contingent
          6168 W 13900 S                                                        Unliquidated
          Herriman, UT 84096                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.773    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Stephanie Mann                                                        Contingent
          6962 E. Highland Valley Rd.                                           Unliquidated
          Boise, ID 83716                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.774    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Steve Wall                                                            Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.775    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $12,800.00
          Stone Excavation                                                      Contingent
          29795 Hexon Rd.                                                       Unliquidated
          Parma, ID 83660                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 114 of 134
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 20-22343                    Doc 2          Filed 04/17/20 Entered 04/17/20 11:45:26                                          Desc Main
                                                                 Document      Page 138 of 184
 Debtor       Auric Solar, LLC                                                                        Case number (if known)
              Name

 3.776    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Storefronts & Entrances                                               Contingent
          PO Box 80665                                                          Unliquidated
          Portland, OR 97280                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.777    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Streamline Plumbing, LLC                                              Contingent
          1067 S. Hover St. Unit #E-183                                         Unliquidated
          Longmont, CO 80501                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.778    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          STS Logistics                                                         Contingent
          PO Box 27567                                                          Unliquidated
          Salt Lake City, UT 84127                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.779    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Sudipto Chakraborty                                                   Contingent
          5101 Eagan Cir.                                                       Unliquidated
          Longmont, CO 80503                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.780    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $137,500.00
          Sun Prairie LLC                                                       Contingent
          671 SOMERSET ST                                                       Unliquidated
          Farmington, UT 84025                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.781    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $13,073.66
          Sunbelt Rentals                                                       Contingent
          PO Box 409211                                                         Unliquidated
          Atlanta, GA 30384-9211                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.782    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Sunmodo                                                               Contingent
          14800 NE 65th Street                                                  Unliquidated
          Vancouver, WA 98682                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 115 of 134
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 20-22343                    Doc 2          Filed 04/17/20 Entered 04/17/20 11:45:26                                          Desc Main
                                                                 Document      Page 139 of 184
 Debtor       Auric Solar, LLC                                                                        Case number (if known)
              Name

 3.783    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Sunroc                                                                Contingent
          Art Condie                                                            Unliquidated
          1557 W 200 N                                                          Disputed
          Orem, UT 84057
                                                                             Basis for the claim:    Business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.784    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $9,144.75
          SunRoc Corporation                                                    Contingent
          PO Box 778                                                            Unliquidated
          Orem, UT 84059                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.785    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $30,908.05
          Sunstate Equipment Co.                                                Contingent
          PO Box 208439                                                         Unliquidated
          Dallas, TX 75320-8439                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number       0458
                                                                             Is the claim subject to offset?     No       Yes

 3.786    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $22,957.50
          Sunus Alpenglow Solar LLC                                             Contingent
          3865 S. Wasatch Blve. Suite 301                                       Unliquidated
          Salt Lake City, UT 84109                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.787    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Superior Roofing & Sheet Metal                                        Contingent
          3405 S 500 W                                                          Unliquidated
          Salt Lake City, UT 84115                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.788    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $89,716.72
          Tanner                                                                Contingent
          36 South State Suite 600                                              Unliquidated
          Salt Lake City, UT 84111-1400                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.789    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Tara Dugger                                                           Contingent
          4411 W Lower Meadow Dr                                                Unliquidated
          Herriman, UT 84096                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 116 of 134
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 20-22343                    Doc 2          Filed 04/17/20 Entered 04/17/20 11:45:26                                          Desc Main
                                                                 Document      Page 140 of 184
 Debtor       Auric Solar, LLC                                                                        Case number (if known)
              Name

 3.790    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Task Guru                                                             Contingent
          401 Congress Ave. Suite 1540                                          Unliquidated
          Austin, TX 78701                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.791    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $1,168.23
          Tates Rents                                                           Contingent
          516 Vista Ave                                                         Unliquidated
          Boise, ID 83705                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.792    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          TAZ Parking                                                           Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.793    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $17,786.13
          Temporary Power Services                                              Contingent
          PO Box 1816                                                           Unliquidated
          Sandy, UT 84091                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.794    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Teresa Terry                                                          Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.795    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $75,352.39
          Tesla, Inc.                                                           Contingent
          PO Box 399159                                                         Unliquidated
          San Francisco, CA 94139-9159                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.796    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Thanh Vo                                                              Contingent
          957 Sunmist Ct SE                                                     Unliquidated
          Salem, OR 97306                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 117 of 134
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 20-22343                    Doc 2          Filed 04/17/20 Entered 04/17/20 11:45:26                                          Desc Main
                                                                 Document      Page 141 of 184
 Debtor       Auric Solar, LLC                                                                        Case number (if known)
              Name

 3.797    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Thaniel Bishop                                                        Contingent
          6168 West 13900 South                                                 Unliquidated
          Herriman, UT 84096-4640                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.798    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Thayn Industries, Inc                                                 Contingent
          Brok Thayn                                                            Unliquidated
          1494 S 400 E                                                          Disputed
          Kaysville, UT 84037
                                                                             Basis for the claim:    Business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.799    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $2,122.62
          The Dillion Group                                                     Contingent
          Dillion Toyota-Lift                                                   Unliquidated
          117 E Plaza Drive, Ste G                                              Disputed
          Eagle, ID 83616
                                                                             Basis for the claim:    Business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.800    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $2,110.20
          The Hartford Group Benifits                                           Contingent
          PO Box 783690                                                         Unliquidated
          Philadelphia, PA 19178-3690                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.801    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          The Jasmine Group                                                     Contingent
          463 HALSEY STREET                                                     Unliquidated
          Brooklyn, NY 11233                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.802    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          The Roof Doctor LLC                                                   Contingent
          2854 S. Redwood Road Ste. C4                                          Unliquidated
          Salt Lake City, UT 84119                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.803    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                Unknown
          The Solaria Corp.                                                     Contingent
          1700 Broadway                                                         Unliquidated
          Oakland, CA 94612                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 118 of 134
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 20-22343                    Doc 2          Filed 04/17/20 Entered 04/17/20 11:45:26                                          Desc Main
                                                                 Document      Page 142 of 184
 Debtor       Auric Solar, LLC                                                                        Case number (if known)
              Name

 3.804    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          The Wall Rebuliders, Inc                                              Contingent
          11138 S. Santa Fe Dr                                                  Unliquidated
          Denver, CO 80223                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.805    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          The Watson Group                                                      Contingent
          Matt Watson                                                           Unliquidated
          10637 S. Skamania Lane                                                Disputed
          South Jordan, UT 84009
                                                                             Basis for the claim:    Business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.806    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Thomas (TJ) Gomez                                                     Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.807    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Thomas Neville                                                        Contingent
          6122 W Edson Terrace                                                  Unliquidated
          Boise, ID 83705                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.808    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Three Zero Three, LLC                                                 Contingent
          7995 E Hampden Ave, Ste 100                                           Unliquidated
          Denver, CO 80231                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.809    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Tiley Roofing                                                         Contingent
          5399 Federal Blvd                                                     Unliquidated
          Denver, CO 80221-6537                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.810    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $11,596.00
          Titan Constructors                                                    Contingent
          5513 W 11000 N #454                                                   Unliquidated
          Highland, UT 84003                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 119 of 134
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 20-22343                    Doc 2          Filed 04/17/20 Entered 04/17/20 11:45:26                                          Desc Main
                                                                 Document      Page 143 of 184
 Debtor       Auric Solar, LLC                                                                        Case number (if known)
              Name

 3.811    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $855.00
          Titian Concrete Pumping LLC                                           Contingent
          PO Box 2046                                                           Unliquidated
          Eagle, ID 83616                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.812    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $22,313.86
          TLF Logistics II Tualatin Corp.                                       Contingent
          PO Box 740554                                                         Unliquidated
          Los Angeles, CA 90774                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number       9799
                                                                             Is the claim subject to offset?     No       Yes

 3.813    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          TNT Plumbing, LLC                                                     Contingent
          6983 Sunburst Ave.                                                    Unliquidated
          Firestone, CO 80504                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.814    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Tom Harris                                                            Contingent
          12081 W Abram St.                                                     Unliquidated
          Boise, ID 83713                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.815    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $5,912.54
          Tool and Anchor Supply Inc.                                           Contingent
          1962 W 12th Ave.                                                      Unliquidated
          Denver, CO 80204                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.816    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Top Sprinkler Repair                                                  Contingent
          Daniel Paul                                                           Unliquidated
          424 E. 7670 S.                                                        Disputed
          Midvale, UT 84047
                                                                             Basis for the claim:    Business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.817    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Town of Firestone                                                     Contingent
          151 Grant Avenue                                                      Unliquidated
          Firestone, CO 80520                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 120 of 134
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 20-22343                    Doc 2          Filed 04/17/20 Entered 04/17/20 11:45:26                                          Desc Main
                                                                 Document      Page 144 of 184
 Debtor       Auric Solar, LLC                                                                        Case number (if known)
              Name

 3.818    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Town of Kersey                                                        Contingent
          353 3rd St.                                                           Unliquidated
          Kersey, CO 80644                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.819    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $1,526.00
          Toyota Commercial Finance                                             Contingent
          PO Box 660926                                                         Unliquidated
          Dallas, TX 75266-0926                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number       0239,3198
                                                                             Is the claim subject to offset?     No       Yes

 3.820    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $18,510.80
          Tradesmen International                                               Contingent
          PO Box 842227                                                         Unliquidated
          Boston, MA 02284-2227                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.821    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $8,106.15
          Traffic Safety Rentals                                                Contingent
          PO Box 150391                                                         Unliquidated
          Ogden, UT 84415                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.822    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Treasure Valley Solar & Roof Maintance                                Contingent
          Hernan Ramirez                                                        Unliquidated
          7196 Hacienda Way                                                     Disputed
          Nampa, ID 83686
                                                                             Basis for the claim:    Business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.823    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Tree Takers                                                           Contingent
          Gregory N Jones                                                       Unliquidated
          1300 N Winston Dr.                                                    Disputed
          Kaysville, UT 84037
                                                                             Basis for the claim:    Business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.824    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $59,420.29
          Trent Vansice                                                         Contingent
          10494 South Canyon Oak Circle                                         Unliquidated
          Sandy, UT 84092                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 121 of 134
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 20-22343                    Doc 2          Filed 04/17/20 Entered 04/17/20 11:45:26                                          Desc Main
                                                                 Document      Page 145 of 184
 Debtor       Auric Solar, LLC                                                                        Case number (if known)
              Name

 3.825    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Trevor Tucker                                                         Contingent
          3568 E Lanark St.                                                     Unliquidated
          Meridian, ID 83642                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.826    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Troy Lacey                                                            Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.827    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Tru Value Enterprises, LLC                                            Contingent
          6119 Newcombe St.                                                     Unliquidated
          Arvada, CO 80004                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.828    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          TruEnergy, Inc                                                        Contingent
          Ryan J Prothro                                                        Unliquidated
          1278 W Loretta St.                                                    Disputed
          Meridian, ID 83646
                                                                             Basis for the claim:    Business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.829    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Tyler Dueling                                                         Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.830    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Tyler Vanderhoof                                                      Contingent
          7060 E Canterbuty Ln                                                  Unliquidated
          Nampa, ID 83687                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.831    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $6,965.00
          UES- Utility Engineering Systems                                      Contingent
          2529 S. Fundy Cir.                                                    Unliquidated
          Aurora, CO 80013                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 122 of 134
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 20-22343                    Doc 2          Filed 04/17/20 Entered 04/17/20 11:45:26                                          Desc Main
                                                                 Document      Page 146 of 184
 Debtor       Auric Solar, LLC                                                                        Case number (if known)
              Name

 3.832    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $166,952.94
          UI Supplies                                                           Contingent
          465 N Franklin Turnpike                                               Unliquidated
          Ramsey, NJ 07446                                                      Disputed
          Date(s) debt was incurred 12/16/20
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.833    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Uline                                                                 Contingent
          Attn: Acounts Recievable                                              Unliquidated
          PO Box 88741                                                          Disputed
          Chicago, IL 60680-1741
                                                                             Basis for the claim:    Business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.834    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $1,799.03
          Umpqua Bank                                                           Contingent
          PO Box 749642                                                         Unliquidated
          Los Angeles, CA 90074-9642                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number       4501
                                                                             Is the claim subject to offset?     No       Yes

 3.835    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Under Pressure Services                                               Contingent
          Brady Machin                                                          Unliquidated
          1616 E Casper Rd                                                      Disputed
          Sandy, UT 84092
                                                                             Basis for the claim:    Business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.836    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $501.48
          Unishippers                                                           Contingent
          770 E Main Street, Ste. 408                                           Unliquidated
          Lehi, UT 84043                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number       9181
                                                                             Is the claim subject to offset?     No       Yes

 3.837    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          United States Treasury                                                Contingent
          Internal Revenue Service                                              Unliquidated
          1973 Rulon White Blvd                                                 Disputed
          Ogden, UT 84201
                                                                             Basis for the claim:    Business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.838    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Universal Fire Equipment                                              Contingent
          18260 SW 100th Court                                                  Unliquidated
          Tualatin, OR 97062                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 123 of 134
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 20-22343                    Doc 2          Filed 04/17/20 Entered 04/17/20 11:45:26                                          Desc Main
                                                                 Document      Page 147 of 184
 Debtor       Auric Solar, LLC                                                                        Case number (if known)
              Name

 3.839    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Uplifters of Color                                                    Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.840    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          US Service Payment                                                    Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.841    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          USPS                                                                  Contingent
          230 W 200 S LBBY                                                      Unliquidated
          Salt Lake City, UT 84101-1342                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.842    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Utah Breaker Supply                                                   Contingent
          3056 S 1030 W                                                         Unliquidated
          Salt Lake City, UT 84119                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.843    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $5,000.00
          Utah Clean Energy                                                     Contingent
          1014 2nd Ave.                                                         Unliquidated
          Salt Lake City, UT 84103                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.844    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $650.00
          Utah Manufacturers Association                                        Contingent
          428 E Winchester St. Ste 135                                          Unliquidated
          Murray, UT 84107                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.845    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $1,200.50
          Utah Safety Council                                                   Contingent
          1574 W. 1700 S.                                                       Unliquidated
          Salt Lake City, UT 84104                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 124 of 134
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 20-22343                    Doc 2          Filed 04/17/20 Entered 04/17/20 11:45:26                                          Desc Main
                                                                 Document      Page 148 of 184
 Debtor       Auric Solar, LLC                                                                        Case number (if known)
              Name

 3.846    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Utah Soccer                                                           Contingent
          9256 S State Street                                                   Unliquidated
          Sandy, UT 84070                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.847    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Utah Solar Energy Association                                         Contingent
          5406 W 11000 N Suite 103                                              Unliquidated
          PMB #514                                                              Disputed
          American Fork, UT 84003-8942
                                                                             Basis for the claim:    Business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.848    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Utah State Tax Commission                                             Contingent
          Attn Legal Processes Unit                                             Unliquidated
          210 North 1950 West                                                   Disputed
          Salt Lake City, UT 84134-0400
                                                                             Basis for the claim:    Business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.849    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $578.00
          Utah Tile And Roofing                                                 Contingent
          555 W. 3900 S. Bldg. C                                                Unliquidated
          Salt Lake City, UT 84123                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.850    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Utility Contracting Services                                          Contingent
          Gregory Meyet                                                         Unliquidated
          13144 W Telemark Ct.                                                  Disputed
          Boise, ID 83713
                                                                             Basis for the claim:    Business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.851    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Valley View Fence & Deck                                              Contingent
          104 9th St.                                                           Unliquidated
          Dayton, OR 97114                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.852    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $175.00
          Valor Roof and Solar, Inc.                                            Contingent
          4251 S. Natches Ct. Unit B                                            Unliquidated
          Englewood, CO 80110                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 125 of 134
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 20-22343                    Doc 2          Filed 04/17/20 Entered 04/17/20 11:45:26                                          Desc Main
                                                                 Document      Page 149 of 184
 Debtor       Auric Solar, LLC                                                                        Case number (if known)
              Name

 3.853    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Valor Roof and Solar, Inc.                                            Contingent
          4251 S Natches Ct. Unit B                                             Unliquidated
          Englewood, CO 80110                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.854    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Van Haddox                                                            Contingent
          154 E 500 North                                                       Unliquidated
          Jerome, ID 83338                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.855    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Van Leeuwen Properties                                                Contingent
          1702 East Vine Street                                                 Unliquidated
          Salt Lake City, UT 84121                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.856    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Vector Structural Engineering                                         Contingent
          651 W Galena Park Blvd                                                Unliquidated
          Draper, UT 84020                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.857    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Velvet Potter                                                         Contingent
          5820 Oak Street                                                       Unliquidated
          Nampa, ID 83687                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.858    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $40.76
          Veracity Networks                                                     Contingent
          357 S. 670 W. Ste. 300                                                Unliquidated
          Lindon, UT 84042                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number       1011
                                                                             Is the claim subject to offset?     No       Yes

 3.859    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Verizon Wireless (Solaroo)                                            Contingent
          PO Box 660108                                                         Unliquidated
          Dallas, TX 75266-0108                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 126 of 134
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 20-22343                    Doc 2          Filed 04/17/20 Entered 04/17/20 11:45:26                                          Desc Main
                                                                 Document      Page 150 of 184
 Debtor       Auric Solar, LLC                                                                        Case number (if known)
              Name

 3.860    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Vevo Digital                                                          Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.861    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Visa Solaroo                                                          Contingent
          Bank Card Center                                                      Unliquidated
          PO Box 30833                                                          Disputed
          Salt Lake City, UT 84103-8330
                                                                             Basis for the claim:    Business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.862    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Vishwanathan Thiagarajan                                              Contingent
          7582 S 4730 West                                                      Unliquidated
          West Jordan, UT 84084                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.863    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Volante Investments                                                   Contingent
          3084 E Lanark Street                                                  Unliquidated
          Meridian, ID 83642                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number       ric1
                                                                             Is the claim subject to offset?     No       Yes

 3.864    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Voonami                                                               Contingent
          2302 South Presidents Drive                                           Unliquidated
          Lincold Building, Suite F                                             Disputed
          Salt Lake City, UT 84120
                                                                             Basis for the claim:    Business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.865    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Voss Lighting                                                         Contingent
          8301 Jefferson St NE b                                                Unliquidated
          Albuquerque, NM 87113                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.866    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Walker Burton                                                         Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 127 of 134
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 20-22343                    Doc 2          Filed 04/17/20 Entered 04/17/20 11:45:26                                          Desc Main
                                                                 Document      Page 151 of 184
 Debtor       Auric Solar, LLC                                                                        Case number (if known)
              Name

 3.867    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $8,405.00
          Walsh Concrete Cutting                                                Contingent
          1482 S Industrial Rd.                                                 Unliquidated
          Salt Lake City, UT 84104                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.868    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Wasatch Commercial Builders                                           Contingent
          40 East Gallivan Ave.                                                 Unliquidated
          Salt Lake City, UT 84111                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.869    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Wasatch Energy Group                                                  Contingent
          299 S Main Street                                                     Unliquidated
          Salt Lake City, UT 84111                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.870    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Wasatch Property Management                                           Contingent
          595 S Riverwoods Parkway                                              Unliquidated
          Suite 400                                                             Disputed
          Logan, UT 84321
                                                                             Basis for the claim:    Business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.871    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Wasatch Solar Managment                                               Contingent
          299 S Main Street                                                     Unliquidated
          Suite 2400                                                            Disputed
          Salt Lake City, UT 84111
                                                                             Basis for the claim:    Business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.872    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $20,000,000.00
          Wasatch VPP Fleet I, LLC                                              Contingent
          Attn: Ryan Peterson                                                   Unliquidated
          299 South Main Street #2400
          Salt Lake City, UT 84111                                              Disputed

          Date(s) debt was incurred                                          Basis for the claim:    Business debt
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.873    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $20,000,000.00
          Wasatsch VPP Fleet Loan Fund, LLC                                     Contingent
          c/o Nate Edwards, Registered Agent                                    Unliquidated
          595 South Riverwoods Parkway, Suite 400
          Logan, UT 84321                                                       Disputed

          Date(s) debt was incurred                                          Basis for the claim:    Business debt.
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 128 of 134
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 20-22343                    Doc 2          Filed 04/17/20 Entered 04/17/20 11:45:26                                          Desc Main
                                                                 Document      Page 152 of 184
 Debtor       Auric Solar, LLC                                                                        Case number (if known)
              Name

 3.874    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Washington City                                                       Contingent
          111 N 100 E                                                           Unliquidated
          Washington, UT 84780                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.875    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Washington Roofing Company                                            Contingent
          1700 SW Hwy                                                           Unliquidated
          McMinnville, OR 97128                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.876    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Waste Managment                                                       Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:    Business debt
                                                                             Is the claim subject to offset?     No       Yes

 3.877    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Wayne Olsen                                                           Contingent
          311 E 1864 South                                                      Unliquidated
          Orem, UT 84058                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.878    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $71,724.45
          WCF Insurance                                                         Contingent
          Payment Processing Center                                             Unliquidated
          PO Box 26488                                                          Disputed
          Salt Lake City, UT 84126-0488
                                                                             Basis for the claim:    Business debt
          Date(s) debt was incurred
          Last 4 digits of account number       1651                         Is the claim subject to offset?     No       Yes


 3.879    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          We Do It, LLC                                                         Contingent
          Attn: Joseph F. Jeffs                                                 Unliquidated
          8073 S Cveyridge Lane                                                 Disputed
          Boise, ID 83709
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.880    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Weddle Surveying Inc.                                                 Contingent
          6950 SW Hampton Street                                                Unliquidated
          Suite 170                                                             Disputed
          Portland, OR 97223-8330
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 129 of 134
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 20-22343                    Doc 2          Filed 04/17/20 Entered 04/17/20 11:45:26                                          Desc Main
                                                                 Document      Page 153 of 184
 Debtor       Auric Solar, LLC                                                                        Case number (if known)
              Name

 3.881    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Weld County Building Department                                       Contingent
          1555 N 17th Ave                                                       Unliquidated
          Greeley, CO 80631                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.882    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Werner Roofing LLC                                                    Contingent
          Attn: Graycen Werner                                                  Unliquidated
          2197 S Euclid Ave.                                                    Disputed
          Boise, ID 83706
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.883    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $384,462.98
          Wesco Distribution Wesco Receivables Cor                              Contingent
          PO Box 802578                                                         Unliquidated
          Chicago, IL 60680-2578                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number       5250
                                                                             Is the claim subject to offset?     No       Yes

 3.884    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          West Coast Code Consultants                                           Contingent
          908 W Gordon Way Ave.                                                 Unliquidated
          Suite #3                                                              Disputed
          Layton, UT 84041
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.885    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $2,402.50
          West Coast Consultants                                                Contingent
          908 W. Gordon Ave., Ste #3                                            Unliquidated
          Layton, UT 84041                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.886    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Western National Insurance                                            Contingent
          PO Box 59184                                                          Unliquidated
          Minneapolis, MN 55459-0184                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.887    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $215.00
          Western States Fire Protection Company                                Contingent
          7026 S. Tuscon Way                                                    Unliquidated
          Centennial, CO 80112                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 130 of 134
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 20-22343                    Doc 2          Filed 04/17/20 Entered 04/17/20 11:45:26                                          Desc Main
                                                                 Document      Page 154 of 184
 Debtor       Auric Solar, LLC                                                                        Case number (if known)
              Name

 3.888    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Widespread Electrical Sales                                           Contingent
          1111 Widespread Way                                                   Unliquidated
          Forney, TX 75126                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.889    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          William Ryan Vaught                                                   Contingent
          26332 Sheldon St.                                                     Unliquidated
          Kittredge, CO 80457                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.890    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Wire Smith Electric                                                   Contingent
          PO Box 1555                                                           Unliquidated
          Sandy, UT 84091                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.891    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Wise Roofing LLC                                                      Contingent
          Attn: Nicholas Wise                                                   Unliquidated
          1077 South Slope Rd.                                                  Disputed
          Emmett, ID 83617
                                                                             Basis for the claim:    Business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.892    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Wood Products                                                         Contingent
          5420 Morris Hill Rd.                                                  Unliquidated
          Boise, ID 83706                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.893    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $12,092.94
          X3 Tradesman                                                          Contingent
          1594 W 7800 S.                                                        Unliquidated
          West Jordan, UT 84088                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.894    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                Unknown
          X3 Tradesman                                                          Contingent
          1594 W 7800 S.                                                        Unliquidated
          West Jordan, UT 84088                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number       CO
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 131 of 134
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 20-22343                    Doc 2          Filed 04/17/20 Entered 04/17/20 11:45:26                                          Desc Main
                                                                 Document      Page 155 of 184
 Debtor       Auric Solar, LLC                                                                        Case number (if known)
              Name

 3.895    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $1,735.00
          Xcel Energy                                                           Contingent
          PO Box 9477                                                           Unliquidated
          Minneapolis, MN 55484-9477                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number       Multiple
                                                                             Is the claim subject to offset?     No       Yes

 3.896    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $1,192.35
          Xcel Energy                                                           Contingent
          PO Box 9477                                                           Unliquidated
          Minneapolis, MN 55484-9477                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number       CO
                                                                             Is the claim subject to offset?     No       Yes

 3.897    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $733.89
          Xcel Energy                                                           Contingent
          PO Box 9477                                                           Unliquidated
          Minneapolis, MN 55484-9477                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number       Englewood
                                                                             Is the claim subject to offset?     No       Yes

 3.898    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $4,961.16
          Yamahill Dirt Works                                                   Contingent
          Brian P Brisbane                                                      Unliquidated
          7650 SW Joshua Pl                                                     Disputed
          Gaston, OR 97119-9115
                                                                             Basis for the claim:    Business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.899    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $2,961.16
          Yelena Tyukayenko                                                     Contingent
          910 South Jump Rope Pl.                                               Unliquidated
          Kuna, ID 83634                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.900    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $630.12
          YRC Freight                                                           Contingent
          2410 Constitution Blvd                                                Unliquidated
          Salt Lake City, UT 84119                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.901    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $630.12
          Zach Kissell                                                          Contingent
          9 Eggleton Ct.                                                        Unliquidated
          N9V 3Y3 Canada                                                        Disputed
          Amtherstburg, ON
                                                                             Basis for the claim:    Business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 132 of 134
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 20-22343                    Doc 2          Filed 04/17/20 Entered 04/17/20 11:45:26                                          Desc Main
                                                                 Document      Page 156 of 184
 Debtor       Auric Solar, LLC                                                                        Case number (if known)
              Name

 3.902     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                       $0.00
           Zilla Corporation                                                    Contingent
           2275 W Midway Blvd.                                                  Unliquidated
           Unit C                                                               Disputed
           Broomfield, CO 80020
                                                                             Basis for the claim:    Business debt
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?         No    Yes


 3.903     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.               $18,065.02
           Zoetic                                                               Contingent
           2425 S Colorado Blvd. #280 Suite 280                                 Unliquidated
           Denver, CO 80222                                                     Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
           Last 4 digits of account number
                                                                             Is the claim subject to offset?         No    Yes

 3.904     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                       $0.00
           Zoom Video Communications                                            Contingent
           55 Alamaden Blvd.                                                    Unliquidated
           6th Floor                                                            Disputed
           San Jose, CA 95113
                                                                             Basis for the claim:    Business Debt
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?         No    Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the          Last 4 digits of
                                                                                                      related creditor (if any) listed?                account number, if
                                                                                                                                                       any
 4.1       Babcock, Scott & Babcock, P.C.
           Attn: Jason Robinson                                                                       Line     3.883
           370 E South Temple 4th Floor
                                                                                                             Not listed. Explain
           Salt Lake City, UT 84111

 4.2       Enterprise Fleet Management, Inc.
           P.O. Box 80089                                                                             Line     3.312
           Kansas City, MO 64180
                                                                                                             Not listed. Explain

 4.3       Mabey & Coombs, L.C.
           c/o L. Benson Mabey                                                                        Line     3.697
           4568 South Highland Drive, Suite 290
                                                                                                             Not listed. Explain
           Salt Lake City, UT 84117

 4.4       Michael, Best & Friedrich, LLP
           c/o Michael C. Barnhill                                                                    Line     3.748
           2750 East Cottonwood Parkway, Suite 560
                                                                                                             Not listed. Explain
           Salt Lake City, UT 84121

 4.5       Michael, Best & Friedrich, LLP
           c/o Michael c. Barnhill                                                                    Line     3.749
           2750 East Cottonwood Parkway, Suite 560
                                                                                                             Not listed. Explain
           Salt Lake City, UT 84121

 4.6       Oregon Department of Revenue
           c/o Tax Department                                                                         Line     2.8
           955 Center St NE
                                                                                                             Not listed. Explain
           Salem, OR 97301

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 133 of 134
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
                 Case 20-22343                    Doc 2          Filed 04/17/20 Entered 04/17/20 11:45:26                                  Desc Main
                                                                 Document      Page 157 of 184
 Debtor       Auric Solar, LLC                                                                    Case number (if known)
              Name

           Name and mailing address                                                              On which line in Part1 or Part 2 is the       Last 4 digits of
                                                                                                 related creditor (if any) listed?             account number, if
                                                                                                                                               any
 4.7       Parr Brown Gee & Loveless
           c/o Douglas C. Waddoups                                                               Line     3.872
           101 South 200 East, Suite 700
                                                                                                        Not listed. Explain
           Salt Lake City, UT 84111

 4.8       Stoel Rives, LLP
           c/o Samantha K. Sondag                                                                Line     3.654
           760 SW Ninth Avenue, Suite 3000
                                                                                                        Not listed. Explain
           Portland, OR 97205

 4.9       Wasatsch VPP Fleet I, LLC
           c/o Nate Edwards                                                                      Line     3.872
           595 South Riverwoods Parkway, Suite 400
                                                                                                        Not listed. Explain
           Logan, UT 84321


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                   Total of claim amounts
 5a. Total claims from Part 1                                                                       5a.        $                   417,961.00
 5b. Total claims from Part 2                                                                       5b.    +   $                45,941,618.19

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                            5c.        $                   46,359,579.19




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                        Page 134 of 134
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                 Case 20-22343                    Doc 2          Filed 04/17/20 Entered 04/17/20 11:45:26                      Desc Main
                                                                 Document      Page 158 of 184
 Fill in this information to identify the case:

 Debtor name         Auric Solar, LLC

 United States Bankruptcy Court for the:            DISTRICT OF UTAH

 Case number (if known)
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                    whom the debtor has an executory contract or unexpired
                                                                                    lease

 2.1.        State what the contract or                   Office lease in
             lease is for and the nature of               Colorado (99 Inverness
             the debtor's interest                        Drive E, Suite 170,
                                                          Centennial, Colorado
                                                          80112)
                                                          Expires 9/30/2020
                  State the term remaining                Expires September 30,
                                                          2020                          5D Holdings
             List the contract number of any                                            10531 Lieter Place
                   government contract                                                  Lone Tree, CO 80124


 2.2.        State what the contract or                   Office lease in Idaho
             lease is for and the nature of               (3568 East Lanark
             the debtor's interest                        Street, Meridian, Idaho
                                                          83642)
                                                          Expired 2/14/2020
                  State the term remaining                Expired
                                                                                        Adler AB Owner VIII, LLC
             List the contract number of any                                            PO Box 913299
                   government contract                                                  Denver, CO 80291


 2.3.        State what the contract or                   Office lease in CO
             lease is for and the nature of               (7265 South Revere
             the debtor's interest                        Parkway, Suite 903,
                                                          Centennial, Colorado)
                                                          Expires 1/31/2021
                                                          1Solar is assuming the
                                                          lease through the
                                                          Assignment and
                                                          Assumption of Lease
                                                          and Novation
                                                          Agreement dated
                                                          2/28/2020. As part of
                                                          the 1Solar Asset
                                                          Purchase Agreement,
                                                          Auric has agreed to pay
                                                          up to a maximum of
                                                          $83,556 in lease              Brighton Properties Inc. DBA SBMC Chapar
                                                          payments.                     c/o Colliers International
                  State the term remaining                                              4643 S. Ulster Street, Ste. 1000
                                                                                        Denver, CO 80237
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                 Case 20-22343                    Doc 2          Filed 04/17/20 Entered 04/17/20 11:45:26                 Desc Main
                                                                 Document      Page 159 of 184
 Debtor 1 Auric Solar, LLC                                                                     Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease

             List the contract number of any
                   government contract


 2.4.        State what the contract or                   Copier operating lease
             lease is for and the nature of               in Idaho
             the debtor's interest

                  State the term remaining
                                                                                       De Lage Landen Financial Services, Inc.
             List the contract number of any                                           PO Box 41602
                   government contract                                                 Philadelphia, PA 19101-1602


 2.5.        State what the contract or                   Agreement #
             lease is for and the nature of               003-1429802-000
             the debtor's interest                        Copier operating lease
                                                          for 2 copiers in Utah
                  State the term remaining
                                                                                       Great American Financial Serv.
             List the contract number of any                                           PO Box 660831
                   government contract                                                 Dallas, TX 75266-0831


 2.6.        State what the contract or                   Agrement #
             lease is for and the nature of               013-1218943-000
             the debtor's interest                        Lease expired 1/2020
                                                          but copier has not been
                                                          returned. Return cost
                                                          $400. Getting payoff to
                                                          see if 1Solar would like
                                                          to buy.
                  State the term remaining
                                                                                       Great American Financial Serv.
             List the contract number of any                                           PO Box 660831
                   government contract                                                 Dallas, TX 75266-0831


 2.7.        State what the contract or                   Office lease in UT
             lease is for and the nature of               Expires 1/31/2021
             the debtor's interest

                  State the term remaining                                             Metroprops, LLC
                                                                                       c/o Cushman & Wakefield
             List the contract number of any                                           PO Box 413139
                   government contract                                                 Salt Lake City, UT 84141


 2.8.        State what the contract or                   Office lease in Oregon
             lease is for and the nature of               (9530 SW
             the debtor's interest                        Tualatin-Sherwood
                                                          Road, Tualatin, Oregon)
                                                          Expires 3/31/2020
                  State the term remaining                Expires March 31, 2020
                                                                                       TLF Logistics II Tualatin Corp Center
             List the contract number of any                                           PO Box 740554
                   government contract                                                 Los Angeles, CA 90774-0554
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                      Page 2 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
                 Case 20-22343                    Doc 2          Filed 04/17/20 Entered 04/17/20 11:45:26               Desc Main
                                                                 Document      Page 160 of 184
 Debtor 1 Auric Solar, LLC                                                                   Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                    Page 3 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
                 Case 20-22343                    Doc 2          Filed 04/17/20 Entered 04/17/20 11:45:26                  Desc Main
                                                                 Document      Page 161 of 184
 Fill in this information to identify the case:

 Debtor name         Auric Solar, LLC

 United States Bankruptcy Court for the:            DISTRICT OF UTAH

 Case number (if known)
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                            Check all schedules
                                                                                                                                 that apply:

    2.1      Jess Phillips                     1309 West Atrium Court                            Codale (Commercial)                D
                                               Farmington, UT 84025                                                                 E/F       3.187
                                                                                                                                    G




    2.2      Jess Phillips                     1309 West Atrium Court                            Solaroo Energy                     D   2.2
                                               Farmington, UT 84025                              Holdings, LLC                      E/F
                                                                                                                                    G




    2.3      Steve Anderson                    671 Somerset Street                               Codale (Commercial)                D
                                               Farmington, UT 84025                                                                 E/F       3.187
                                                                                                                                    G




    2.4      Steve Anderson                    671 Somerset Street                               Solaroo Energy                     D   2.2
                                               Farmington, UT 84025                              Holdings, LLC                      E/F
                                                                                                                                    G




    2.5      Trent Vansice                     10494 South Canyon Oak Circle                     Codale (Commercial)                D
                                               Sandy, UT 84092                                                                      E/F       3.187
                                                                                                                                    G




Official Form 206H                                                         Schedule H: Your Codebtors                                         Page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                 Case 20-22343                    Doc 2          Filed 04/17/20 Entered 04/17/20 11:45:26          Desc Main
                                                                 Document      Page 162 of 184
 Debtor       Auric Solar, LLC                                                            Case number (if known)


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.6      Trent Vansice                     10494 South Canyon Oak Circle                   Solaroo Energy               D   2.2
                                               Sandy, UT 84092                                 Holdings, LLC                E/F
                                                                                                                            G




Official Form 206H                                                         Schedule H: Your Codebtors                              Page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                 Case 20-22343                    Doc 2          Filed 04/17/20 Entered 04/17/20 11:45:26                          Desc Main
                                                                 Document      Page 163 of 184



 Fill in this information to identify the case:

 Debtor name         Auric Solar, LLC

 United States Bankruptcy Court for the:            DISTRICT OF UTAH

 Case number (if known)
                                                                                                                                     Check if this is an
                                                                                                                                     amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                   04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                    Gross revenue
       which may be a calendar year                                                            Check all that apply                  (before deductions and
                                                                                                                                     exclusions)

       From the beginning of the fiscal year to filing date:                                       Operating a business                       $4,600,000.00
       From 1/01/2020 to Filing Date
                                                                                                   Other


       For prior year:                                                                             Operating a business                     $59,700,000.00
       From 1/01/2019 to 12/31/2019
                                                                                                   Other


       For year before that:                                                                       Operating a business                     $24,160,000.00
       From 1/01/2018 to 12/31/2018
                                                                                                   Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue     Gross revenue from
                                                                                                                                     each source
                                                                                                                                     (before deductions and
                                                                                                                                     exclusions)

       For prior year:                                                                         Uncleared checks, write off
       From 1/01/2019 to 12/31/2019                                                            of A/P, and reward
                                                                                               programs.                                        $145,413.68


       For year before that:                                                                   Uncleared checks, write off
       From 1/01/2018 to 12/31/2018                                                            of A/P, and reward
                                                                                               programs.                                          $80,000.00


 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                               page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
                  Case 20-22343                   Doc 2          Filed 04/17/20 Entered 04/17/20 11:45:26                                  Desc Main
                                                                 Document      Page 164 of 184
 Debtor       Auric Solar, LLC                                                                          Case number (if known)




3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value           Reasons for payment or transfer
                                                                                                                                 Check all that apply
       3.1.
               See Exhibit 2, attached hereto.                             01/17/2019-4/                 $6,591,892.13                Secured debt
                                                                           15/2020                                                    Unsecured loan repayments
                                                                                                                                      Suppliers or vendors
                                                                                                                                      Services
                                                                                                                                      Other Various. See list.



4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor
       4.1.    See Exhibit 3, attached hereto.                             April 2019                    $1,448,048.95           Various. See list.
                                                                           through April
                                                                           2020

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                               Describe of the Property                                      Date                  Value of property

       Toyota Commercial Finance                                 Forklift (serial #8FGU25-61642) under a                       3/16/2020                    Unknown
       PO Box 660926                                             month-to-month operating lease. Acct #
       Dallas, TX 75266-0926                                     (10330239). Repossessed for lack of
                                                                 payment.


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                               Description of the action creditor took                       Date action was                 Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                 Case 20-22343                    Doc 2          Filed 04/17/20 Entered 04/17/20 11:45:26                            Desc Main
                                                                 Document      Page 165 of 184
 Debtor       Auric Solar, LLC                                                                          Case number (if known)




          None.

               Case title                                        Nature of case            Court or agency's name and            Status of case
               Case number                                                                 address
       7.1.    CONSOLIDATED                                      Contract                  Third District Court, State              Pending
               ELECTRICAL DISTRI vs.                                                       of Utah,                                 On appeal
               AURIC SOLAR LLC et al.                                                      Salt Lake County, SLC
                                                                                                                                    Concluded
               200901474                                                                   Department
                                                                                           450 S State
                                                                                           Salt Lake City, UT 84111

       7.2.    PEREGRINE SPORTS, LLC, a                          Contract                  Circuit Court of the State of            Pending
               Delaware limited liability                                                  Oregon                                   On appeal
               company,                                                                    For the County of
                                                                                                                                    Concluded
               Plaintiff,                                                                  Multnomah
               V.                                                                          1021 SW 4th Ave
               AURIC SOLAR, LLC, a Utah                                                    Portland, OR 97204
               limited liability company,
               Defendant.
               20CV11312

       7.3.    ROBERT ALBRECHT,                                  Contract                  Third District Court, State              Pending
               dba ONE SOURCE SUPPLY,                                                      of Utah,                                 On appeal
               Plaintiff,                                                                  Salt Lake County, SLC
                                                                                                                                    Concluded
               -vs-                                                                        Department
               AURIC SOLAR, LLC, a Utah                                                    450 S State
               Limited                                                                     Salt Lake City, UT 84111
               Liability Company,
               Defendant.
               200902097

       7.4.    SOLAROO ENERGY                                    Contract                  Third District Court, State              Pending
               HOLDINGS, LLC a Utah                                                        of Utah,                                 On appeal
               limited liability company,                                                  Salt Lake County, SLC
                                                                                                                                    Concluded
               SOLAROO ENERGY, LLC, a                                                      Department
               Utah limited liability company                                              450 S State
               Plaintiffs,                                                                 Salt Lake City, UT 84111
               vs.
               AURIC SOLAR, LLC, a Utah
               limited liability company,
               STEVE ANDERSEN, an
               individual,
               JESS PHILLIPS, an individual,
               and TRENT VANCISE, an
               individual,
               Defendants.
               200902118

       7.5.    WESCO DISTRIBUTION, INC.,                         Contract                  Third District Court, State              Pending
               a Delaware corporation,                                                     of Utah,                                 On appeal
               Plaintiff,                                                                  Salt Lake County, SLC
                                                                                                                                    Concluded
               vs.                                                                         Department
               AURIC SOLAR, LLC d/b/a                                                      450 S State
               AURIC ENERGY, LLC, a Utah                                                   Salt Lake City, UT 84111
               limited liability company,
               Defendant.
               200902174

8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                  Case 20-22343                   Doc 2          Filed 04/17/20 Entered 04/17/20 11:45:26                                   Desc Main
                                                                 Document      Page 166 of 184
 Debtor        Auric Solar, LLC                                                                             Case number (if known)



           None


 Part 4:       Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

                Recipient's name and address                     Description of the gifts or contributions                  Dates given                       Value

       9.1.     Idaho Clean Energy                               Cash payment made on 10/19/2019
                Association
                PO Box 2264
                Boise, ID 83701                                                                                                                         $1,000.00

                Recipients relationship to debtor
                None


 Part 5:       Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                      Amount of payments received for the loss                   Dates of loss        Value of property
       how the loss occurred                                                                                                                                  lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).

 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

                 Who was paid or who received                        If not money, describe any property transferred           Dates              Total amount or
                 the transfer?                                                                                                                             value
                 Address
       11.1.                                                                                                                   3/31/2020 -
                                                                                                                               Legal
                                                                                                                               services for
                                                                                                                               creditor
                                                                                                                               claim
                                                                                                                               issues and
                 McKay, Burton & Thurman                                                                                       state court
                 15 West South Temple, Suite                                                                                   collection
                 1000                                                                                                          proceeding
                 Salt Lake City, UT 84101                                                                                      s.                       $7,956.00

                 Email or website address
                 www.mbt-law.com

                 Who made the payment, if not debtor?




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                 Case 20-22343                    Doc 2          Filed 04/17/20 Entered 04/17/20 11:45:26                               Desc Main
                                                                 Document      Page 167 of 184
 Debtor        Auric Solar, LLC                                                                          Case number (if known)



                 Who was paid or who received                        If not money, describe any property transferred           Dates          Total amount or
                 the transfer?                                                                                                                         value
                 Address
       11.2.                                                                                                                   4/15/2020 -
                                                                                                                               Legal
                                                                                                                               services for
                                                                                                                               creditor
                                                                                                                               claim
                                                                                                                               issues and
                 McKay, Burton & Thurman                                                                                       state court
                 15 West South Temple, Suite                                                                                   collection
                 1000                                                                                                          proceeding
                 Salt Lake City, UT 84101                                                                                      s.                   $12,044.00

                 Email or website address


                 Who made the payment, if not debtor?




       11.3.                                                                                                                   4/15/20 and
                                                                                                                               4/16/20 -
                                                                                                                               Flat fee
                 McKay, Burton & Thurman                                                                                       payment for
                 15 West South Temple, Suite                                                                                   filing of
                 1000                                                                                                          Chapter 7
                 Salt Lake City, UT 84101                                                                                      bankruptcy.          $30,000.00

                 Email or website address


                 Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

          None.

       Name of trust or device                                       Describe any property transferred                Dates transfers         Total amount or
                                                                                                                      were made                        value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

          None.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                               page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
                 Case 20-22343                    Doc 2          Filed 04/17/20 Entered 04/17/20 11:45:26                                Desc Main
                                                                 Document      Page 168 of 184
 Debtor       Auric Solar, LLC                                                                          Case number (if known)



               Who received transfer?                            Description of property transferred or                  Date transfer         Total amount or
               Address                                           payments received or debts paid in exchange             was made                       value
       13.1                                                      Sold residential assets under the Asset
       .                                                         Purchase Agreement dated 2/28/2020.
                                                                 Tangible assets sold included inventory,
               TELT Ventures, LLC                                vehicles, tools, computer hardware, and
               DBA 1Solar                                        office contents in ID, OR and CO. (Value
               2391 South 1560 West, Ste C                       below is connected to assumption of
               Woods Cross, UT 84087                             liabilities)                                            2/28/2020              $2,824,519.00

               Relationship to debtor
               None


       13.2                                                      Entered into an Early Termination and
       .                                                         Release Agreement dated 3/17/2020 to
                                                                 transfer all rights, open purchase orders,
                                                                 and inventory associated with a certain
                                                                 commercial project to Soleil Solar, LLC
               Soleil Solar, LLC and                             for $500,000. The transaction also
               Soleil Energy Group, LLC                          included the sale of commercial vehicles,
               299 S Main Ste 2440                               trailers, computer hardware, and tools to
               Salt Lake City, UT 84111                          Soleil Energy Group, LLC for $308,000.                  3/17/2020               $808,000.00

               Relationship to debtor
               None


       13.3 Al
       .                                                         2015 Dodge Ram 2500                                     April 2020                   $9,630.02

               Relationship to debtor
               Employee


       13.4 Kelly
       .                                                         2013 Toyota Prius                                       March 9, 2020                $2,200.00

               Relationship to debtor
               Employee


       13.5 Enterprise
       .                                                         2013 Toyota Prius                                       April 2, 2020                $2,325.00

               Relationship to debtor
               n/a


       13.6 Enterprise
       .                                                         2012 Toyota Prius                                       April 8, 2020                $1,500.00

               Relationship to debtor
               n/a


       13.7 Enterprise
       .                                                         2014 Mercedes Sprinter                                  April 7, 2020               $12,000.00

               Relationship to debtor
               n/a




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                 Case 20-22343                    Doc 2          Filed 04/17/20 Entered 04/17/20 11:45:26                                Desc Main
                                                                 Document      Page 169 of 184
 Debtor        Auric Solar, LLC                                                                         Case number (if known)



                Who received transfer?                           Description of property transferred or                  Date transfer            Total amount or
                Address                                          payments received or debts paid in exchange             was made                          value
       13.8 Enterprise
       .                                                         2010 Ford Transit Connect                               April 8, 2020                  $2,000.00

                Relationship to debtor
                n/a


       13.9 Enterprise
       .                                                         2013 Ford Econoline 250                                 April 7, 2020                  $8,500.00

                Relationship to debtor
                n/a


       13.1 Enterprise
       0.                                                        2016 Toyota Prius                                       April 2020                     $1,500.00

                Relationship to debtor
                n/a


 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                 Address                                                                                                   Dates of occupancy
                                                                                                                           From-To
       14.1.     99 Inverness Drive E, Suite 170
                 Littleton, CO 80122

       14.2.     3568 East Lanark Street
                 Meridian, ID 83642

       14.3.     7265 South Revere Parkway, Suite 903
                 Centennial, CO

       14.4.     9530 SW Tualatin-Sherwood Road
                 Tualatin, OR

 Part 8:       Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                 Facility name and address                       Nature of the business operation, including type of services            If debtor provides meals
                                                                 the debtor provides                                                     and housing, number of
                                                                                                                                         patients in debtor’s care

 Part 9:       Personally Identifiable Information




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                 Case 20-22343                    Doc 2          Filed 04/17/20 Entered 04/17/20 11:45:26                            Desc Main
                                                                 Document      Page 170 of 184
 Debtor      Auric Solar, LLC                                                                           Case number (if known)



16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?

                       No Go to Part 10.
                      Yes. Fill in below:
                    Name of plan                                                                               Employer identification number of the plan
                    THE AURIC SOLAR LLC 401(K) PLAN                                                            EIN: 840801

                    Has the plan been terminated?
                       No
                       Yes


 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

          None
              Financial Institution name and                     Last 4 digits of         Type of account or          Date account was            Last balance
              Address                                            account number           instrument                  closed, sold,           before closing or
                                                                                                                      moved, or                        transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


          None

       Depository institution name and address                       Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


          None

       Facility name and address                                     Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                 Case 20-22343                    Doc 2          Filed 04/17/20 Entered 04/17/20 11:45:26                           Desc Main
                                                                 Document      Page 171 of 184
 Debtor      Auric Solar, LLC                                                                           Case number (if known)



       Owner's name and address                                      Location of the property             Describe the property                           Value
       Great American Financial Serv.                                2310 South 1300 West                 2 Copiers                                 Unknown
       PO Box 660831                                                 West Valley City, UT
       Dallas, TX 75266-0831                                         84119

       Owner's name and address                                      Location of the property             Describe the property                           Value
       Great American Financial Serv.                                Oregon                               1 Copier                                  Unknown
       PO Box 660831
       Dallas, TX 75266-0831

       Owner's name and address                                      Location of the property             Describe the property                           Value
       De Lage Landen Financial Services,                            Idaho                                1 Copier                                  Unknown
       Inc.
       PO Box 41602
       Philadelphia, PA 19101-1602

       Owner's name and address                                      Location of the property             Describe the property                           Value
       Pure Water Partners                                           Offices in Utah and Idaho            Ice and water systems                     Unknown
       Dept. CH 19648
       Palatine, IL 60055-9648


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                    Court or agency name and             Nature of the case                 Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known    Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known    Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                               page 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
                 Case 20-22343                    Doc 2          Filed 04/17/20 Entered 04/17/20 11:45:26                                  Desc Main
                                                                 Document      Page 172 of 184
 Debtor      Auric Solar, LLC                                                                           Case number (if known)




          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       Tanner & Company                                                                                                           5/2017-2018
                    36 South State Street
                    Salt Lake City, UT 84111-1400
       26a.2.       Bryon Barton                                                                                                               1/16/17-Current
                    596 E 1500 S
                    Kaysville, UT 84037
       26a.3.       Mindy Sue Walsh                                                                                                            5/27/10-6/19/17
                    4632 Summit Valley Dr
                    West Jordan, UT 84088
       26a.4.       Tammy Grainger                                                                                                             3/25/15-11/15/19
                    988 W DuPont Ave
                    Salt Lake City, UT 84116
       26a.5.       Dusty Sundquist                                                                                                            1/1/16-5/10/19
                    531 W Deer Meadow Drive
                    Saratoga Springs, UT 84045
       26a.6.       Maya Hoyt                                                                                                                  2/22/16-10/25/19
                    3437 W Erica Cir
                    West Jordan, UT 84084
       26a.7.       Alisa Orborn                                                                                                               9/7/16-2/14/20
                    8279 S Lance St, Apt 13
                    Midvale, UT 84047
       26a.8.       Karlee Powers                                                                                                              11/21/16-Current
                    14697 S Astin Ln, #O304
                    Herriman, UT 84096
       26a.9.       Bryon Barton                                                                                                               1/16/17-Current
                    596 E 1500 S
                    Kaysville, UT 84037
       26a.10.      Jeremy Curtis                                                                                                              1/1/19-Current
                    2689 W Closner Cir
                    West Jordan, UT 84088
       26a.11.      Nick Gingras                                                                                                               1/1/19- Current
                    605 W. Life Dr.
                    Riverton, UT 84065
       26a.12.      Sierra Reaux-McNeil                                                                                                        1/1/19-1/31/20
                    19184 E Briarwood Dr
                    Aurora, CO 80016
       26a.13.      Gunther Fischli                                                                                                            1/1/19-3/12/20
                    9591 S. High Meadow Dr.
                    South Jordan, UT 84095


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 10
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 20-22343                    Doc 2          Filed 04/17/20 Entered 04/17/20 11:45:26                              Desc Main
                                                                 Document      Page 173 of 184
 Debtor      Auric Solar, LLC                                                                           Case number (if known)



       Name and address                                                                                                                  Date of service
                                                                                                                                         From-To
       26a.14.      Kelly Curtis                                                                                                         1/1/19-3/12/20
                    11232 S. Frandsen Cir.
                    South Jordan, UT 84095
       26a.15.      Tara Dugger                                                                                                          1/2/19-3/6/20
                    4411 W Lower Meadow Dr
                    Herriman, UT 84096
       26a.16.      Lisa Aiono                                                                                                           9/16/19
                    5546 S Impressions Dr
                    Salt Lake City, UT 84118
       26a.17.      Leslie Larsen                                                                                                        10/15/19-2/14/20
                    5554 W Lilac Ave
                    West Jordan, UT 84081
       26a.18.      Duncan Nelson                                                                                                        12/20/19-2/26/20
                    2846 S Blair St, Apt 10
                    Salt Lake City, UT 84115
       26a.19.      Rachel Stone                                                                                                         1/20/20-3/17/20
                    3063 W 2650 S
                    Ogden, UT 84401

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None


    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

               Name of the person who supervised the taking of the                          Date of inventory        The dollar amount and basis (cost, market,
               inventory                                                                                             or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Thaniel Bishop                                 6168 West 13900 South                                                                     1.50%
                                                      Herriman, UT 84096-4640




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 11
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                 Case 20-22343                    Doc 2          Filed 04/17/20 Entered 04/17/20 11:45:26                              Desc Main
                                                                 Document      Page 174 of 184
 Debtor      Auric Solar, LLC                                                                           Case number (if known)



       Name                                           Address                                             Position and nature of any         % of interest, if
                                                                                                          interest                           any
       Auric Solar Holdings, LLC                      2310 South 1300 West                                                                   31.14%
                                                      Salt Lake City, UT 84119

       Name                                           Address                                             Position and nature of any         % of interest, if
                                                                                                          interest                           any
       Cedar Union, LLC                               671 Somerset St.                                                                       11.21%
                                                      Farmington, UT 84025

       Name                                           Address                                             Position and nature of any         % of interest, if
                                                                                                          interest                           any
       Bristol Cove Acquisitions,                     596 East 1500 South                                                                    2.04%
       LLC                                            Kaysville, UT 84037

       Name                                           Address                                             Position and nature of any         % of interest, if
                                                                                                          interest                           any
       Krasne Miesto, LLC                             893 Baxter Dr.                                                                         4.54%
                                                      South Jordan, UT 84095

       Name                                           Address                                             Position and nature of any         % of interest, if
                                                                                                          interest                           any
       Suficiente, LLC                                6995 South Union Park, Suite 400                                                       4.54%
                                                      Midvale, UT 84047

       Name                                           Address                                             Position and nature of any         % of interest, if
                                                                                                          interest                           any
       Cedar Union, LLC                               671 Somerset St.                                                                       6.85%
                                                      Farmington, UT 84025

       Name                                           Address                                             Position and nature of any         % of interest, if
                                                                                                          interest                           any
       NSM Energy, LLC                                6210 S Hancock Cir.                                                                    1.17%
                                                      Murray, UT 84121

       Name                                           Address                                             Position and nature of any         % of interest, if
                                                                                                          interest                           any
       Bruce N. $ Carolyn D.                          586 East 170 South                                                                     1.56%
       Leishman Trust                                 Logan, UT 84321

       Name                                           Address                                             Position and nature of any         % of interest, if
                                                                                                          interest                           any
       Courtney Lieshman                              1405 South 750 East                                                                    0.78%
                                                      Kaysville, UT 84037

       Name                                           Address                                             Position and nature of any         % of interest, if
                                                                                                          interest                           any
       The Nathan Leishman Trust                      4120 South 4000 East                                                                   0.39%
                                                      Wellsville, UT 84339

       Name                                           Address                                             Position and nature of any         % of interest, if
                                                                                                          interest                           any
       DL Jolley Safe Trust                           2455 East Parleys Way #302                                                             0.78%
                                                      Salt Lake City, UT 84109

       Name                                           Address                                             Position and nature of any         % of interest, if
                                                                                                          interest                           any
       JSP Management, LLC                            1309 West Atrium Court                                                                 1.95%
                                                      Farmington, UT 84025




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                              page 12
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
                 Case 20-22343                    Doc 2          Filed 04/17/20 Entered 04/17/20 11:45:26                              Desc Main
                                                                 Document      Page 175 of 184
 Debtor      Auric Solar, LLC                                                                           Case number (if known)



       Name                                           Address                                             Position and nature of any          % of interest, if
                                                                                                          interest                            any
       Steadfast Solar                                6168 West 13900 South                                                                   1.56%
                                                      Herriman, UT 84096-4640

       Name                                           Address                                             Position and nature of any          % of interest, if
                                                                                                          interest                            any
       Cedar Union, LLC                               671 Somerset Street                                                                     30.00%
                                                      Farmington, UT 84025



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.

       Name                                           Address                                             Position and nature of any      Period during which
                                                                                                          interest                        position or interest
                                                                                                                                          was held
       Blue Prairie, FLP                              671 Somerset St, Farmington, UT                     Assigned Common                 1/1/2020
                                                      Farmington, UT 84025                                Units to Cedar Union,
                                                                                                          LLC
       Name                                           Address                                             Position and nature of any      Period during which
                                                                                                          interest                        position or interest
                                                                                                                                          was held
       Sun Prairie, LLC                               671 Somerset St, Farmington, UT                     Assigned Class A                1/1/2020
                                                      Farmington, UT 84025                                Preferred Units to
                                                                                                          Arcturus Ventures, LLC

30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

               Name and address of recipient                     Amount of money or description and value of             Dates            Reason for
                                                                 property                                                                 providing the value
       30.1                                                                                                              April 1, 2019
       .    Steven Andersen                                                                                              through April
                                                                 Gross: $24,461                                          14, 2020         Wages

               Relationship to debtor



       30.2                                                                                                              April 1, 2019
       .    Bryon J. Barton                                                                                              through April
                                                                 Gross: $126,294.35                                      14, 2020         Wages

               Relationship to debtor



       30.3                                                                                                              April 1, 2019
       .    Thaniel S. Bishop                                                                                            through April
                                                                 Gross: $138,934.52                                      14, 2020         Wages

               Relationship to debtor




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 13
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                 Case 20-22343                    Doc 2          Filed 04/17/20 Entered 04/17/20 11:45:26                            Desc Main
                                                                 Document      Page 176 of 184
 Debtor      Auric Solar, LLC                                                                           Case number (if known)



               Name and address of recipient                     Amount of money or description and value of             Dates             Reason for
                                                                 property                                                                  providing the value
       30.4                                                                                                              April 1, 2019
       .    Kelly Curtis                                                                                                 through April
                                                                 Gross: $119,230.96                                      14, 2020          Wages

               Relationship to debtor



       30.5                                                                                                              April 1, 2019
       .    Gunther D. Fischli                                                                                           through April
                                                                 Gross: $119,230.96                                      14, 2020          Wages

               Relationship to debtor



       30.6                                                                                                              April 1, 2019
       .    Trenton J. Vance                                                                                             through April
                                                                 Gross: $166,534.52                                      14, 2020          Wages

               Relationship to debtor



       30.7                                                                                                              April 1, 2019
       .    Jess Phillips                                                                                                through April
                                                                 Gross: $208,265.48                                      14, 2020          Wages

               Relationship to debtor




31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 14
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                 Case 20-22343                    Doc 2          Filed 04/17/20 Entered 04/17/20 11:45:26                        Desc Main
                                                                 Document      Page 177 of 184
 Debtor      Auric Solar, LLC                                                                           Case number (if known)



 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         April 17, 2020

 /s/ Trenton J. Vansice                                                 Trenton J. Vansice
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         President

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
  No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                         page 15
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
Case 20-22343   Doc 2   Filed 04/17/20 Entered 04/17/20 11:45:26   Desc Main
                        Document      Page 178 of 184




      EXHIBIT 2
11:58 AM                                                                                                                          Auric Solar, LLC
04/16/20
Accrual Basis
                      Case 20-22343                                 Doc 2                         Filed 04/17/20      Entered 04/17/20 11:45:26
                                                                                                              Find Report
                                                                                                                         January 16 through April 16, 2020
                                                                                                                                                                                                                                             Desc Main
                                                                                                  Document       Page 179 of 184

                            Type           Date             Num                            Name                                                              Name Address                                                        Memo                              Credit

Jan 16 - Apr 16, 20
                       Check             04/16/2020   ACH           McKay, Burton, & Thurman PC                 14 West South Temple, Suite 1000 Salt Lake City, UT 84101                                  Retainer                                                10,335.00
                       Check             04/15/2020   WIRE          McKay, Burton, & Thurman PC                 15 West South Temple, Suite 1000 Salt Lake City, UT 84101                                  Retainer                                                20,000.00
                       Bill Pmt -Check   04/14/2020   ACH           Fabian VanCott                              215 S State Suite 1200 Salt Lake City, UT 84111-2323                                                                                               15,850.00
                       Bill Pmt -Check   04/14/2020   ACH           Moreton & Company                           PO Box 58139 Salt Lake City, UT 84158                                                                                                              13,159.95
                       Bill Pmt -Check   04/14/2020   EFT           Codale Electric Supply                      PO Box 740525 Los Angeles, CA 90074-0525                                                   56223                                                  150,000.00
                       Bill Pmt -Check   04/13/2020   EFT           Codale Electric Supply                      PO Box 740525 Los Angeles, CA 90074-0525                                                   56223                                                  100,000.00
                       Check             04/10/2020   ACH           Legendary LLC                               1618 S Millennium Way # 100 Meridian, ID 83642                                             Customer Refund                                         59,999.26
                       Check             04/10/2020   ACH           Prime Inc. Amenities                        3720 W 800 S Salt Lake City, UT 84104                                                      177327                                                  27,879.84
                       Check             04/10/2020   ACH           AWD Properties                              1618 S Millennium Way # 100 Meridian, ID 83642                                             Customer Refund                                         14,313.29
                       Check             04/10/2020   Bank Check    Christiansen Construction                   Kirk Christiansen 3160 N 3600 E Kimberly, ID 83341                                         Cust Refund                                              7,000.00
                       Check             04/10/2020   Bank Check    Esplanade Apartments                        Rod Newby 29 N 1000 W Salt Lake City, UT 84116                                             Cust Refund                                             11,000.00
                       Check             04/09/2020   EFT           Codale Electric Supply                      PO Box 740525 Los Angeles, CA 90074-0525                                                   Order #S6797064 PO#2509900                              31,303.06
                       Check             04/09/2020   ACH           Grantsville Professional Park Condominium   Envision Flow 163 S SR 112 Grantsville, UT 84029                                           177911 - Refund                                         30,470.00
                       Check             04/09/2020   EFT           Mercedes-Benz Financial Services            PO Box 5260 Carol Stream, IL 60197-5260                                                    5000271370001                                           21,961.86
                       Check             04/09/2020   ACH           Grantsville Professional Park Condominium   Envision Flow 163 S SR 112 Grantsville, UT 84029                                           Customer Refund                                         30,470.00
                       Bill Pmt -Check   04/08/2020   EFT           Codale Electric Supply                      PO Box 740525 Los Angeles, CA 90074-0525                                                   56223                                                   50,036.70
                       Check             04/08/2020   19502         Soleil Solar, LLC                           299 South Main Street Salt Lake City, UT 84111                                             Radius Panels                                          108,983.50
                       Check             04/07/2020   ACH           Ally Auto (611923428719, 611924260864)      PO Box 9001951 Louisville, Kentucky 40290                                                  Acct. 611923428719 Net Pay Off                          12,202.65
                       Bill Pmt -Check   04/07/2020   ACH           EMI Health                                  5101 S Commerce Drive Murray, UT 84107                                                     4921                                                    13,951.12
                       Check             04/03/2020   ACH           AMEX - 54002                                PO Box 650448 Dallas, TX. 75265-0448                                                                                                               20,000.00
                       Bill Pmt -Check   04/01/2020   EFT           Codale Electric Supply                      PO Box 740525 Los Angeles, CA 90074-0525                                                   56223                                                   20,584.51
                       Check             03/31/2020   19497         Pinnacle Highlands                          Julie Koch 7673 S Highland Dr Cottonwood Heights, UT 84121                                 Service                                                 43,774.10
                       Check             03/31/2020   19498         Sky Harbor                                  Devon McPhie 1878 W North Temple Salt Lake City, UT 84116                                  Service                                                 43,774.10
                       Bill Pmt -Check   03/31/2020   ACH           UES - Utility Engineering Systems           2529 S. Fundy Cir. Aurora, CO 80013                                                                                                                 6,965.00
                       Bill Pmt -Check   03/30/2020   1070          Wasatch Energy Group                        299 S. Main St. Salt Lake City, UT. 84111                                                  Final Wasatch Development Fee on Soleil Lofts Dra       25,000.00
                       Bill Pmt -Check   03/30/2020   1073          Jay Oman                                                                                                                               Net Meterin Fee on Soleil- paid by Jay Oman Wasa         6,935.56
                       Bill Pmt -Check   03/28/2020   ACH           EMI Health                                  5101 S Commerce Drive Murray, UT 84107                                                     4921                                                    39,153.72
                       Check             03/27/2020   19494         Jordan Credit Union                         893 W. Baxter Drive South Jordan, UT 84095                                                                                                          8,295.95
                       Check             03/27/2020   Auto          AMEX - 54002                                PO Box 650448 Dallas, TX. 75265-0448                                                       CC Payment                                              10,000.00
                       Bill Pmt -Check   03/27/2020   Auto          Enterprise Fleet Management ( WEX)          WEX Bank PO Box 6293 Carol Stream, IL 60197-6293                                           0463-00-903964-5                                         8,863.94
                       Check             03/26/2020   19493         Wood, Jason                                 12676 East Bates Circle Aurora, CO 80014                                                   178452                                                  11,225.00
                       Bill Pmt -Check   03/24/2020   19487         Far West Roofing, Inc                       2626 W Perschon Bluffdale, UT 84065                                                                                                                 9,120.00
                       Check             03/20/2020   ACH           Ford Credit (54538497)                      PO Box 790093 St. Louis, MO 63179-0093                                                     54538497                                                14,034.59
                       Check             03/20/2020   19483         Ally Auto (611923428719, 611924260864)      PO Box 9001951 Louisville, Kentucky 40290                                                  Acct. 611924260864 Net Pay Off                          12,556.59
                       Check             03/20/2020   19484         Ally Auto (611923620151, 611924937812)      PO Box 9001951 Louisville, Kentucky 840290                                                 Acct. 611924937812 Net Pay Off                          10,629.36
                       Check             03/20/2020   19485         Ally Auto (611923620151, 611924937812)      PO Box 9001951 Louisville, Kentucky 840290                                                 611923620151 Net Pay Off                                11,187.43
                       Bill Pmt -Check   03/19/2020   19479         Brighton Properties Inc.                    DBA SBMC Chaparral C/O Colliers International 4643 S Ulster Street, Suite 1000                                                                     15,243.30
                       Bill Pmt -Check   03/19/2020   19480         Metroprops, LLC                             C/O Cushman & Wakefield PO Box 413139 Salt Lake City, UT 84141-3139                        00016710 1                                              13,072.50
                       Check             03/18/2020   WIRE          CED (Commerical)                                                                                                                       Wire Transfer - Gardner Lien Releases                   34,080.08
                       Bill Pmt -Check   03/18/2020   19481         Soleil Energy Group                         299 S Main Ste 2440 Salt Lake City, UT 84111                                                                                                       10,178.00
                       Check             03/18/2020   CoCheck       Solaroo Energy                                                                                                                         Co Check to Solaroo                                     78,000.00
                       Check             03/17/2020   WIRE          McKay, Burton, & Thurman PC                 15 West South Temple, Suite 1000 Salt Lake City, UT 84101                                  Retainer                                                20,000.00
                       Bill Pmt -Check   03/17/2020   JC-Okland     SunRoc Corporation                          PO Box 778 Orem, UT 84059                                                                                                                           7,089.19
                       Bill Pmt -Check   03/17/2020   4128 JC       Custom Carport Designs                      Austin Day 13324 Heritage Farm Cove Riverton, Utah 84065                                                                                          652,615.47
                       Bill Pmt -Check   03/17/2020   4115          Brahma                                      1132 S. 500 W. Salt Lake City, UT 84101                                                                                                           252,403.53
                       Bill Pmt -Check   03/17/2020   4131          X3 Tradesmen (UT)                           1549 W. 7800 S. West Jordan, UT. 84088                                                                                                             12,092.94
                       Bill Pmt -Check   03/17/2020   4130          Sunstate Equipment Co.                      PO Box 208439 Dallas, TX 75320-8439                                                        130458                                                  47,636.34
                       Bill Pmt -Check   03/16/2020   ACH           WCF Insurance                               Payment Processing Center PO Box 26488 Salt Lake City, UT 84126-0488                       21651                                                   10,000.00
                       Bill Pmt -Check   03/16/2020   19478         Far West Roofing, Inc                       2626 W Perschon Bluffdale, UT 84065                                                                                                                38,444.00
                       Check             03/13/2020   19473         Peder Kopperud                                                                                                                         178503 Cliend Deposit for Solar System                  10,308.00
                       Check             03/13/2020   19475         Crist, Larry                                69 E Coronado Ln Moab, UT 84532                                                            178414 Client Deposit for Solar System                  11,412.00
                       Check             03/13/2020   19476         Rhett Jones                                                                                                                                                                                    11,675.00
                       Check             03/13/2020   19477         GroFunk, LLC                                Carl Funk 7755 W. Crestwood dr. Boise, ID 83704                                            178432                                                  16,816.00
                       Bill Pmt -Check   03/13/2020   1057          Arco Electric                               597 W. 9320 S. Sandy, UT. 84070                                                                                                                    13,899.62
                       Bill Pmt -Check   03/13/2020   1051          X3 Tradesmen (UT)                           1549 W. 7800 S. West Jordan, UT. 84088                                                                                                              8,041.56
                       Check             03/12/2020   19468         Jordan Credit Union                         893 W. Baxter Drive South Jordan, UT 84095                                                 Patricia Bailey                                           9,632.50
                       Check             03/12/2020   WIRE          Morris Bower & Haws PLLC                    12550 W. Explorer Dr. Suite 100 Boise, ID 83713                                            Invoice 107836                                          10,209.00
                       Check             03/06/2020   19466         Innovations Group (Medquest)                669 W 900 N North Salt Lake, UT 84054                                                      177077                                                  23,408.56
                       Check             03/04/2020   19463         Solaroo                                                                                                                                Purchase of Solaroo Vehicles                           128,575.00
                       Check             03/04/2020   ACH           Enterprise Fleet Management                 Enterprise Fleet Management Billing PO Box 800089 Kansas City, MO 64180-0089                                                                       24,493.68
                       Check             03/03/2020   19461         Blake, Walter                               3060 Kearney Street Denver , CO 80207                                                      Deposit Refund                                           9,307.50
                       Bill Pmt -Check   03/03/2020   ACH           EMI Health                                  5101 S Commerce Drive Murray, UT 84107                                                     4921                                                    91,021.34
                       Bill Pmt -Check   02/28/2020   19460         Codale (Commerical)                         PO Box 740525 Los Angeles, CA 90074-0525                                                                                                           33,360.49
                       Bill Pmt -Check   02/28/2020   1040          Codale (Commerical)                         PO Box 740525 Los Angeles, CA 90074-0525                                                                                                          537,720.99
                       Bill Pmt -Check   02/27/2020   ACH           Enterprise Fleet Management ( WEX)          WEX Bank PO Box 6293 Carol Stream, IL 60197-6293                                           0463-00-903964-5                                        13,507.72
                       Bill Pmt -Check   02/26/2020   ACH           Capital Premium Financing                   PO Box 660232 Dallas, TX 75266-0232                                                        388052                                                  17,857.84
                       Bill Pmt -Check   02/21/2020   19456         Fabian VanCott                              215 S State Suite 1200 Salt Lake City, UT 84111-2323                                                                                               15,000.00
                       Bill Pmt -Check   02/21/2020   WM022120      Wasatch Solar Management, LLC               299 S Main Street Suite 2400 Salt Lake City, UT 84111                                                                                             319,017.61
                       Bill Pmt -Check   02/20/2020   19453         Codale (Commerical)                         PO Box 740525 Los Angeles, CA 90074-0525                                                                                                          206,352.81
                       Bill Pmt -Check   02/20/2020   ACH           Enterprise Fleet Management                 Enterprise Fleet Management Billing PO Box 800089 Kansas City, MO 64180-0089                                                                       32,783.78
                       Bill Pmt -Check   02/14/2020   19452         CED Greentech                                                                                                                          RW-40757 OK TO CHAX                                     25,000.00
                       Bill Pmt -Check   02/14/2020   1028          Solaria Corporation                         6200 Paseo Padre Parkway Fremont, CA 94555                                                                                                        129,602.00
                       Bill Pmt -Check   02/14/2020   1029          Custom Carport Designs                      Austin Day 13324 Heritage Farm Cove Riverton, Utah 84065                                                                                           85,071.00
                       Bill Pmt -Check   02/14/2020   1032          Codale (Commerical)                         PO Box 740525 Los Angeles, CA 90074-0525                                                                                                         1,100,907.40
                       Bill Pmt -Check   02/14/2020   1033          Codale (Commerical)                         PO Box 740525 Los Angeles, CA 90074-0525                                                                                                           15,304.97
                       Bill Pmt -Check   02/14/2020   1034          Codale (Commerical)                         PO Box 740525 Los Angeles, CA 90074-0525                                                                                                            8,506.56
                       Bill Pmt -Check   02/10/2020   ACH           WCF Insurance                               Payment Processing Center PO Box 26488 Salt Lake City, UT 84126-0488                       21651                                                   55,367.00
                       Bill Pmt -Check   02/07/2020   Solaroo Dep   Solaroo Energy                                                                                                                         Deposited into Solaroo's acc and they kept the $$ a      8,420.00
                       Bill Pmt -Check   02/05/2020   Joint Ck.     Utah Tile and Roofing                       555 W. 3900S. Bldg. C Salt Lake City, UT. 84123                                            Adobe - Okland Joint Check 399566                       45,196.00
                       Bill Pmt -Check   01/31/2020   19441         Codale (Commerical)                         PO Box 740525 Los Angeles, CA 90074-0525                                                   Adobe                                                    8,952.85
                       Check             01/31/2020   19442         Steve Andersen                                                                                                                                                                                 10,000.00
                       Bill Pmt -Check   01/30/2020   19440         Solaria Corporation                         6200 Paseo Padre Parkway Fremont, CA 94555                                                 Soleil Draw 14                                         259,204.00
                       Bill Pmt -Check   01/30/2020   WIRE          Wasatch Commercial Builders                 40 East Gallivan Ave. Salt Lake City, UT 84111                                             Wasatch Developer Fee - Draw 14                        268,381.65
                       Bill Pmt -Check   01/29/2020   Jnt Ck-1020   Sunstate Equipment Co.                      PO Box 208439 Dallas, TX 75320-8439                                                        Soleil Draw 14                                           8,017.20
                       Bill Pmt -Check   01/29/2020   Jnt Ck 1017   Aerotek                                     PO Box 198531 Atlanta, GA 30384-8531                                                       Soleil Draw 14                                          11,513.72
                       Bill Pmt -Check   01/29/2020   Jnt Ck 1021   X3 Tradesmen (UT)                           1549 W. 7800 S. West Jordan, UT. 84088                                                     Soleil Draw 14                                           6,868.11
                       Bill Pmt -Check   01/29/2020   Jnt Ck 1006   Custom Carport Designs                      Austin Day 13324 Heritage Farm Cove Riverton, Utah 84065                                   Soleil Draw 14                                         100,473.00
                       Bill Pmt -Check   01/29/2020   Jnt Ck 1019   Wasatch Energy Group                        299 S. Main St. Salt Lake City, UT. 84111                                                  Solail Draw 14                                          20,000.00
                       Bill Pmt -Check   01/29/2020   Jnt Ck 1014   Codale (Commerical)                         PO Box 740525 Los Angeles, CA 90074-0525                                                   Split - Total=92,888.51    Soleil Draw 14               90,618.56
                       Bill Pmt -Check   01/29/2020   19438         Codale Electric Supply                      PO Box 740525 Los Angeles, CA 90074-0525                                                   Split - Total=100,000.00                                98,719.48
                       Bill Pmt -Check   01/24/2020   ACH           Capital Premium Financing                   PO Box 660232 Dallas, TX 75266-0232                                                        388052                                                  17,857.84
                       Check             01/24/2020   19422         UES                                         2529 S. Fundy Cir. Aurora, CO 80013                                                                                                                 8,950.00
                       Bill Pmt -Check   01/24/2020   19424         ASAP Septic                                 7121 Beautiful View Circle Melba, ID 83641                                                                                                         12,171.22
                       Bill Pmt -Check   01/24/2020   ACH           Cincinnati Insurance                        PO Box 145620 Cincinnati, OH. 45250-5620                                                   1000493575                                              11,918.00
                       Bill Pmt -Check   01/24/2020   19427         Roofs by Reese                              Brandon Reese 434 E. 1700 S. Salt Lake City, UT 84115                                      6                                                        7,850.00
                       Bill Pmt -Check   01/24/2020   ACH           Sonic Solar, Ltd                            5335 W 48th Ave Suite 600 Denver, CO 80212                                                                                                         10,000.00
                       Bill Pmt -Check   01/24/2020   WIRE          Energy Saver Insulation                     14465 E. 50th Ave. Denver, CO 80239                                                                                                                 6,900.00
                       Check             01/23/2020   ACH           Rocky Mountain Power (Net Meter)            Attn Customer Generation/Mary Davis 825 NE Multnomah Blvd., Suite 600 Portland, OR 97232                                                            8,256.86
                       Check             01/23/2020   10946         Auric Solar                                                                                                                                                                                    90,000.00
                       Bill Pmt -Check   01/22/2020   ACH           Enterprise Fleet Management ( WEX)          WEX Bank PO Box 6293 Carol Stream, IL 60197-6293                                           0463-00-903964-5                                        15,009.41
                       Check             01/21/2020   Wire          Steve Andersen                                                                                                                                                                                 30,000.00
                       Bill Pmt -Check   01/20/2020   ACH           Enterprise Fleet Management                 Enterprise Fleet Management Billing PO Box 800089 Kansas City, MO 64180-0089                                                                       30,879.11
                       Check             01/17/2020   19411         Porucznik, Christy                                                                                                                     Cancellation Refund                                      8,209.00
                       Bill Pmt -Check   01/17/2020   19412         Adler AB Owner VIII, LLC                    PO Box 913299 Denver, CO. 80291-3299                                                                                                               12,020.00
                       Bill Pmt -Check   01/17/2020   19413         Brighton Properties Inc.                    DBA SBMC Chaparral C/O Colliers International 4643 S Ulster Street, Suite 1000             1                                                        7,474.68
                       Bill Pmt -Check   01/17/2020   19415         Metroprops, LLC                             C/O Cushman & Wakefield PO Box 413139 Salt Lake City, UT 84141-3139                        00016710 1                                              14,379.66
                       Bill Pmt -Check   01/17/2020   19416         TLF Logistics II Tualatin Corp              PO Box 740554 Los Angeles, CA 90774-0554                                                   T0019799                                                11,156.93
                       Bill Pmt -Check   01/17/2020   ACH           Cincinnati Insurance                        PO Box 145620 Cincinnati, OH. 45250-5620                                                   1000493575                                              11,307.00
                       Bill Pmt -Check   01/17/2020   ACH           EMI Health                                  5101 S Commerce Drive Murray, UT 84107                                                     4921                                                    91,035.90
                       Bill Pmt -Check   01/17/2020   19418         Werner Roofing, LLC                         Graycen Werner 2197 S Euclid Ave. Boise, ID 83706                                          6                                                        8,587.00




                                                                                                                                                                                                                                                                                Page 1 of 2
11:58 AM                                                                                                          Auric Solar, LLC
04/16/20
Accrual Basis
                      Case 20-22343                             Doc 2                      Filed 04/17/20      Entered 04/17/20 11:45:26
                                                                                                       Find Report
                                                                                                          January 16 through April 16, 2020
                                                                                                                                                                                      Desc Main
                                                                                           Document       Page 180 of 184

                            Type           Date          Num                        Name                                                 Name Address                          Memo         Credit

                       Bill Pmt -Check   01/17/2020   19419     Blue Goat Roofing                3592 S. Lyford Ave Meridian, ID 83642                                                      17,749.86
                       Bill Pmt -Check   01/17/2020   WIRE      Tesla, Inc.                      PO Box 399159 San Francisco, CA 94139-9159                                                 23,423.37
                       Bill Pmt -Check   01/17/2020   19420-2   Codale Electric Supply           PO Box 740525 Los Angeles, CA 90074-0525               Split - Total=15,200                14,360.36
Jan 16 - Apr 16, 20                                                                                                                                                                       6,591,892.13




                                                                                                                                                                                                         Page 2 of 2
Case 20-22343   Doc 2   Filed 04/17/20 Entered 04/17/20 11:45:26   Desc Main
                        Document      Page 181 of 184




      EXHIBIT 3
4:12 PM                                                                                                                    Auric Solar, LLC
04/15/20
Accrual Basis
                      Case 20-22343                                  Doc 2                    Filed 04/17/20      Entered 04/17/20 11:45:26
                                                                                                          Find Report
                                                                                                                 April 16, 2019 through April 15, 2020
                                                                                                                                                                                                                                               Desc Main
                                                                                              Document       Page 182 of 184

                                   Type           Date             Num                       Name                          Name Address                                                              Memo                                           Credit

Apr 16, '19 - Apr 15, 20
                           Check                03/18/2020   CoCheck       Solaroo Energy                                                                 Co Check to Solaroo                                                                       78,000.00
                           Check                03/16/2020   11061         Thaniel Bishop (Reimbursements)   6168 W 13900 S Herriman, UT 84096            Outstanding Tesla Payments                                                                  5,714.23
                           Check                03/12/2020   11056         Thaniel Bishop (Reimbursements)   6168 W 13900 S Herriman, UT 84096            Enterprise12/11/19                                                                           923.74
                           Check                03/12/2020   11057         Thaniel Bishop (Reimbursements)   6168 W 13900 S Herriman, UT 84096            Delta 12/13/19 Expedia.com 12/13/19                                                          631.65
                           Check                03/12/2020   11058         Thaniel Bishop (Reimbursements)   6168 W 13900 S Herriman, UT 84096            Expedia 08/28/19 & 08/29/19, Delta 08/28/19-09/04/19, AAA 09/04/19                          4,992.77
                           Check                03/12/2020   11059         Thaniel Bishop (Reimbursements)   6168 W 13900 S Herriman, UT 84096            Travel for InterSolar                                                                       1,070.70
                           Check                03/06/2020   11037         Bryon Barton                                                                   ABC Stamp Payment                                                                             67.15
                           Check                03/04/2020   19463         Solaroo                                                                        Purchase of Solaroo Vehicles                                                             128,575.00
                           Check                02/28/2020   11031         Jess Phillips                                                                                                                                                              1,111.30
                           Check                02/28/2020   11035         Trent Vansice                                                                  Interest Charges                                                                             354.85
                           Check                02/21/2020   19457         Solaroo Energy                                                                 VOID: Wrong Vendor
                           Bill Pmt -Check      02/07/2020   Solaroo Dep   Solaroo Energy                                                                 Deposited into Solaroo's acc and they kept the $$ as payment towards this invoice.         8,420.00
                           Check                01/31/2020   19442         Steve Andersen                                                                                                                                                           10,000.00
                           Check                01/21/2020   Wire          Steve Andersen                                                                                                                                                           30,000.00
                           Check                01/17/2020   Trans         Solaroo Energy                                                                 Transfered to Solaroo for all the bank fees for the last 6 months                            485.05
                           Check                01/06/2020   Wire          Solaroo                                                                        CC Payment                                                                                90,000.00
                           Check                12/30/2019   Wire          Solaroo                                                                        CC Payment                                                                                50,000.00
                           Check                12/13/2019   10748         Trent Vansice                                                                  Delta 12/13-12/14 To Denver X-mas Party                                                      173.60
                           Check                12/13/2019   10775         Trent Vansice                                                                  Interest Charge on Personal CC for Business Purchases                                        367.08
                           Bill Pmt -Check      12/13/2019   Trans         Solaroo Energy                                                                 Split - Total=$17,379.15                                                                    5,000.00
                           Bill Pmt -Check      12/09/2019   WIRE          Sun Prairie LLC                                                                                                                                                          27,500.00
                           Bill Pmt -Check      12/03/2019   Wire          Solaroo Energy                                                                                                                                                             5,000.00
                           Bill Pmt -Check      11/30/2019                 Jess Phillips                                                                  QuickBooks generated zero amount transaction for bill payment stub
                           Bill Pmt -Check      11/30/2019                 Trent Vansice                                                                  QuickBooks generated zero amount transaction for bill payment stub
                           Bill Pmt -Check      11/22/2019   Wire          Solaroo Energy                                                                                                                                                             5,000.00
                           Check                11/13/2019   WiretoZions   Solaroo                                                                        Loan 9002 payoff to Zions Bank - applied to Solaroo invoices                              55,075.29
                           Bill Pmt -Check      11/13/2019                 Solaroo Energy                                                                 QuickBooks generated zero amount transaction for bill payment stub
                           Bill Pmt -Check      11/11/2019   19237         Steadfast Solar                   6168 W 13900 S Herriman, UT 84096                                                                                                      10,000.00
                           Check                11/08/2019   10601         Trent Vansice                                                                  Reimbursement                                                                                355.52
                           Check                11/05/2019   Trans         Solaroo                                                                        Payback GS & BCKD Fees                                                                      1,944.34
                           Bill Pmt -Check      10/11/2019   10421         Trent Vansice                                                                  Reimbursement                                                                                540.93
                           Bill Pmt -Check      10/11/2019   10438         Solaroo Energy                                                                                                                                                             5,000.00
                           Bill Pmt -Check      10/04/2019   WIRE          Sun Prairie LLC                                                                                                                                                          27,500.00
                           Credit Card Charge   10/04/2019                 Visa - Solaroo                    PO Box 30833 Salt Lake City, UT. 84103-833                                                                                                 35.00
                           Bill Pmt -Check      10/03/2019   10376         Trent Vansice                                                                                                                                                              3,210.25
                           Bill Pmt -Check      09/27/2019   10326         Steadfast Solar                   6168 W 13900 S Herriman, UT 84096                                                                                                      10,000.00
                           Bill Pmt -Check      09/23/2019   19045         Steadfast Solar                   6168 W 13900 S Herriman, UT 84096            Inv. 1070 ESP+ CC Payment                                                                 10,000.00
                           Bill Pmt -Check      09/23/2019   19046         Solaroo Energy                                                                                                                                                             5,000.00
                           Bill Pmt -Check      09/23/2019   19029         Solaroo Energy                                                                                                                                                           24,181.15
                           Bill Pmt -Check      09/16/2019   Wire          Blue Prairie FLP                                                                                                                                                         63,287.67
                           Bill Pmt -Check      09/16/2019   10248         Solaroo Energy                                                                                                                                                             8,755.74
                           Check                09/13/2019   10212         Bryon Barton                                                                   Reimbursements                                                                               162.60
                           Bill Pmt -Check      09/13/2019   10233         Solaroo Energy                                                                                                                                                             5,426.40
                           Bill Pmt -Check      09/12/2019   18981         Steadfast Solar                   6168 W 13900 S Herriman, UT 84096            Inv. 1070 ESP+ CC Payment                                                                   9,421.27
                           Bill Pmt -Check      09/06/2019   WIRE          Sun Prairie LLC                                                                                                                                                          27,500.00
                           Bill Pmt -Check      08/23/2019   18950         Solaroo Energy                                                                                                                                                             5,506.40
                           Bill Pmt -Check      08/16/2019   WIRE          Sun Prairie LLC                                                                                                                                                          27,500.00
                           Bill Pmt -Check      08/16/2019                 Sun Prairie LLC                                                                QuickBooks generated zero amount transaction for bill payment stub
                           Bill Pmt -Check      08/15/2019   Wire          Blue Prairie FLP                                                                                                                                                         63,287.67
                           Bill Pmt -Check      08/14/2019   Trans         Solaroo Energy                                                                 Reverse invoice-Choma/Fullington, Randall                                                  5,000.00
                           Check                08/07/2019   Transfer      Solaroo Energy (Customer)                                                                                                                                                    99.50
                           Credit Card Charge   07/31/2019                 Gunther Fischli1                                                               Gunther                                                                                       16.01
                           Bill Pmt -Check      07/19/2019   18883         Solaroo Energy                                                                 Reverse invoice-Choma/Fullington, Randall                                                  5,000.00
                           Bill Pmt -Check      07/15/2019   WIRE          Blue Prairie FLP                                                                                                                                                         63,287.67
                           Bill Pmt -Check      07/12/2019   18875         Solaroo Energy                                                                                                                                                             5,000.00
                           Bill Pmt -Check      07/05/2019   9860          Steadfast Solar                   6168 W 13900 S Herriman, UT 84096                                                                                                      10,000.00
                           Bill Pmt -Check      07/05/2019   18866         Solaroo Energy                                                                                                                                                           50,000.00
                           Bill Pmt -Check      07/03/2019   Wire          Sun Prairie LLC                                                                                                                                                          27,500.00
                           Bill Pmt -Check      06/26/2019   WIRE          Blue Prairie FLP                                                                                                                                                         65,397.26
                           Bill Pmt -Check      06/14/2019   18845         Solaroo Energy                                                                                                                                                             6,144.12
                           Bill Pmt -Check      06/14/2019   18846         Steadfast Solar                   6168 W 13900 S Herriman, UT 84096                                                                                                      10,335.14
                           Bill Pmt -Check      06/07/2019   Wire          Sun Prairie LLC                                                                                                                                                          27,500.00
                           Bill Pmt -Check      06/07/2019   18834         Solaroo Energy                                                                                                                                                             5,075.50
                           Bill Pmt -Check      06/07/2019   18835         Steadfast Solar                   6168 W 13900 S Herriman, UT 84096                                                                                                      10,085.12
                           Bill Pmt -Check      05/31/2019   18756         Solaroo Energy                                                                                                                                                             5,972.52
                           Bill Pmt -Check      05/31/2019   18757         Steadfast Solar                   6168 W 13900 S Herriman, UT 84096                                                                                                      10,000.00
                           Bill Pmt -Check      05/31/2019   18761         Solaroo Energy                                                                 Brice Henderson commissions Pay Back                                                      29,314.33
                           Bill Pmt -Check      05/24/2019   18727         Steadfast Solar                   6168 W 13900 S Herriman, UT 84096                                                                                                      10,000.00
                           Bill Pmt -Check      05/24/2019   ACH           Solaroo Energy                                                                                                                                                           23,771.33
                           Bill Pmt -Check      05/17/2019   18724         Steadfast Solar                   6168 W 13900 S Herriman, UT 84096                                                                                                      10,000.00
                           Bill Pmt -Check      05/17/2019   WIRE          Blue Prairie FLP                                                                                                                                                         63,287.67
                           Bill Pmt -Check      05/13/2019   Wire          Solaroo Energy                                                                                                                                                           25,000.00
                           Bill Pmt -Check      05/10/2019   18633         Trent Vansice                                                                                                                                                               241.76
                           Bill Pmt -Check      05/10/2019   18654         Steadfast Solar                   6168 W 13900 S Herriman, UT 84096                                                                                                      10,000.00
                           Check                05/08/2019   18625         Thaniel Bishop (Reimbursements)   6168 W 13900 S Herriman, UT 84096            Reimbursement                                                                                 46.41
                           Bill Pmt -Check      05/03/2019   EFT           Sun Prairie LLC                                                                                                                                                          27,500.00
                           Bill Pmt -Check      04/27/2019   Wire          Solaroo Energy                                                                                                                                                           25,000.00
                           Check                04/26/2019   Wire          Solaroo                                                                                                                                                                  25,000.00
                           Bill Pmt -Check      04/19/2019   18489         Steadfast Solar                   6168 W 13900 S Herriman, UT 84096                                                                                                      10,000.00
                           Bill Pmt -Check      04/19/2019   EFT           Blue Prairie FLP                                                                                                                                                         65,397.26
Apr 16, '19 - Apr 15, 20                                                                                                                                                                                                                          1,448,048.95




                                                                                                                                                                                                                                                                 Page 1 of 1
                 Case 20-22343                    Doc 2          Filed 04/17/20 Entered 04/17/20 11:45:26           Desc Main
                                                                 Document      Page 183 of 184




                                                               United States Bankruptcy Court
                                                                          District of Utah
 In re      Auric Solar, LLC                                                                         Case No.
                                                                                 Debtor(s)           Chapter    7




                                               VERIFICATION OF CREDITOR MATRIX


I, the President of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true and correct to

the best of my knowledge.




 Date:       April 17, 2020                                           /s/ Trenton J. Vansice
                                                                      Trenton J. Vansice/President
                                                                      Signer/Title




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
                 Case 20-22343                    Doc 2          Filed 04/17/20 Entered 04/17/20 11:45:26               Desc Main
                                                                 Document      Page 184 of 184



                                                               United States Bankruptcy Court
                                                                          District of Utah
 In re      Auric Solar, LLC                                                                             Case No.
                                                                                 Debtor(s)               Chapter    7




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Auric Solar, LLC in the above captioned action, certifies that the following is a
(are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of any
class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:
 Auric Solar Holdings, LLC
 285 West Tabernacle Street
 Saint George, UT 84770
 Cedar Union, LLC




    None [Check if applicable]




 April 17, 2020                                                      /s/ Gregory J. Adams
 Date                                                                Gregory J. Adams
                                                                     Signature of Attorney or Litigant
                                                                     Counsel for Auric Solar, LLC
                                                                     McKay, Burton & Thurman, P.C.
                                                                     15 West South Temple
                                                                     Suite 1000
                                                                     Salt Lake City, UT 84101
                                                                     801-521-4135 Fax:801-521-4252




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
